--------------------------------------------------------------------------------

Exhibit 10.2

 

Execution Version

 

TERM LOAN CREDIT AGREEMENT

 

AMENDMENT NO. 3

 

This AMENDMENT NO. 3 (this “Amendment”) is made as of May 15, 2020 by and among
CLECO CORPORATE HOLDINGS LLC (f/k/a CLECO CORPORATION), a Louisiana limited
liability company (the “Borrower”), the LENDERS party hereto (the “Lenders”),
and MIZUHO BANK, LTD., as administrative agent (in such capacity, the
“Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Term Loan Credit Agreement, dated as of June 28, 2016 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Term Loan Credit Agreement”);

 

WHEREAS, the Borrower has requested certain amendments to the Term Loan Credit
Agreement, and the parties hereto agree to such amendments as set forth in, and
in accordance with the terms and conditions of, this Amendment (the Term Loan
Credit Agreement as so amended, the “Amended Term Loan Credit Agreement”);

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

Article I.
DEFINITIONS

 

Section 1.1     Capitalized terms used and not otherwise specifically defined in
this Amendment shall have the meanings given to such terms in the Amended Term
Loan Credit Agreement.

 

Section 1.2    The rules of construction set forth in Section 1.03 of the
Amended Term Loan Credit Agreement shall apply to this Amendment and are hereby
incorporated by reference, mutatis mutandis, with the same force and effect as
if fully set forth in this Amendment.

 

Article II.
AMENDMENT

 

Section 2.1     As of the Effective Date, subject to the terms and conditions
set forth herein, the Required Lenders and the Borrower hereby agree to amend
the Term Loan Credit Agreement to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Amended Term
Loan Credit Agreement attached as Annex A hereto.

 

   

Cleco – Amendment No. 3 to Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

Article III.



CONDITIONS TO EFFECTIVENESS

 

Section 3.1     This Amendment shall become effective on and as of the date (the
“Effective Date”) on which each of the following conditions precedent shall have
been satisfied in full:

 

(a)           the Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower, the Required Lenders and the Administrative
Agent;

 

(b)          The Administrative Agent shall have received the following
documents, each certified as indicated below:

 

(i)           a copy of a certificate as to the existence/authorization of the
Borrower from the Secretary of State of the Borrower’s state of organization
dated as of a recent date;

 

(ii)          a copy of the articles of incorporation or certificate of
formation (or such other Constitutive Documents as the case may be) of the
Borrower, together with any amendments thereto, certified by the Secretary of
State of the Borrower’s state of organization dated as of a recent date; and

 

(iii)         a certificate of the Borrower, executed by an Authorized Officer
of such Person certifying:

 

(A)          that attached to such certificate is a true and complete copy of
the Constitutive Documents of the Borrower, as amended and in effect on the date
of such certificate;

 

(B)          that attached to such certificate is a true and complete copy of
resolutions duly adopted by the authorized governing body of the Borrower,
authorizing the execution, delivery and performance of the Amended Term Loan
Credit Agreement and that such resolutions have not been modified, rescinded or
amended and are in full force and effect; and

 

(C)          as to the incumbency and specimen signature of each officer, member
or partner (as applicable) of the Borrower, executing the Amendment and each
other document to be delivered by the Borrower, from time to time pursuant to
the terms thereof (and the Administrative Agent and each Lender may conclusively
rely on such incumbency certification until it receives notice in writing from
the Borrower).

 

(c)          The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date), in each case in form and substance reasonably satisfactory to the
Administrative Agent and the

 

  2

Cleco – Amendment No. 3 to Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

Lenders, of (i) Phelps Dunbar, L.L.P., Louisiana counsel for the Borrower and
(ii) Baker Botts, New York counsel for the Borrower.

 

(d)          The Lenders shall, to the extent the Borrower shall have received a
reasonable request therefor at least ten (10) Business Days in advance, have
received at least three (3) Business Days in advance of the Effective Date all
documentation and other information reasonably required by the Lenders to comply
with any requirements of bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act. (Title III of Pub. Law 107-56 (signed into law
October 26, 2001), as amended.

 

(e)          The Administrative Agent and the Lenders shall have received, or
simultaneously with the Effective Date shall receive, all fees, expenses and
other amounts due and payable to, or for the account of, the Agents and Lenders
on or prior to the Effective Date.

 

(f)           The “Effective Date” as defined in each of (i) that certain Credit
Agreement Amendment No. 3 dated on or about the date hereof (amending that
certain Credit Agreement dated as of April 13, 2016 among the Borrower as
borrower, the lenders party thereto and Mizuho Bank, Ltd. as administrative
agent (as amended prior to the date of such Credit Agreement Amendment No. 3)),
among the Borrower as borrower, the lenders party thereto and Mizuho Bank, Ltd.,
in its capacity as administrative agent for the lenders thereunder, (ii) that
certain Term Loan Agreement Amendment No. 1 dated on or about the date hereof
(amending that certain Term Loan Agreement dated as of February 1, 2019 among
the Borrower as borrower, the lenders party thereto and Mizuho Bank, Ltd. as
administrative agent), among the Borrower as borrower, the lenders party thereto
and Mizuho Bank, Ltd., in its capacity as administrative agent for the lenders
thereunder, and (iii) that certain Credit Agreement Amendment No. 1 dated on or
about the date hereof (amending that certain Credit Agreement dated as of April
13, 2016 among Cleco Power LLC as borrower, the lenders party thereto and Mizuho
Bank, Ltd. as administrative agent), among Cleco Power LLC as borrower, the
lenders party thereto and Mizuho Bank, Ltd. as administrative agent, shall have
occurred, with the foregoing amendments each having been consummated on terms
and subject to conditions substantially consistent with those set forth in the
respective amendments;

 

(g)          After giving effect to the transaction to occur on the Effective
Date (including the entry into the amendments referenced in the foregoing clause
(f) and the consummation of the transactions contemplated in connection
therewith), the Borrower and each of its Subsidiaries, on a consolidated basis,
will be Solvent;

 

(h)          Since December 31, 2019, there shall not have been any material
adverse change in the business, condition (financial or otherwise) operation or
prospects of the Borrower and its subsidiaries, taken as a whole, other than as
previously disclosed in writing to the Lenders;

 

  3

Cleco – Amendment No. 3 to Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

(i)           the Administrative Agent shall have received certificates from (i)
an Authorized Officer of the Borrower certifying as to the matters set forth in
the foregoing clause (h) and the following Section 4.1 and (ii) a Financial
Officer of the Borrower certifying as to the matters set forth in the foregoing
clause (g).

 

Article IV.
REPRESENTATIONS AND WARRANTIES

 

Section 4.1     In order to induce the Lenders to provide this Amendment, the
Borrower represents and warrants as of the Effective Date (as defined in this
Amendment), which representations and warranties shall survive the execution of
this Amendment and the Effective Date, that each of the representations and
warranties made by the Borrower in the Amended Term Loan Credit Agreement and
any other Financing Document is true and correct in all material respects (and
to the extent that any such representation and warranty is otherwise qualified
by materiality or material adverse effect, such representation and warranty is
true and correct in all respects), or in the case of any representations and
warranties made as of a specified date, such representations and warranties were
true and correct in all material respects (and to the extent that any such
representation and warranty is otherwise qualified by materiality or material
adverse effect, such representation and warranty shall be true and correct in
all respects) as of such specified date.

 

Article V.
GENERAL PROVISIONS

 

Section 5.1     Reference to the Effect on the Financing Documents.

 

(a)           On and after the Effective Date, each reference in the Term Loan
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Term Loan Credit Agreement, and each reference in each
other Financing Document to “the Term Loan Credit Agreement”, “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Term Loan Credit Agreement, shall mean and be a reference to the Amended Term
Loan Credit Agreement.

 

(b)           Except as specifically provided above, all of the terms and
provisions of the Term Loan Credit Agreement and all other Financing Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver or amendment of
any right, power or remedy of the Lenders or the Administrative Agent under any
of the Financing Documents, nor constitute a waiver or amendment of any other
provision of any of the Financing Documents or for any purpose except as
expressly set forth herein.

 

(d)           This Amendment is a Financing Document.

 

Section 5.2     No Oral Modification. This Amendment may not be amended,
supplemented, modified or waived, except in accordance with the Financing
Documents.

 

  4

Cleco – Amendment No. 3 to Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

Section 5.3     Binding Upon Successors and Assigns. This Amendment shall inure
to the benefit of, and shall be binding upon, the parties hereto and their
respective successors and permitted assigns under the Financing Documents.

 

Section 5.4     Execution in Counterparts. This Amendment may be executed in
several counterparts, each of which is an original (and by different parties
hereto in different counterparts), but all of which together constitute one and
the same agreement. This Amendment and the other Financing Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreement and understanding, oral or written,
relating to the subject matter hereof. Delivery of an executed counterpart of a
signature page of this Amendment by digital signature (e.g., DocuSign) or by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

Section 5.5     Notices; Applicable Law and Jurisdiction. The provisions set
forth in Sections 9.01 (Notices), 9.02 (Waivers; Amendments), 9.03 (Expenses;
Indemnity; Damage Waiver), 9.05 (Survival), 9.07 (Severability), 9.09 (Governing
Law; Jurisdiction; Consent to Service of Process), 9.10 (WAIVER OF JURY TRIAL),
9.11 (Headings) and 9.12 (Confidentiality) of the Amended Term Loan Credit
Agreement shall apply to this Amendment and are hereby incorporated by
reference, mutatis mutandis, with the same force and effect as if fully set
forth in this Amendment (and as if each reference to “this Agreement” were a
reference to this Amendment).

 

[Signature Pages Follow]

 

  5

Cleco – Amendment No. 3 to Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed by the undersigned as of
the date first set forth above.

        CLECO CORPORATE HOLDINGS LLC,
as Borrower         By /s/ William G. Fontenot     Name:   William G. Fontenot  
Title: President and Chief Executive Officer         By /s/ Kazi Hasan     Name:
Kazi Hasan   Title: Chief Financial Officer

 

Signature Page to Amendment No. 3 to the Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

        MIZUHO BANK, LTD.,   as Administrative Agent and as a Lender         By:
/s/ Edward Sacks     Name:   Edward Sacks   Title: Authorized Signatory

 

Signature Page to Amendment No. 3 to the Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

       

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as a Lender

        By: /s/ Anju Abraham     Name: Anju Abraham   Title: Authorized
Signatory

 

Signature Page to Amendment No. 3 to the Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

       

CoBank, ACB,
as a Lender

        By: /s/ Josh Batchelder     Name: Josh Batchelder   Title: Managing
Director

 

Signature Page to Amendment No. 3 to the Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

        JPMORGAN CHASE BANK, N.A.,
as a Lender         By: /s/ Nancy R. Barwig     Name: Nancy R. Barwig   Title:
Executive Director

 

Signature Page to Amendment No. 3 to the Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

        REGIONS BANK,
as a Lender         By: /s/ Jerry Wells     Name: Jerry Wells   Title: Director

 

Signature Page to Amendment No. 3 to the Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

        SUMITOMO MITSUI BANKING CORPORATION,
as a Lender         By: /s/ Katie Lee     Name: Katie Lee   Title: Director

 

Signature Page to Amendment No. 3 to the Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

        THE BANK OF NOVA SCOTIA,
as a Lender         By: /s/ David Dewar     Name:   David Dewar   Title:
Director

 

Signature Page to Amendment No. 3 to the Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

Annex A

 

Amended Term Loan Credit Agreement

 

[see attached]

 

 

--------------------------------------------------------------------------------

Execution Version
CONFORMED for Amendment No. 1 made as of July 30, 2018 and
Amendment No. 2 made as of February 1, 2019

 



 

TERM LOAN CREDIT AGREEMENT

 

dated as of

 

June 28, 2016

 

as amended by Amendment No. 1 made as of July 30, 2018 and

, Amendment No. 2 made as of February 1, 2019 and Amendment No. 3 made as of May
15, 2020

 

among

 

CLECO CORPORATE HOLDINGS LLC,
as Borrower

 

The Lenders Party Hereto,

 

and

 

MIZUHO BANK, LTD.,
as Administrative Agent




--------------------------------------------------------------------------------




MIZUHO BANK, LTD.,

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, JPMORGAN CHASE BANK,
N.AJPMORGAN CHASE BANK, N.A., COBANK, ACB,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, REGIONS CAPITAL MARKETS, A
DIVISION OF REGIONS BANK,
SUMITOMO MITSUI BANKING CORPORATION,

and

THE BANK OF NOVA SCOTIA,

and

WELLS FARGO BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 



 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

ARTICLE I DEFINITIONS 1

 

SECTION 1.01 Defined Terms 1 SECTION 1.02 Classification of Loans and Borrowings
3628 SECTION 1.03 Terms Generally 3628 SECTION 1.04 Accounting Terms; GAAP; Pro
Forma Calculations 3728 SECTION 1.05 Status of Obligations 3829 SECTION 1.06
Divisions 30




ARTICLE II THE CREDITS 3830




SECTION 2.01 Commitments 3830 SECTION 2.02 Loans and Borrowings 3830 SECTION
2.03 Requests for Borrowings 3930 SECTION 2.04 Reserved 3931 SECTION 2.05
Funding of Borrowings 3931 SECTION 2.06 Interest Elections 4032 SECTION 2.07
Repayment of Loans; Evidence of Debt 4133 SECTION 2.08 Optional Prepayment of
Loans. 4234 SECTION 2.09 Mandatory Prepayments and Mandatory OffersReserved.
4334 SECTION 2.10 Fees 4634 SECTION 2.11 Interest 4635 SECTION 2.12 Alternate
Rate of Interest; Effect of Benchmark Transition Event 4735 SECTION 2.13
Increased Costs; Illegality 4739 SECTION 2.14 Break Funding Payments 4941
SECTION 2.15 Taxes 5041 SECTION 2.16 Payments Generally; Allocations of
Proceeds; Pro Rata Treatment; Sharing of Set-offs 5344

SECTION 2.17 Mitigation Obligations; Replacement of Lenders 5546 SECTION 2.18
Defaulting Lenders 5647 SECTION 2.19 Acknowledgement and Consent to Bail-In of
EEA Affected Financial Institutions 5748 SECTION 2.20 Expansion Option 57




ARTICLE III REPRESENTATIONS AND WARRANTIES 5949




SECTION 3.01 Organization 5949 SECTION 3.02 Authority 5949 SECTION 3.03
Necessary Action 5949 SECTION 3.04 Due Authorization, Etc. 5949 SECTION 3.05
Compliance with Law 5949 SECTION 3.06 No Litigation 6049 SECTION 3.07 Title 60
SECTION 3.083.07 Governmental Approvals 6050 SECTION 3.093.08 Financial
Condition 6050 SECTION 3.10 Capitalization 61 SECTION 3.11 Subsidiaries 61




 


Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

--------------------------------------------------------------------------------

 

 

SECTION 3.12 Taxes 61 SECTION 3.13 No Default 61 SECTION 3.14 ERISA 61 SECTION
3.153.09 No Violation 6150 SECTION 3.163.10 Not Investment Company 6250 SECTION
3.173.11 Accuracy of Disclosures 6251 SECTION 3.183.12 Margin Regulations 6251
SECTION 3.19 Labor Relations 62 SECTION 3.203.13 Environmental Matters 6251
SECTION 3.213.14 Anti-Terrorism Laws and; Sanctions; Anti-Corruption Laws 6452
SECTION 3.22 Immunity 64 SECTION 3.23 Pari Passu Rankings 64 SECTION 3.24
Solvency 64 SECTION 3.25 Use of Proceeds 64




ARTICLE IV CONDITIONS 6453


SECTION 4.01 Effective Date Reserved 6453




ARTICLE V AFFIRMATIVE COVENANTS 6653




SECTION 5.01 Use of Proceeds 6653 SECTION 5.02 Financial Statements 6753 SECTION
5.03 Notices of Material Events 6854 SECTION 5.04 Inspection of Property 6955
SECTION 5.05 Maintenance of Properties 7056 SECTION 5.06 Governmental Approvals
70 SECTION 5.075.06 Compliance with Laws 7056 SECTION 5.085.07 Maintenance of
Legal Status 7056 SECTION 5.095.08 Insurance 7056 SECTION 5.105.09 Taxes 7157
SECTION 5.11 Auditors 71 SECTION 5.125.10 Financial Covenant 7157 SECTION 5.13
Debt Rating 71




ARTICLE VI NEGATIVE COVENANTS 7257




SECTION 6.01 Fundamental Changes; Sale of Assets; Etc. 7257 SECTION 6.02 Conduct
of Business 7357 SECTION 6.03 IndebtednessDistributions 7357 SECTION 6.04 Liens
76 SECTION 6.05 Investments 76 SECTION 6.06 Distributions 77 SECTION 6.076.04
Transactions with Affiliates 7758 SECTION 6.08 Constitutive Documents 77 SECTION
6.096.05 Anti-Terrorism Laws and Sanctions; Anti-Money Laundering
Anti-Corruption Laws 7758 SECTION 6.06 Liens 58 SECTION 6.10 Name, Fiscal Year
78 SECTION 6.11 Registered Office 78




  ii

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

--------------------------------------------------------------------------------

 

 

SECTION 6.12 Derivative Transactions 78

ARTICLE VII EVENTS OF DEFAULT 78 63

ARTICLE VIII THE ADMINISTRATIVE AGENT 80 65

SECTION 8.01 Appointment and Authority 8065 SECTION 8.02 Rights as a Lender 8165
SECTION 8.03 Exculpatory Provisions 8165 SECTION 8.04 Reliance by Administrative
Agent 8266 SECTION 8.05 Delegation of Duties 8266 SECTION 8.06 Resignation of
Administrative Agent 8267 SECTION 8.07 Non-Reliance on Administrative Agent and
Other Lenders 8468 SECTION 8.08 No Other Duties 8468 SECTION 8.09 No Liability
8468 SECTION 8.10 Representative of Secured Parties 84 SECTION 8.118.10
Administrative Agent May File Proofs of Claim 8568 SECTION 8.11 Certain ERISA
Matters 69

ARTICLE IX MISCELLANEOUS 8670

SECTION 9.01 Notices 8670 SECTION 9.02 Waivers; Amendments 8772 SECTION 9.03
Expenses; Indemnity; Damage Waiver 9074 SECTION 9.04 Successors and Assigns 9276
SECTION 9.05 Survival 9680 SECTION 9.06 Counterparts; Integration; Effectiveness
9781 SECTION 9.07 Severability 9781 SECTION 9.08 Right of Setoff 9781 SECTION
9.09 Governing Law; Jurisdiction; Consent to Service of Process 9781 SECTION
9.10 WAIVER OF JURY TRIAL 9882 SECTION 9.11 Headings 9882 SECTION 9.12
Confidentiality 9882 SECTION 9.13 USA PATRIOT Act 9983 SECTION 9.14 Appointment
for Perfection 99 SECTION 9.159.14 Interest Rate Limitation 9983 SECTION
9.169.15 No Advisory or Fiduciary Responsibility 10084

SCHEDULES:

 

Schedule 2.01 – Commitments and Lenders



 

  iii

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

EXHIBITS:

 

Exhibit A

–

Form of Assignment and Assumption

Exhibit B-1 – Form of Borrowing Request Exhibit B-2 – Form of Interest Election
Request Exhibit C – Form of Increasing Lender Supplement Exhibit D – Form of
Augmenting Lender Supplement Exhibit E – Form of Financial Ratio Certificate
Exhibit F – Form of Term Loan Note Exhibit G-1 – Form of U.S. Tax Certificate
(Non-U.S. Lenders That Are Not Partnerships) Exhibit G-2 – Form of U.S. Tax
Certificate (Non-U.S. Lenders That Are Partnerships) Exhibit G-3 – Form of U.S.
Tax Certificate (Non-U.S. Participants That Are Not Partnerships) Exhibit G-4 –
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships)
Exhibit H – Terms of Permitted Subordinated Indebtedness Exhibit I-1 – Form of
Kirkland & Ellis LLP Legal Opinion Exhibit I-2 – Form of Phelps Dunbar L.L.P.
Legal Opinion Exhibit I-3 – Form of Van Ness Feldman LLP Legal Opinion Exhibit
I-4 – Form of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC Reliance Letter



 

  iv

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of June 28, 2016 among
CLECO CORPORATE HOLDINGS LLC (formerly known as Cleco Corporationf/k/a CLECO
CORPORATION), a Louisiana limited liability company (the “Borrower”), the
LENDERS from time to time party hereto and MIZUHO BANK, LTD., as Administrative
Agent, as amended by Amendment No. 1 made as of July 30, 2018 and, Amendment No.
2 made as of February 1, 2019 and Amendment No. 3 made as of May 15, 2020.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders enter into this Agreement
to extend credit in the form of term loans on the Effective Date in an aggregate
principal amount of $300,000,000 (the “Term Loan Facility”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“Acceptance DeadlineAct” has the meaning set forth in Section 2.09(f)Section
9.13.

 

“Acquired Assets” means the equity and assets of the Borrower and its
Subsidiaries.

 

“Actual Knowledge” means, with respect to any Person and any matter, the earlier
of actual knowledge of, or receipt of written notice by, a responsible officer
of such Person.

 

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Loan or
Eurodollar Borrowing for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the Eurodollar Rate
for such Interest Period divided by (b) 1.00 minus the Eurodollar Reserve
Percentage.

 

“Administrative Agent” means Mizuho Bank, Ltd., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advisor” means, with respect to any Fund, any entity which provides advice in
relation to the management of investments of such Fund in a manner which is
substantially the same as the manner in which a Manager would provide such
advice.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

   

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

“Affiliate” means (a) with respect to any Person that is not a Fund or a direct
or indirect subsidiary of a Fund, any other Person that, directly or indirectly
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with such Person and (b) with respect to any Person that is a
Fund or is a direct or indirect subsidiary of a Fund, any Manager or Advisor of
such Fund and any other Person that, directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with, any
such Manager or Advisor (including, for the avoidance of doubt, any Fund or any
direct or indirect subsidiary of any Fund which is Controlled by any such
Person).

 

“Affiliated Lender” has the meaning set forth in Section 9.02(b).

 

“Agents” means, collectively, the Administrative Agent and the Collateral
AgentAgreement” has the meaning set forth in the Preamble.

 

“Amendment No. 3” means that certain Term Loan Credit Agreement Amendment No. 3
made as of May 15, 2020, among the Borrower, the Lenders party thereto and the
Administrative Agent.




“Amendment No. 3 Effective Date” means the “Effective Date” as defined in
Amendment No. 3.




“Amendment No. 3 Fee Letters” means, collectively, (i) that certain Amended and
Restated Active Arranger Fee Letter, entered into as of May 14, 2020, among
Mizuho Bank, Ltd., JPMorgan Chase Bank, N.A. and the Borrower, (ii) that certain
Passive Arranger Fee Letter, entered into as of May 14, 2020, by and among
Regions Capital Markets, a division of Regions Bank, Sumitomo Mitsui Banking
Corporation, The Bank of Nova Scotia and the Borrower and (iii) that certain
Passive Arranger Fee Letter, entered into as of May 14, 2020, by and among
CoBank, ACB, Credit Agricole Corporate and Investment Bank and the Borrower.

 

“Amendment No. 3 Mandated Lead Arrangers” means each of Mizuho Bank, Ltd.,
JPMorgan Chase Bank, N.A., CoBank, ACB, Credit Agricole Corporate and Investment
Bank, Regions Capital Markets, a division of Regions Bank, Sumitomo Mitsui
Banking Corporation, and The Bank of Nova Scotia, each in its capacity as joint
lead arranger and joint bookrunner in connection with Amendment No. 3.

 

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act (15 U.S.C.
§§78dd-1 et seq.), the United Kingdom Bribery Act of 2010, and other
anti-corruption legislation in other jurisdictions applicable to any Borrower
Group Member.

 

“Anti-Terrorism Law” means each of (a) Executive Order No. 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism; (b) Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly known as the USA
Patriot Act); (c) the Money Laundering Control Act of 1986, Public Law 99-570;
(d) the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq.,
the Trading with the Enemy Act, 50 U.S.C. App. §§ 1 et seq., any executive order
or regulation promulgated thereunder and administered by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury or the U.S.
Department of

 

  2

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

State; and (e) any similar law (including any laws, rules and regulations
concerning or relating to bribery or corruption) enacted in the United States of
America subsequent to the date of this Agreement.

 

“Applicable Margin” means, for any date of determination with respect to any
Loan, the interest rate margin for the Term Loan Credit Facility being the rate
per annum as set forth belowfollows:

 

Pricing

Level

 

Rating of Facility

 

Applicable Margin –
Eurodollar Loans

Applicable Margin – Base

Rate Loans

 

From the Amendment No. 3

Effective Date until the 1st

anniversary thereof

 

Following the first anniversary

of the Amendment No. 3

Effective Date

 

 

S&P/Fitch

 

Moody’s

 

Euro-

dollar

Loans

 

Base Rate Loans

Euro-

dollar

Loans

 

Base Rate Loans 1 ≥ BBB+ and ≥ Baa1 1.375%

1.250.375%

 

1.500%

0.250.500%

 

2

=≥ BBB

and

=≥ Baa2

 

1.625%

1.3750.625%

 

1.750%

0.3750.750%

 

3

=≥ BBB-

and

=≥ Baa3

 

1.875%

1.6250.875%

 

2.000%

0.6251.000%

 

4 =≥ BB+ and =≥ Ba1 2.375%

1.751.375%

 

2.500%

0.751.500%

 

5 ≤≥ BB and ≤≥ Ba2 2.875%

2.001.875%

 

3.000%

1.002.000%

 

For purposes of determining the “Applicable Margin”,

 

(a)           if Moody’s, S&P and Fitch all have in effect Applicable Ratings,
then the Applicable Margin will be based on the two highest such Applicable
Ratings; provided that in cases where Fitch’s rating is the highest, the
Applicable Rating with respect to Fitch shall instead be equal to the next
highest rating from Moody’s or S&P (e.g., if the ratings from Moody’s, S&P and
Fitch are Ba1, BB and BBB- respectively, then the Applicable Ratings are Moody’s
Ba1 and Fitch BB+);

 

(a)           “Pricing Level” means Pricing Level 1, 2, 3, 4 or 5 referenced in
the table above, as the context may require;

 

(b)           if two of Moody’s, S&P and Fitch have in effect Applicable
Ratings, then the Applicable Margin will be based on such Applicable Ratings;
provided that in cases where Fitch’s rating is the highest, the Applicable
Rating with respect to Fitch shall instead be equal to the next highest rating
from Moody’s or S&P, as applicable (e.g., if the ratings from Moody’s, and Fitch
are Ba1 and BBB- respectively, then the Applicable

 

  3

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

Ratings are Moody’s Ba1 and Fitch BB+);all three Rating Agencies have ratings in
effect, then the Pricing Level shall be based on the two highest of such
ratings. If the ratings fall within different Pricing Levels, then (i) if the
split is one level, the pricing will be based on the higher rating level, (ii)
if the split is two levels, the pricing shall be based on the middle rating
level, and (iii) if the split is more than two levels, the pricing shall be
based on the rating level that is one level lower than the higher rating level;

 

(c)           subject to clause (f) below, if there is one Applicable Rating,
then the Applicable Margin shall be based on such Applicable Ratingif only two
of the Rating Agencies have ratings in effect, and the two ratings fall within
different Pricing Levels, then (i) if the split is one level, the pricing will
be based on the higher rating level, (ii) if the split is two levels, the
pricing shall be based on the level between such ratings, and (iii) if the split
is more than two levels, the pricing shall be based on the rating level that is
one level lower than the higher rating level;

 

(d)           if the Applicable Ratings shall fall within different pricing
levels, (i) if the split in the Applicable Ratings is one pricing level, then
the Applicable Margin will be based on the lower pricing level (i.e., level 1 if
the Applicable Ratings are level 1 and level 2), (ii) if the split in the
Applicable Ratings is two pricing levels, then the Applicable Margin will be
based on the pricing level between such two pricing levels (i.e., level 2 if the
Applicable Ratings are level 1 and level 3), and (iii) if the split in the
Applicable Ratings is more than two pricing levels, the Applicable Margin will
be based on the pricing level immediately above the lower pricing level (i.e.,
level 2 if the Applicable Ratings are level 1 and level 4);

 

(d)           if only one of the Rating Agencies have ratings in effect, then
the Pricing Level will be based on that rating; and

 

(e)           if none of the Rating Agencies have in effect a Senior Debt
Rating, but any of the Rating Agencies shall have in effect a “Senior Debt
Rating” as defined in the Power Financing Documents for the Indebtedness
thereunder, then the Applicable Margin will be based on the Pricing Level that
is two Pricing Levels above the Pricing Level for such Indebtedness under the
Power Financing Documents.

 

(e)            ifIf the ApplicableSenior Debt Ratings shall be changed (other
than as a result of a change in the rating system of Moody’s, S&P and Fitch, as
applicable), such change shall be effective as of the date on which it is first
announced by the applicable Rating Agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Administrative Agent and
the Lenders pursuant to Section 5.03(a)(viii)Section 5.03(a)(vii) or otherwise;

 

. (f)           subject to clause (g) below, if neither S&P nor Moody’s shall
have in effect a rating for the Borrower’s long term unsecured senior
Indebtedness, then the Applicable Margin will be based on level 5; and

 

(g)           if none of Moody’s, S&P and Fitch shall have in effect a rating
for the Borrower’s long term unsecured senior Indebtedness, but any of Moody’s,
S&P or Fitch

 

  4

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

shall have in effect a rating for the Debt under the OpCo Financing Documents,
then the Applicable Margin will be based on the pricing level that is two
pricing levels above the pricing level for the Debt under the OpCo Financing
Documents.

 

For purposes of this definition, pricing level 1 shall be deemed to be the
lowest pricing level and pricing level 5 the highest pricing level. Each change
in each Applicable Margin shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s, S&P or
Fitch shall change, or if any such Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agencyRating
Agency and, pending the effectiveness of any such amendment, the Applicable
Margin shall be determined by reference to the rating most recently in effect
prior to such change or cessation.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Effective Date, such Lender’s Commitment at such time,
and (ii) thereafter, the principal amount of such Lender’s Loan at such time.
The initial Applicable Percentage of each Lender as of the Amendment No. 3
Effective Date is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

“Applicable Rating” means a rating by Moody’s, S&P or Fitch with respect to the
long term unsecured senior Indebtedness of the Borrower.

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“ASC” has the meaning set forth in Section 1.04.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A.

 

“Augmenting Lender” has the meaning set forth in Section 2.20(b).

 

“Authorized Officer” means, (a) with respect to any Person that is a corporation
or a limited liability company, the chairman, any director, the president, any
vice president or any Financial Officer of such Person or any other Person
authorized to act on behalf of such corporation or limited liability company in
respect of the action, and (b) with respect to any Person that is a partnership,
any director, the president, any vice president or any Financial Officer of a
general partner or managing partner of such Person or any other Person
authorized to act on behalf of such partnership in respect of the action.

 

  5

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

“Available Disposition Offer Proceeds ” has the meaning set forth in Section
2.09(e).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

“Bail-In Legislation” means,:

 

(a)       with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law, regulation rule or requirement for such
EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.; and

 

(b)      with respect to the United Kingdom, Part I of the United Kingdom
Banking Act 2009 (as amended from time to time) and any other law, regulation or
rule applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Bankruptcy Event” means, (a) commencement by the relevant Person of any case or
other proceeding (i) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its assets, shall make a general
assignment for the benefit of its creditors; or (b) commencement against such
Person of any case or other proceeding of a nature referred to in clause (a)
above which (i) results in the entry of an order for relief or any such
adjudication or appointment or (ii) remains undismissed or undischarged for a
period of 60 days; or (c) commencement against such Person of any case or other
proceeding seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed pending appeal within 60 days from the entry thereof; or
(d) such Person taking any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (a),
(b) or (c) above; or (e) such Person admitting in writing its inability to pay
its debts as they become due.

 

“Base Rate” means a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Rate in effect on such day plus ½
of 1%, and (c) the Eurodollar Rate for a one-month Interest Period on such day
(or if any such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that, for the avoidance of doubt, the Eurodollar Rate for
any day shall be based on the rate appearing on Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such page) at approximately

 

  6

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

11:00 a.m., London time, two (2) Business Days prior to such date. Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate,
respectively. Notwithstanding anything herein to the contrary, any change in the
Base Rate due to replacement of the Eurodollar Rate with the Benchmark
Replacement shall be governed by Section 2.15.

 

“Base Rate Loans” means, when used in reference to any Loan or Borrowing, refers
to a Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Base Rate.

 

“Basel III” has the meaning set forth in the definition of “Change in Law”.

 

“Benchmark Replacement” has the meaning set forth in Section 2.12(e).

 

“Benchmark Replacement Adjustment” has the meaning set forth in Section 2.12(e).

 

“Benchmark Replacement Conforming Changes” has the meaning set forth in Section
2.12(e).

 

“Benchmark Replacement Date” has the meaning set forth in Section 2.12(e).

 

“Benchmark Transition Event” has the meaning set forth in Section 2.12(e).

 

“Benchmark Transition Start Date” has the meaning set forth in Section 2.12(e).

 

“Benchmark Unavailability Period” has the meaning set forth in Section 2.12(e).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” has the meaning set forth in Section 8.11(c).

 

“BIS” means the Bank of International Settlements.

 

“Board” means the Board of Governors of the Federal Reserve System of the United

 

States of America.

 

“Borrower” has the meaning set forth in the Preamble.

 

“Borrower Group” means the Borrower, OpCo and the Subsidiaries (other than
Immaterial Subsidiaries) and “Borrower Group Member” means any of the Borrower,
OpCo or any or its Subsidiaries (other than an Immaterial Subsidiary).

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

  7

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit B-1 or in
such other form as the Administrative Agent and Borrower may agree.

 

“Business” has the meaning set forth in Section 6.02.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed; provided that when used in connection with a Loan bearing interest at
the Eurodollar Rate, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.

 

“Capital Expenditures” means, with respect to any Person, the aggregate of (a)
all expenditures (whether paid in cash or accrued as liabilities) by such Person
that, in conformity with GAAP, are required to be included as additions during
such period to Property, plant or equipment reflected in the balance sheet of
such Person and (b) the value of all assets under Capital Lease incurred by such
Person.

 

“Capital Lease” means, as applied to the Borrower and its Subsidiaries, any
lease of any property (whether real, personal or mixed) by the Borrower or a
Subsidiary as lessee that, in conformity with GAAP, is, or is required to be,
accounted for as a capital lease on the balance sheet of the Borrower; provided
that the adoption or issuance of any accounting standards after the Effective
Date will not cause any lease that was not or would not have been a Capital
Lease prior to such adoption or issuance to be deemed a Capital Lease, except
that in the event of an accounting change requiring all leases to be
capitalized, only those leases (assuming for purposes hereof that such leases
were in existence before ASC 842 took effect) that would constitute capital
leases in conformity with GAAP before ASC 842 took effect shall be considered
Capital Leases; provided, however, no power purchase agreement with an
independent power producer or a power producer which is not an Affiliate of
Borrower that either (a) is in effect as of the Effective Date or (b) becomes
effective after the Effective Date (to the extent costs incurred by the Borrower
thereunder are approved by all relevant Governmental Authorities (such as the
Louisiana Public Service Commission) to be recoverable from customers of the
Borrower or its Subsidiaries) shall, in each case, constitute a Capital Lease.

 

“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any Subsidiary:

 

(a)       marketable direct obligations of the United States of America;

 

(b)       marketable obligations directly and fully guaranteed as to interest
and principal by the United States of America;

 

(c)       demand deposits, time deposits, certificates of deposit and banker’s
acceptances issued by any member bank of the Federal Reserve System which is
organized under the laws of the United States of America or any political
subdivision thereof or under the laws of Canada, Switzerland or any country
which is a member of the European Union having a

 

  8

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

combined capital and surplus of at least $250,000,000 and having long-term
unsecured debt securities rated “A-2” or equivalent by one Rating Agency;

 

(d)       commercial paper or tax exempt obligations given the highest rating by
two Rating Agencies;

 

(e)       obligations of any other bank meeting the requirements of clause (c)
above, in respect of the repurchase of obligations of the type as described in
clauses (a) and (b) above, provided, that such repurchase obligations shall be
fully secured by obligations of the type described in said clauses (a) and (b)
above, and the possession of such obligations shall be transferred to, and
segregated from other obligations owned by, such bank;

 

(f)       a money market fund or a qualified investment fund given one of the
two highest long-term ratings available from S&P and Moody’s; and

 

(g)       Eurodollar certificates of deposit issued by a bank meeting the
requirements of clause (c) above. With respect to any rating requirement set
forth above, if the issuer is rated by either S&P or Moody’s, but not both, then
only the rating of such rating agency shall be utilized for the purpose of this
definition.

 

“Casualty Event” shall mean any involuntary loss of or damage to or destruction
of any Property of any Borrower Group Member.

 

“Casualty Event Offer Amount” has the meaning set forth in Section 2.09(a).

 

“Change in Control” means:

 

(a)       (i) at any time prior to a Qualifying IPO, (A) the Sponsors shall
cease to collectively directly or indirectly own and control, both legally and
beneficially, more than 50% of the voting equity interests in the Borrower on a
fully diluted basis (and taking into account all such securities that such
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act of 1934) has the right to acquire pursuant to any option right) or
(B) prior to the payment in full of the HoldCo Acquisition Loan Facility,
Macquarie shall cease to collectively directly or indirectly own and control,
both legally and beneficially, more than 25% of the voting equity interests in
the Borrower on a fully diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right) and (ii) at any time following a Qualifying IPO, any “person”
or “group” owns a greater percentage of the voting equity interests in the
Borrower than the Sponsors collectively hold; or

 

(b)       the Sponsors shall cease to collectively directly or indirectly have
the right to elect a majority in voting power of the board of directors (or
comparable governing body) of the Borrower; or

 

(c)       the Borrower shall cease to own, directly or indirectly, 100% of the
equity interests of OpCoPower other than any such equity interests (not to
exceed at any time, in the aggregate, 5.0% of all issued and outstanding equity
interests in OpCoPower) owned by current or former officers, directors and
employees of OpCoPower (or their respective family members,

 

  9

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

estates or trusts or other entities for the benefit of any of the foregoing) in
connection with any long-term incentive plan (“Incentive Plan Equity
Interests”).

 

“Change in Law” means the occurrence of any of the following (a) the adoption of
any Governmental Rule (including, without limitation, in respect of the
implementation of the reforms to the International Convergence of Capital
Measurements and Capital Standards published by the Basel Committee on Banking
Supervision in September 2010 (“Basel III”), or the adoption by any Lender of
any policy (or change to, or in its interpretation or application of, any policy
in existence as of the date hereof) implementing any provision of Basel III) in
each case following October 17, 2014the Amendment No. 3 Effective Date, (b) any
change in any Governmental Rule (including, without limitation, in respect of
the implementation of Basel III) or in the interpretation or application thereof
by any Governmental Authority following October 17, 2014the Amendment No. 3
Effective Date or (c) compliance by any Lender with any request, guideline or
directive (whether or not having the force of law) of any applicable
Governmental Authority made or issued following October 17, 2014the Amendment
No. 3 Effective Date, in each case applicable to the relevant Lender or its
holding or parent companies; provided that the adoption of any Governmental
Rule, the change in any Governmental Rule or in the interpretation or
application thereof by any Governmental Authority or the compliance by any
Lender with any request, guideline or directive of any applicable Governmental
Authority, in each case, made or issued in connection with the Dodd-Frank Street
Reform and Consumer Protection Act of 2010, as amended (“Dodd-Frank”), the
application of which affects the reserve, capital, liquidity or similar
requirements of the relevant Lender (or its holding or parent companies, if any)
regardless of the date enacted, adopted or issued shall be deemed to be a Change
in Law.

 

“Cleco Corp.” means Cleco Corporation, which was converted into the Borrower on
April 13, 2016.

 

“Charges” has the meaning set forth in Section 9.14.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Collateral” means (a) the Pledged Debt, (b) the Pledged Equity and (c) any
other assets from time to time subject to a Lien in favor of the Collateral
Agent for the benefit of, among others, the Secured Parties to secure the Loan
Obligations as required under Section 6.03(q) and/or pursuant to the definition
of “Refinancing Senior Debt”.

 

“Collateral Agent” means Wells Fargo Bank, N.A., in its capacity as collateral
agent under the Pari Passu Intercreditor Agreement, the Pledge Agreement and any
other Security Document, or any successor thereto in accordance with the terms
of Pari Passu Intercreditor Agreement.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a single Loan hereunder up to the amount set forth on Schedule 2.01 with
respect to such Lender. The aggregate principal amount of the Lenders’
Commitments on the Amendment No. 3 Effective Date is $300,000,000.

 

  10

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes imposed
in lieu of net income taxes or branch profits Taxes.

 

“Constitutive Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of securities, by contract or otherwise, which, for the
avoidance of doubt, shall include, with respect to any Fund, any Manager or
Advisor of such Fund. “Controlling” and “Controlled” have meanings correlative
thereto.

 

“Credit Party” means the Administrative Agent or any Lender.

 

“Cure Amount” has the meaning set forth in Section 5.12(b).

 

“Cure Expiration Date” has the meaning set forth in Section 5.12(b).

 

“Cure Right” has the meaning set forth in Section 5.12(b).

 

“Debt” means the Loans and any other Indebtedness that is at least pari passu
with the Loans.

 

“Debt to Capital Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) all DebtIndebtedness of the Borrower and its
Subsidiaries net of cash and Cash Equivalents as of such date on a consolidated
basis in excess of $5,000,000; provided that the amount of cash and Cash
Equivalents to be deducted pursuant to this clause (a) shall not (x) include any
cash or Cash Equivalents that would appear as “restricted” on a consolidated
balance sheet of the Borrower and its Subsidiaries or (y) exceed $75,000,000; to
(b) the sum of (i) all DebtIndebtedness of the Borrower and its Subsidiaries net
of cash and Cash Equivalents as of such date on a consolidated basis in excess
of $5,000,000; provided that the amount of cash and Cash Equivalents to be
deducted pursuant to this clause (b)(i) shall not (x) include any cash or Cash
Equivalents that would appear as “restricted” on a consolidated balance sheet of
the Borrower and its Subsidiaries or (y) exceed $75,000,000; plus (ii) all
shareholders’ equity of the Borrower as of such date plus (iii) all Permitted
Subordinated Debt as of such date; provided further that as of the last day of
the fourth full fiscal quarter following the Effective Date and any date
thereafter, outstanding DebtIndebtedness under any revolving loan facility of
the Borrower

 

  11

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

or any of its Subsidiaries used for working capital purposes shall be based on a
rolling four fiscal quarter average for such DebtIndebtedness.

 

“Default” means any event or condition which would, with the expiry of a grace
period, the giving of notice or any combination of the foregoing, become an
Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loan or (ii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Administrative Agent or the
Borrower, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Administrative Agent’s or
Borrower’s, as applicable, receipt of such certification, (d) has become the
subject of a Bankruptcy Event, or (e) has, or has a direct or indirect parent
company that has, become the subject of a Bail-inBail-In Action.

 

“Disposition” or “Dispose” means the sale, assignment, transfer or other
disposition (including any Sale and Leaseback Transaction and any termination of
business lines) of any property by the Borrower or any of its Subsidiaries to
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding, for the avoidance of doubt, any such
transfer or other disposition to an insurer of any Property that is the subject
of a Casualty Event upon receipt by any Borrower Group Member of all Net Cash
Insurance Proceeds payable in respect of such Casualty Event.

 

“Disposition Offer Proceeds” has the meaning set forth in Section 2.09(e).

 

“Distribution” means (a) any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in the
Borrower or any payment (whether in cash, securities or other property other
than common equity), including any sinking fund or similar deposit, on account
of the purchase, redemption, defeasance, retirement, acquisition, cancellation
or termination of any equity interests in the Borrower or any option, warrant or
other right to acquire any such Equity Interest in the Borrower, and (b) any
payments in respect of Permitted Subordinated Debt and (c) any management fees
to the extent not constituting operating expenses.

 

  12

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Early Opt-in Election” has the meaning set forth in Section 2.12(e).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02)April 13, 2016.

 

“Eligible Assignee” means a commercial bank, finance company, insurance company,
pension fund, or other financial institutions or funds (whether a corporation,
partnership or other entity) engaged generally in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business,
in each case solely to the extent that such Person has been approved (not to be
unreasonably withheld, conditioned or delayed, provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof and provided, further, that no consent
of the Borrower shall be required for an assignment if an Event of Default has
occurred and is continuing) by the Borrower; provided that (i) no private
equity, infrastructure or mezzanine fund shall in any event constitute an
Eligible Assignee and (ii) none of the Sponsors, the Borrower, or any of their
Affiliates shall in any event constitute an Eligible Assignee.

 

“Environmental Laws” means all federal, state, and local statutes, laws,
regulations, rules, judgments, orders or decrees, in each case as modified and
supplemented and in effect from time to time regulating or imposing liability or
standards of conduct relating to the regulation, use or protection of the
environment or to emissions, discharges, Releases or threatened Releases of
Hazardous Materials into the environment, including, without limitation, ambient
air, soil, surface water, groundwater, wetlands, coastal waters, land or
subsurface strata, or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials or to the protection or safety of the health of
human beings or other living organisms and natural resources related to the
environment, as now are, or may at any time hereafter be, in effect.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of

 

  13

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
membership interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).

 

“Equity Pledge” means the pledge by the Borrower to the Collateral Agent for the
benefit of the Agents and the Lenders of (a) 100% of the Equity Interests in
OpCo (other than any Incentive Plan Equity Interests) and (b) 100% of the
Permitted Subordinated Debt extended by the Borrower to OpCo.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a ERISA Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any ERISA Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any ERISA Plan; (d) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any ERISA Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any ERISA Plan or ERISA Plans or to appoint a trustee to
administer any ERISA Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any ERISA Plan or Multiemployer ERISA Plan; (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer ERISA Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer ERISA Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or in endangered or
critical status within the meaning of Section 432 of the Code or Section 305 of
ERISA; (h) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of

 

  14

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

ERISA; (i) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (j) conditions for imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any ERISA
Plan; or (k) a determination that any ERISA Plan is in “at risk” status (within
the meaning of Section 303 of ERISA).

 

“ERISA Plan” means any employee pension benefit plan (other than a Multiemployer
ERISA Plan) subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Loans”, when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing or Eurodollar
Loan for any Interest Period, the rate per annum rounded upwards, if necessary,
to the nearest 1/100th of 1%) appearing on Reuters Screen LIBOR01 Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurodollar Rate” with respect
to such Eurodollar Borrowing or Eurodollar Loan for such Interest Period shall
be the rate at which deposits in Dollars in an amount equal to $5,000,000 and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period., or such other
Benchmark Replacement rate per annum as may be determined in accordance with
Section 2.15; provided that if the Eurodollar Rate is less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

 

  15

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning set forth in Article VII.

 

“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Financing Document, any of the following Taxes imposed on or with respect to
a Recipient:

 

(a)     Taxes imposed on or measured by net income (however denominated),
franchise Taxes imposed in lieu of net income taxes and branch profits Taxes or
similar Taxes, in each case, imposed by (i) the jurisdiction (or any political
subdivision thereof) under the laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) that are Other Connection
Taxes;

 

(b)     any Taxes imposed as a result of the failure of any Recipient to furnish
any form, documentation or information required by Section 2.15(e);

 

(c)     in the case of a Lender, any withholding Tax that is imposed on amounts
payable to such Lender pursuant to a law in effect on the date on which such
Lender (i) becomes a party to this Agreement or (ii) subsequently designates a
new lending office except to the extent that amounts with respect to Taxes, if
any, were payable to such Lender’s assignor (in the case where such Lender is a
permitted assignee under Section 9.04) or to such Lender immediately before it
changed its lending office (in the case where such Lender designated a new
lending office); and

 

(d)     any withholding of Tax imposed under FATCA.

 

“Facility” has the meaning set forth in the Recitals hereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of October 17, 2014the
Amendment No. 3 Effective Date (or any amended or successor version that is
substantively comparable), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, and any intergovernmental agreements entered into to
implement or further the collection of Taxes imposed pursuant to the foregoing
(together with any law implementing such agreements).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
succeeding Business Day and, (b) if no such rate is so published on such
immediately succeeding Business Day, the Federal Funds Rate for such day shall
be the average rate (rounded upward, if necessary, to a whole multiple of 1/100
of 1%) charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate is less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Federal Reserve Bank of New York’s Website” has the meaning set forth in
Section 2.12(e).

 

  16

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

“Fee LetterLetters” means, collectively, (i) the Fee Letter, dated as of the
date hereof, amongJune 28, 2016, by and between the Borrower and Mizuho Bank,
Ltd. and (ii) the Amendment No. 3 Fee Letters.

 

“Financial Officer” means the chief financial officer, principalchief accounting
officer, vice president finance, treasurer or assistant treasurer of the
Borrower or individual holding a similar position.

 

“Financial Ratio Certificate” has the meaning set forth in Section 5.02(c).

 

“Financing Documents” means (a) this Agreement, (b) any Notes issued pursuant to
Section 2.07(e), and (c) the Security Documents and (d) the Fee LetterLetters.
Any reference in this Agreement or any other Financing Document to a Financing
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Financing Document as the same may be in effect
at any and all times such reference becomes operative.

 

“Finsub” means each special purpose bankruptcy remote Person that is a
wholly-owned (directly or indirectly) Subsidiary of the OpCoPower organized
solely for the purpose of engaging in a Securitization Financing authorized by a
Securitization Statute and a Securitization Financing Order and activities
related thereto, and each is a “Finsub”.

 

“Fitch” means Fitch Investors Service, Inc. or its successors.

 

“Fund” means any investment company, limited partnership, general partnership or
other collective investment scheme or any body corporate or other entity, in
each case, the business, operations or assets of which are managed
professionally for investment purposes.

 

“GAAP” means generally accepted accounting principles in the United States;
provided, however, that if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Financing
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

“Governmental Approvals” means all authorizations, consents, approvals, waivers,
exceptions, variances, filings, permits, orders, licenses, exemptions and
declarations of or with any Governmental Authority.

 

“Governmental Authority” means any nation, state, sovereign or government, any
federal, regional, state or local government or political subdivision thereof,
any central bank or other entity exercising executive, legislative, judicial,
treasury, regulatory or administrative

 

  17

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

functions of or pertaining to government and having jurisdiction over the Person
or matters in question (including any supra-national body exercising such powers
or functions, such as the European Union or the European Central Bank).

 

“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive requirement, treaty or other governmental restriction or
any similar form of decision of or determination by or any interpretation or
administration of any of the foregoing, in each case, having the force of law
by, any Governmental Authority, which is applicable to any Person, whether now
or hereafter in effect.

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
monetary obligation of the payment or performance of such Indebtedness or other
monetary obligation, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness or other monetary obligation, (iv) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or monetary obligation or (v) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsement for a collection or
deposit in the ordinary course of business. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Material” means, but is not limited to, any solid, liquid, gas, odor,
heat, sound, vibration, radiation or other substance or emission which is a
contaminant, pollutant, dangerous substance, toxic substance, hazardous waste,
subject waste, hazardous material or hazardous substance which is or becomes
regulated by applicable Environmental Laws or which is classified as hazardous
or toxic under applicable Environmental Laws (including gasoline, diesel fuel or
other petroleum hydrocarbons, polychlorinated biphenyls, asbestos and urea
formaldehyde foam insulation).

 

  18

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

“Hedging Arrangements” means any agreement or arrangement with respect to any
swap, cap, collar, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions.

 

“HoldCo Acquisition/Revolver Credit Agreement” means the Credit Agreement, dated
as of April 13, 2016, by and among the Borrower, as borrower, Mizuho Bank, Ltd.,
as administrative agent, and the lenders from time to time party thereto.

 

“HoldCo Acquisition Loan Facility” means the “Acquisition Loan Facility” as
defined in the HoldCo Acquisition/Revolver Credit Agreement.

 

“HoldCo Facilities Mandated Lead Arrangers” means each of Canadian Imperial Bank
of Commerce, New York Branch, Credit Agricole Corporate and Investment Bank,
Mizuho Bank, Ltd., Sumitomo Mitsui Banking Corporation and The Bank of Nova
Scotia, each in its capacity as joint lead arranger and joint bookrunner for the
HoldCo Loan Facilities.

 

“HoldCo Financing Documents” means the “Financing Documents” as defined in the
HoldCo Acquisition/Revolver Credit Agreement (or similar term in any
refinancing, replacement, refunding, renewal or extension thereof).

 

“HoldCo Loan Facilities” means the “Loan Facilities” as defined in the HoldCo
Acquisition/Revolver Credit Agreement.

 

“Immaterial Subsidiary” means any Subsidiary of the Borrower whose total assets
(excluding intercompany receivables) at the relevant time of determination have
a gross asset value of less than 5% of total assets (excluding intercompany
receivables) of the Borrower and its Subsidiaries on a consolidated basis as set
forth on the most recent financial statements delivered pursuant to Section
5.02(a) or Section 5.02(b) and whose total consolidated revenues (excluding
intercompany sales) for the twelve (12) months ending at the relevant time of
determination are less than 5% of total consolidated revenues (excluding
intercompany sales) of the Borrower and its Subsidiaries as set forth on the
most recent financial statements delivered pursuant to Section 5.02(a) or
Section 5.02(b); provided that at no time shall all Immaterial Subsidiaries so
designated pursuant to this definition have in the aggregate (x) total assets
(excluding intercompany receivables) at the relevant time of determination
having a gross asset value in excess of 5% of total assets (excluding
intercompany receivables) of the Borrower and its Subsidiaries on a consolidated
basis as set forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b), or (y) total consolidated revenues
(excluding intercompany sales) for the twelve (12) months ending at the relevant
time of determination in excess of 5% of total consolidated revenues (excluding
intercompany sales) of the Borrower and its Subsidiaries on a consolidated basis
as set forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b).

 

“Incentive Plan Equity Interests” has the meaning set forth in the definition of
“Change in Control”.

 

  19

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

“Increasing Lender” has the meaning set forth in Section 2.20(b).

 

“Incremental Loans” has the meaning set forth in Section 2.20(a).

 

“Incremental Term Facilities” has the meaning set forth in Section 2.20(a).

 

“Incremental Term Facility Amendment” has the meaning set forth in Section
2.20(d).

 

“Indebtedness” of any Person means:

 

(a)       all indebtedness of such Person for borrowed money,

 

(b)       all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments,

 

(c)       all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables not overdue for more than 180
days) that in accordance with GAAP would be included as a liability on the
balance sheet of such Person,

 

(d)       all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such
Person,

 

(e)       any Capital Lease obligations (and the amount of these obligations
shall be the amount so capitalized),

 

(f)       all obligations, contingent or otherwise, of such Person under
acceptances issued or created for the account of such Person,

 

(g)       all unconditional obligations of such Person to purchase, redeem,
retire, defease or otherwise acquire for value any capital stock or other Equity
Interests of such Person or any warrants, rights or options to acquire such
capital stock or other Equity Interests,

 

(h)       all net obligations of such Person pursuant to hedging transactions,

 

(i)       all Guarantees of such Person in respect of obligations of the kind
referred to in clauses (a) through (h) above, and

 

(j)       all Indebtedness of the type referred to in clauses (a) through (h)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Financing Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

  20

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

“Information” has the meaning set forth in Section 9.12.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06, substantially in the form
of Exhibit B-2 or in such other form as the Administrative Agent and Borrower
may agree.

 

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December and the Maturity Date, and (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three, six
or, if agreed to by all Lenders, twelve months thereafter, as the Borrower may
elect; provided that:

 

(a)       if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day;

 

(b)       any Interest Period pertaining to a Eurodollar Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period;

 

(c)       any Interest Period with respect to a Loan that would otherwise extend
beyond the

 

Maturity Date will end on the Maturity Date; and

 

(d)       subject to clause (a) above, the initial Interest Period selected by
the Borrower for any Eurodollar Borrowing may, if so specified in the related
Borrowing Request for such Eurodollar Borrowing, be an irregular Interest Period
ending on the final day of any calendar month that is not less than three
Business Days after, and not more than three months after, the date of such
Eurodollar Borrowing.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and, in the case of a Borrowing, thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Borrower in connection with any receivables facility and paid
to the Borrower or its Subsidiaries, as reduced by the aggregate amounts
received by such investors from the payment of receivables and applied to reduce
such invested amounts.

 

  21

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“LIBOR” has the meaning set forth in the definition of “Benchmark Replacement
Date”.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, mandatory deposit
arrangement, encumbrance, lien (statutory or other) or other security interest,
any conditional sale or other title retention agreement, or any financing lease
having substantially the same effect as any of the foregoing, and the filing of
any financing statement or similar instrument under the UCC or comparable
Governmental Rule.

 

“Loan Obligations” means, as at any date, the sum, computed without duplication,
of (a) the aggregate outstanding principal amount of the Loans plus all accrued
interest (whether arising or incurred before or after any bankruptcy of the
Borrower) and fees on such amount or commitments relating thereto or with
respect to the Facility, plus (b) any amounts (including, without limitation,
insurance, insurance premiums, licensing fees, recording and filing fees, and
Taxes) the Administrative Agent or the Lenders expend on behalf of the Borrower
in accordance with the Financing Documents because the Borrower fails to make
any such payment when required under the terms of any Financing Document, plus
(c) all amounts required to be paid by the Borrower to the Lenders and the
Administrative Agent under an indemnification, cost reimbursement or similar
provision.

 

“Loans” means the term loans made by the Lenders to the Borrower pursuant to
this Agreement. Each Loan shall be either a Base Rate Loan or a Eurodollar Loan.

 

“Macquarie” means, collectively, Macquarie Infrastructure Partners Inc. and its
Affiliates, and funds, separate managed accounts or similar investment vehicles
managed by it or its Affiliates.

 

“Manager” means, with respect to any Fund, any general partner, trustee,
responsible entity, nominee, manager, or other entity performing a similar
function with respect to such Fund.

 

  22

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

“Mandated Lead Arrangers” means, collectively, (i) each of Mizuho Bank, Ltd.,
Canadian Imperial Bank of Commerce, New York Branch, JPMorgan Chase Bank, N.A.,
Regions Capital Markets, a division of Regions Bank, Sumitomo Mitsui Banking
Corporation, and The Bank of Nova Scotia and Wells Fargo Bank, N.A., each in its
capacity as joint lead arranger and joint bookrunner and (ii) each of the
Amendment No. 3 Mandated Lead Arrangers.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries,
taken as a whole, (b) the validity or enforceability of the Financing Documents,
(c) the ability of the Borrower to perform any of its obligations under the
Financing Documents, or (d) the rights or remedies of the Administrative Agent
or any Lender under the Financing Documents.

 

“Material Debt Financing Document” means any credit agreement, purchase
agreement, indenture, note or similar contract or instrument providing for, or
evidencing, the issuance or incurrence of any Indebtedness for borrowed money in
an aggregate principal amount of at least

$50,000,000.

 

“Material Subsidiary” means any Subsidiary of the Borrower, other than
Immaterial Subsidiaries.

 

“Maturity Date” means June 28, 20212022.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, by and among
Cleco MergerSub Inc., a Louisiana corporation (“MergerSub”), Cleco Partners L.P.
(f/k/a Como 1 L.P.) and Cleco Corp., whereby MergerSub merged with and into
Cleco Corp. on April 13, 2016, with Cleco Corp. as the surviving corporation.

 

“Maximum Rate” has the meaning set forth in Section 9.14.

 

“Moody’s” means Moody’s Investors Service, Inc. or its successors.

 

“Multiemployer ERISA Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(d).

 

“Net Cash Insurance Proceeds” means, with respect to any Casualty Event of any
Borrower Group Member, the gross cash proceeds of casualty insurance and
casualty awards actually received by such Borrower Group Member in respect
thereof; provided, that, Net Cash Insurance Proceeds shall be net of: (a) the
amount of any legal, advisory, title, transfer and recording tax expenses,
commissions and other fees and expenses paid by the Borrower or the

 

  23

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

applicable Subsidiary in connection with such Casualty Event, (b) any federal,
state and local income or other taxes estimated to be payable as a result of
such Casualty Event (but only to the extent that such estimated taxes are in
fact paid to the relevant federal, state or local Governmental Authority;
provided that at the time such taxes are paid, an amount equal to the amount, if
any, by which such estimated taxes exceed the amount of taxes actually paid
shall constitute “Net Cash Insurance Proceeds” for all purposes hereunder), (c)
any repayments made or to be made by the Borrower or the applicable Subsidiary
of Indebtedness to the extent that the terms of such other Indebtedness require
that such Indebtedness to be repaid, (d) any reserve for adjustment in respect
of any liabilities (other than taxes deducted pursuant to clause (b) above)
associated with such Casualty Event retained by any Borrower Group Member after
such Casualty Event, including related to environmental matters or with respect
to any indemnification obligations associated with such Casualty Event, and it
being understood that “Net Cash Insurance Proceeds” shall include the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (d), and (e) if
the applicable cash payments are in the first instance received by a Subsidiary
that is not a wholly-owned Subsidiary, the related Net Cash Insurance Proceeds
shall be net of the proportionate share of the common Equity Interests of such
Subsidiary (and of any intermediate Subsidiary) owned by Persons that are not
wholly-owned Subsidiaries of the Borrower.

 

“Net Cash Proceeds” means with respect to any Disposition by any Borrower Group
Member or any issuance of Indebtedness by any Borrower Group Member, the gross
proceeds of all cash actually received by such Borrower Group Member in
connection with such Disposition or issuance; provided that (a) Net Cash
Proceeds shall be net of: (i) the amount of any legal, advisory, title, transfer
and recording tax expenses, commissions and other fees and expenses paid by the
Borrower or the applicable Subsidiary in connection with such transaction and
(ii) any federal, state and local income or other taxes estimated to be payable
as a result of such transaction (but only to the extent that such estimated
taxes are in fact paid to the relevant federal, state or local Governmental
Authority; provided that at the time such taxes are paid, an amount equal to the
amount, if any, by which such estimated taxes exceed the amount of taxes
actually paid shall constitute “Net Cash Proceeds” for all purposes hereunder),
(b) with respect to any Disposition, Net Cash Proceeds shall be net of any
repayments made or to be made by the relevant Borrower Group Member of
Indebtedness to the extent that the terms of such other Indebtedness require
that such Indebtedness be repaid, (c) for all Dispositions, Net Cash Proceeds
shall be net of any earn out, indemnity or other similar obligations owed by the
relevant Borrower Group Member in connection with the acquisition thereof, (d)
Net Cash Proceeds shall be net of any reserve for adjustment in respect of (i)
the sale price of such asset or assets established in accordance with GAAP and
(ii) any liabilities (other than taxes deducted pursuant to clause (a)(ii)
above) associated with such asset or assets and retained by any Borrower Group
Member after such sale or other disposition thereof, including pension and other
postemployment benefit liabilities and liabilities related to environmental
matters or with respect to any indemnification obligations associated with such
transaction, and it being understood that “Net Cash Proceeds” shall include (A)
any cash or Cash Equivalents received upon the Disposition of any non-cash
consideration by any Borrower Group Member in any such Disposition and (B) upon
the reversal (without the satisfaction of any applicable liabilities in cash in
a corresponding amount) of any reserve described in this clause (d), and (e) if
the applicable cash payments are in the first instance received by a Subsidiary
that is not a wholly- owned Subsidiary, the related Net Cash Proceeds shall be
net of the proportionate share of the

 

  24

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

common Equity Interests of such Subsidiary (and of any intermediate Subsidiary)
owned by Persons that are not wholly-owned Subsidiaries of the Borrower.

 

“Non-U.S. Recipient” means a Recipient that is not a U.S. Person.

 

“Note” means a promissory note in the form of Exhibit F.

 

“Offer DateOFAC” has the meaning set forth in Section 2.09(f)the definition of
“Anti- Terrorism Law”.

 

“Offer Notice” has the meaning set forth in Section 2.09(f).

 

“Offer Procedures” has the meaning set forth in Section 2.09(f).

 

“Offer Proceeds” means the Casualty Event Offer Amount, the Remaining Portion,
the Disposition Offer Proceeds or the Available Disposition Offer Proceeds, as
the context may require.

 

“OpCo” means Cleco Power LLC, a Louisiana limited liability company.

 

“OpCoOther Borrower Credit Agreement” means each of (a) the Credit Agreement,
dated as of April 13, 2016, by and among OpCo (as assignee of Cleco MergerSub
Inc.),the Borrower as borrower, the lenders party thereto from time to time and
Mizuho Bank, Ltd., as administrative agent, and(b) the Term Loan Agreement dated
as of February 1, 2019, among the Borrower as borrower, the lenders party
thereto from time to time party thereto.and Mizuho Bank, Ltd., as administrative
agent and (c) the Uncommitted Letter of Credit Agreement dated as of October 5,
2018 between the Borrower and The Bank of Nova Scotia, each as amended, amended
and restated, waived or otherwise modified from time to time.

 

“OpCoOther Borrower Financing Documents” means the “Financing Documents” as
defined in the OpCoeach Other Borrower Credit Agreement (or similar term in any
refinancing, replacement, refunding, renewal or extension thereof).

 

“OpCo Loan Facility” means the “Revolving Credit Facility” as defined in the
OpCo Credit Agreement and any refinancing, replacement, refunding, renewal or
extension thereof.

 

“OpCo Mortgage” means the indenture of mortgage, dated as of July 1, 1950, made
by OpCo to Bank One Trust Company, NA, as Trustee thereunder, as amended,
supplemented, amended and restated, refinanced or replaced from time to time.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient negotiating, executing, delivering or performing its obligations or
receiving a payment under, or enforcing, this Agreement or any other Financing
Document or receiving or perfecting a security interest under any Financing
Document).

 

  25

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, or any other excise or property Taxes, charges,
levies or similar Taxes arising from any payment made under any Financing
Document or any related credit document from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Financing Document or from the receipt or perfection of a security interest
under, or otherwise with respect to any Financing Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than as assignment made pursuant to Section 2.17).

 

“Pari Passu Intercreditor Agreement” means that certain Collateral Agency and
Intercreditor Agreement dated as of April 13, 2016, by and among the Borrower,
the Collateral Agent, Mizuho Bank, Ltd., as administrative agent under the
HoldCo Acquisition/Revolver Credit Agreement, and the other agents, trustees or
other Persons from time to time party thereto, including, as of the Effective
Date, the Administrative Agent.

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any entity succeeding
to any or all of its functions, established pursuant to Subtitle A of Title IV
at ERISA.

 

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of the Borrower of (a) all or substantially all the assets of, or
(b) all or substantially all the Equity Interests in, a Person or division or
line of business of a Person, if:

 

(a)        at the time of signing the definitive acquisition agreement with
respect thereto and immediately after giving effect thereto, no Default or Event
of Default has occurred and is continuing or would arise after giving effect
thereto,

 

(b)        such Person or division or line of business is engaged in the same or
a similar line of business as the Borrower or business reasonably related,
ancillary or synergistic thereto (including but not limited to other regulated
utility businesses),

 

(c)        at the time of signing the definitive acquisition agreement, the
Borrower is in compliance on a Pro Forma Basis with the financial covenant in
Section 5.12(a) as of the most recently ended Test Period, determined as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of such relevant
Test Period, and

 

(d)       in the case of an acquisition or merger involving the Borrower, the
Borrower is the surviving entity of such acquisition or merger.

 

“Permitted Contest Conditions” means a contest, pursued in good faith,
challenging the enforceability, validity, interpretation, amount or application
of any Governmental Rule, any Taxes, assessment, fee, government charge or levy
or any Lien or other claim or payment of any

 

  26

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

nature, or judgment or other matter (legal, contractual or other) by appropriate
proceedings timely instituted if (a) the Borrower or the applicable Subsidiary
diligently pursues such contest, (b) the Borrower or the applicable Subsidiary
establishes adequate reserves with respect to the contested claim to the extent
required by GAAP and (c) such contest would not reasonably be expected to result
in a breach of Section 6.04 Section 6.06 or an Event of Default under clause (i)
in Article VII or any criminal or unindemnified civil liability (in the case of
any such civil liability, otherwise required to be indemnified by the Borrower
under the Financing Documents), being incurred by the Administrative Agent or
any of the Lenders.

 

“Permitted DebtLiens” has the meaning set forth in Section 6.03Section 6.06.

 

“Permitted Investments” has the meaning set forth in Section 6.05.

 

“Permitted Liens” means:

 

(a)         Liens that secure any Permitted Debt (including such Indebtedness
permitted pursuant to Section 6.03(q) and Refinancing Senior Debt) so long as
the Loan Obligations are secured on a pari passu basis;

 

(b)        Liens that secure any Permitted Debt of OpCo or any other Subsidiary
of Borrower so long as (a) the Loan Obligations (as such term is defined in the
OpCo Credit Agreement or any similar term in any refinancing, replacement,
refunding, renewal or extension thereof) are secured on a pari passu basis or
(b) such Liens are otherwise permitted under the OpCo Financing Documents or any
refinancing, replacement, refunding, renewal or extension thereof, in each case,
at the time of incurrence thereof;

 

(c)        Liens, deposits or pledges incurred or created by any Borrower Group
Member in the ordinary course of business or under applicable Governmental Rules
in connection with or to secure the performance of bids, tenders, contracts,
leases, statutory obligations, surety bonds or appeal bonds;

 

(d)        mechanics’, materialmen’s, workers’, repairmens’, employees’,
warehousemen’s, carriers’ or other like Liens arising in the ordinary course of
business or under Governmental Rules securing obligations which are not yet due,
or which are adequately bonded and which are being contested pursuant to the
Permitted Contest Conditions;

 

(e)        Liens for Taxes, assessments or governmental charges, which are not
yet due or which are being contested pursuant to the Permitted Contest
Conditions;

 

(f)        Liens arising out of judgments or awards fully covered by insurance
or with respect to which an appeal or proceeding for review is being prosecuted
pursuant to the Permitted Contest Conditions;

 

(g)        easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
of any Borrower Group Member which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of any Borrower
Group Member;

 

  27

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

(h)       Liens arising in the ordinary course of business from netting
services, overdraft protection, banking services obligations and otherwise in
connection with deposit, securities and commodities accounts;

 

(i)         Liens securing judgments that do not constitute an Event of Default
under clause (i) of Article VII;

 

(j)         Liens for purchase money security interests or Capital Lease
obligations which are secured solely by the assets acquired securing
Indebtedness permitted under Section 6.03(d);



(k)        zoning, building and other generally applicable land use
restrictions, which, in the aggregate, do not in any case materially interfere
with the ordinary conduct of the business of any Borrower Group Member;

 

(l)        Liens that have been placed by a third party on the fee title of
leased real property or property over which any Borrower Group Member has
easement rights, and subordination or similar agreements relating thereto;

 

(m)       Liens created or incurred by OpCo and its subsidiaries or by the
Purchaser or its subsidiaries, in each case, securing obligations arising under
natural gas purchase agreements, natural gas transportation and storage
agreements, and Hedging Arrangements permitted under Section 6.12;

 

(n)       Liens securing other obligations in an aggregate amount not exceeding
$100,000,000 at any time outstanding;

 

(o)       Liens created or incurred by OpCo and its subsidiaries securing any
Permitted Receivables Financing;

 

(p)       Liens on the assets of OpCo and its Subsidiaries under the OpCo
Financing Documents to secure the Liens under the OpCo Financing Documents;

 

(q)        Liens on (i) Permitted Refinancing Indebtedness permitted under the
definition thereof, and (ii) Permitted Refinancing Indebtedness (as defined in
the OpCo Credit Agreement) permitted under the OpCo Financing Documents;

 

(r)        the Collateral securing the Loan Obligations;

 

(s)        Liens on any cash collateral for letters of credit issued or
permitted under the HoldCo Acquisition/Revolver Credit Agreement;

 

(t)        Liens created or incurred by the Borrower Group Members in favor of
Governmental Authorities encumbering assets acquired in connection with a
government grant program, and the right reserved to, or vested in, any
Governmental Authority by the terms of any right, power, franchise, grant,
license, or permit, or by any provision of law, to purchase, condemn, recapture
or designate a purchaser of any property;

 

 

  28

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

(u)         agreements for an obligation (other than repayment of borrowed
money) relating to the joint or common ownership, operation, and use of
property, including Liens under joint venture or similar agreements securing
obligations incurred in the conduct of operations or consisting of a purchase
option, call or right of first refusal with respect to the Equity Interests in
such jointly owned Person or assets;

 

(v)         Liens on any Acquired Assets in existence on or prior to the
Effective Date;

 

(w)         any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any of its Subsidiaries, or existing on any property
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary or that is merged with or into or
consolidated with the Borrower or any Subsidiary prior to such merger or
consolidation, provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary or such
merger, as the case may be, (ii) such Lien shall not apply to any other property
or asset of the Borrower or any of the Subsidiaries, and (iii) such Lien shall
secure only those obligations and liabilities that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary of the Borrower or
such merger, as the case may be, and any extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding amount thereof;




(x)         Liens (including precautionary Liens in connection with Capital
Leases) on fixed or capital assets and other property (including any natural
gas, oil or other mineral assets, pollution control facilities, electrical
generating plants, equipment and machinery, and related accounts, financial
assets, contracts and general intangibles) acquired, constructed, explored,
drilled, developed, improved, repaired or serviced (including in connection with
the financing of working capital and ongoing maintenance) by the Borrower or any
Subsidiary, provided that (i) such security interests and the obligations and
liabilities secured thereby are incurred prior to or within two hundred seventy
(270) days after the acquisition of the relevant asset or the completion of the
relevant construction, exploration, drilling, development, improvement, repair
or servicing (including the relevant financing of working capital and ongoing
maintenance), or within two hundred seventy (270) days after the extension,
renewal, refinancing or replacement of the obligations and liabilities secured
thereby, as the case may be, (ii) the obligations and liabilities secured
thereby do not exceed the cost of acquiring, constructing, exploring, drilling,
developing, improving, repairing or servicing (including the financing of
working capital and ongoing maintenance in respect of) the relevant assets, and
(iii) such security interests shall not apply to any other property beyond the
relevant property set forth in this subsection (x) (and in the case of
construction or improvement, any theretofore unimproved real property on which
the property so constructed or the improvement is located) and subsection (y),
as applicable, of the Borrower or any Subsidiary, and (iv) recourse for such
obligations and liabilities under any financing secured under this subsection
(x) shall be limited to the property subject to Liens permitted under
this subsection (x) and subsection (y) and (A) in the case of any financing
of the OpCo, to the OpCo and (B) in the case of any other financing, to a
special purpose, bankruptcy- remove Person described in subsection (y); 

 

(y)       Liens on any Equity Interest owned or otherwise held by or on behalf
of the Borrower or any Subsidiary in any Person created in connection with any
project financing;

 

  29

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

(z)         Liens on assets of OpCo securing the payment of Indebtedness of OpCo
to a state of the United States or any political subdivision thereof issued in a
transaction in which such state or political subdivision issued industrial
revenue bonds or other obligations, the interest on which is excludable from
gross income by the holders thereof pursuant to the provisions of the Code, as
in effect at the time of the issuance of such obligations, and Indebtedness to
the issuer of a letter of credit, bond insurance or guaranty to support any such
obligations to the extent OpCo is required to reimburse such issuer for drawings
under such letter of credit, bond insurance or guaranty with respect to the
principal of or interest on such obligations, including Liens arising pursuant
to a pledge of OpCo’s mortgage bonds issued under the OpCo Mortgage; provided
that such pledged bonds shall not exceed an aggregate principal amount of
$125,000,000 at any time;

 

(aa)      Liens created for the sole purpose of extending, renewing or replacing
in whole or in part Indebtedness secured by any lien, mortgage or security
interest referred to in this definition of “Permitted Liens”; provided, however,
that the principal amount of Indebtedness secured thereby shall not exceed the
principal amount of Indebtedness so secured at the time of such extension,
renewal or replacement and that such extension, renewal or replacement, as the
case may be, shall be limited to all or a part of the property or Indebtedness
that secured the lien or mortgage so extended, renewed or replaced (and any
improvements on such property);

 

(bb)      Liens created by any Finsub for any Securitization Financing pursuant
to any order of the applicable regulatory Governmental Authority (such as the
Louisiana Public Service Commission) which allows for a securitization financing
by the OpCo and/or a Finsub authorized by a Securitization Statute (any such
order, a “Securitization Financing Order”);

 

(cc)      Liens on cash or invested funds used to make a defeasance, covenant
defeasance or in substance defeasance of any Debt pursuant to an express
contractual provision in the agreements governing such Debt or GAAP, provided
that immediately before and immediately after giving effect to the making of
such defeasance, no Default or Event of Default shall exist;

 

(dd)       Liens created to secure Debt of any subsidiary of Opco to OpCo or to
any of OpCo’s other subsidiaries and Liens created to secure Debt of any
subsidiary of the Purchaser to the Purchaser or to any of the Purchaser’s other
subsidiaries;

 

(ee)       the Lien evidenced by the OpCo Mortgage as renewed or replaced from
time to time; provided, however, that such Lien shall not extend to or over any
property of a character not subject on the Effective Date to the Lien granted
under the OpCo Mortgage; or

 

(ff)       “permitted liens” as defined under Section 1.04 of the OpCo Mortgage,
as in effect on the Effective Date, other than “funded liens” described in
clause (ix) of said Section 1.04, and other Liens not otherwise prohibited by
Section 5.05 of the OpCo Mortgage, as in effect on the Effective Date, and in
the event the OpCo Mortgage is terminated, Liens of the same type and nature as
the foregoing Liens referred to in this clause (ff), provided, that the amounts
secured by such other Liens shall not exceed the amounts that may be secured by
such foregoing Liens as of the last day on which the OpCo Mortgage was in
effect.

 

 

  30

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

“Permitted Receivables Facility Assets” means (a) receivables (whether now
existing or arising in the future) of OpCoPower and its subsidiaries which are
transferred or pledged to a Receivables Entity pursuant to a Permitted
Receivables Financing and any related Permitted Receivables Related Assets which
are also so transferred or pledged to such Receivables Entity and all proceeds
thereof and (b) loans to the Borrower and its Subsidiaries secured by
receivables (whether now existing or arising in the future) and any Permitted
Receivables Related Assets of OpCoPower and its Subsidiariessubsidiaries which
are made pursuant to a Permitted Receivables Financing.

 

“Permitted Receivables Financing” means any receivables facility providing for
the sale or pledge by OpCoPower and/or one or more other Receivables Sellers of
Permitted Receivables Facility Assets (thereby providing financing to the
Borrower and such Receivables Sellers) to a Receivables Entity (either directly
or through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third-party
investors (with the Receivables Entity permitted to issue investor certificates,
purchased interest certificates or other similar documentation evidencing
interests in the Permitted Receivables Facility Assets) in return for the cash
used by the Receivables Entity to purchase the Permitted Receivables Facility
Assets from OpCoPower and/or the respective Receivables Sellers., in an
aggregate for all such facilities not to exceed at any time an amount equal to
10% of the aggregate receivables of the Borrower and its Subsidiaries as set
forth in the most recent audited financial statements delivered pursuant to
Section 5.02(a). For purposes of this definition, the “principal amount” of any
receivables facility shall mean the Invested Amount.

 

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to receivables and any collections or proceeds of
any of the foregoing.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of any Borrower
Group Member issued in exchange for, or the Net Cash Proceeds of which are used
to refund, refinance, replace, defease or discharge, other Indebtedness of such
Person; provided that:

 

(a)        the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest on such
Indebtedness and the amount of all reasonable out-of-pocket expenses and
premiums, underwriting, issuance, commitment, syndication and other similar
fees, costs and expenses reasonably incurred in connection therewith);

 

(b)        such Permitted Refinancing Indebtedness has a weighted average life
to maturity equal to or greater than the weighted average life to maturity of
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

 

(c)        if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Loan
Obligations, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Loan Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the

 

  31

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; provided that a certificate of an Authorized Officer of the Borrower
is delivered to the Administrative Agent at least five (5) Business Days (or
such shorter period as the Administrative Agent may reasonably agree) prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such subordination terms or
drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees);

 

(d)        the direct or any contingent obligor with respect to such Permitted
Refinancing Indebtedness is not changed from the direct or contingent obligor on
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

 

(e)        the Permitted Refinancing Indebtedness is not secured by any
collateral not granted to the holders of the Indebtedness being financed,
renewed, replaced, defeased or refunded;

 

(f)        such Permitted Refinancing Indebtedness shall have terms which shall
be no more restrictive taken as a whole, and shall not, taken as a whole, be
materially less favorable, in any respect on the Borrower or its Subsidiaries
than the provisions of the Indebtedness being refinanced, renewed, replaced,
defeased or refunded; provided, however, that the foregoing requirements shall
not apply to pricing terms in respect of any Indebtedness being so refinanced,
renewed, replaced, defeased or refunded so long as such pricing is consistent
with then prevailing market pricing; and

 

(g)        no Default or Event of Default shall have occurred and be continuing
at the time of the incurrence of such Permitted Refinancing Indebtedness, or
would occur as a result of the incurrence of such Permitted Refinancing
Indebtedness.

 

“Permitted Subordinated Debt” means any unsecured subordinated Indebtedness
incurred by Borrower or OpCo; provided that, all such Indebtedness shall (a)
have a maturity date not earlier than six (6) months after the Maturity Date,
(b) be fully subordinated in right of payment and liquidation to the prior
payment in full of the Facility (in the case of the Borrower) and the OpCo Loan
Facility (in the case of OpCo) in accordance with the terms set forth on Exhibit
J hereto, and (c) in the case of any such Indebtedness owing by OpCo, be owed to
the Borrower.

 

“Person” means any individual, corporation, limited liability company, company,
voluntary association, partnership, joint venture, trust, or other enterprises
or unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof) or other entity.

 

“Power” means Cleco Power LLC, a Louisiana limited liability company.

 

“Power Credit Agreements” means, collectively, (a) the Credit Agreement, dated
as of April 13, 2016, by and among Power, as borrower, Mizuho Bank, Ltd., as
administrative agent, and the lenders from time to time party thereto and (b)
the Uncommitted Letter of Credit

 

  32

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

Agreement dated as of April 30, 2018 between Power and The Bank of Nova Scotia,
each as amended, amended and restated, waived or otherwise modified from time to
time,.

 

“Power Financing Documents” means the “Financing Documents” as defined in the
Power Credit Agreement (or similar term in any refinancing, replacement,
refunding, renewal or extension thereof).

 

“Power Mortgage” means the Indenture of Mortgage, dated as of July 1, 1950,
between Power (successor to Cleco Utility Group Inc., formerly Central Louisiana
Electric Company, Inc.) and The Bank of New York Mellon Trust Company, N.A.
(formerly The Bank of New York Trust Company, N.A., successor to J.P. Morgan
Trust Company, N.A., successor to Bank One Trust Company, N.A., formerly The
National Bank of Commerce in New Orleans), as Trustee thereunder, as amended,
modified, supplemented, renewed, restated, refinanced or replaced from time to
time.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer ERISA
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means the Pledge Agreement, dated as of April 13, 2016, by
the Borrower, as pledgor, in favor of the Collateral Agent (as amended,
restated, supplemented or otherwise modified from time to time).

 

“Pledged Debt” means the Indebtedness subject to, and with respect to which a
Lien is purported to be created under, the Pledge Agreement.

 

“Pledged Equity” means the Equity Interests subject to, and with respect to
which a Lien is purported to be created under, the Pledge Agreement.

 

“Prepayment Portion” means (a) the aggregate amount of the Net Cash Proceeds
received with respect to a Casualty Event, Disposition or issuance of
Refinancing Senior Debt, as the case may be, times (b) a fraction, the numerator
of which is the aggregate principal amount of Loans outstanding on the date of
prepayment or the date of the offer to make a prepayment under Section 2.09 and
the denominator of which is the aggregate amount of Debt of the Borrower
outstanding on the date of prepayment or the date of the offer to make a
prepayment under Section 2.09 that is required to be similarly prepaid.

 

“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal Eastern Edition as the “prime rate” for such day, and if the Wall Street
Journal Eastern Edition does not publish such rate on such day, then such rate
as most recently published prior to such day, or if for any reason such rate is
no longer published or available, the rate publicly announced from time to time
by the Administrative Agent (or any Lender (which agrees in writing to have its
rates so used) selected by the Administrative Agent) as its prime rate.

 

“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed

 

  33

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

as if the event with respect to which compliance on a Pro Forma Basis is being
tested had occurred on the first day of the most recently ended Test Period and
otherwise in accordance with Section 1.04(b) herein.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real or personal, or mixed and whether tangible or intangible, and
including, for the avoidance of doubt, revenues and contractual rights.

 

“PTE” has the meaning set forth in Section 8.11(c).

 

“Proportional Share” means, with respect to any Lender and any offer in
accordance with Section 2.09(f), a fraction, (a) the numerator of which is the
outstanding principal amount of Loans held by such Lender as of the date of
determination and (b) the denominator of which is the principal amount of all
outstanding Loans held by all Lenders as of such date of determination.

 

“Purchaser” means Cleco Cajun LLC (formerly known as Cleco Energy LLC), a
Louisiana limited liability company and wholly-owned subsidiary of the Borrower.

 

“Quarter End Date” means March 31, June 30, September 30 and December 31 of each
year.

 

“Qualified Eligible Assignee” means any Person that (immediately prior to giving
effect to the relevant assignment under this Agreement) is (a) a Lender or (b)
an Affiliate or an Approved Fund of a Lender.

 

“Qualifying IPO” shall mean the issuance by the Borrower or any other direct or
indirect parent of the Borrower of its common stock in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the Securities and Exchange Commission (or any Governmental Authority
succeeding to any of its principal functions) in accordance with the Securities
Act of

1933 (whether alone or in connection with a secondary public offering).

 

“Quarter End Date” means March 31, June 30, September 30 and December 31 of each
year.

 

“Rating Agency” means any of S&P, Moody’s or Fitch or any similar entity or any
of their respective successors.

 

“Receivables Entity” means a wholly-owned direct or indirect Subsidiary of the
Borrower which engages in no activities other than in connection with the
financing of accounts receivable of Receivables Sellers and which is designated
(as provided below) as the “Receivables Entity”

 

(a)        no portion of the Indebtedness or any other obligations (contingent
or otherwise) of which (i) is Guaranteed by the Borrower or any other Subsidiary
of the Borrower (excluding Guarantees of obligations (other than the principal
of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other

 

  34

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

Subsidiary of the Borrower in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,

 

(b) with which neither the Borrower nor any of its Subsidiaries has any
contract, agreement, arrangement or understanding (other than pursuant to
documents relating to the relevant Permitted Receivables Financing (including
with respect to fees payable in the ordinary course of business in connection
with the servicing of accounts receivable and related assets)) on terms less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from persons that are not Affiliates of the Borrower, and

 

(c) to which neither the Borrower nor any other Subsidiary of the Borrower has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of the Borrower certifying that,
to the best of such officer’s knowledge and belief after consultation with
counsel, such designation complied with the foregoing conditions. For the
avoidance of doubt, the representations, warranties, covenants and events of
default contained in the Financing Documents shall not apply to any Receivables
Entity.

 

“Receivables Seller” means OpCoPower and any direct or indirect subsidiary of
OpCoPower that are from time to time party to a Permitted Receivables Financing.

 

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender (and, in the case of a Lender that is classified as a partnership for
U.S. federal tax purposes, a Person treated as the beneficial owner thereof for
U.S. federal tax purposes).

 

“Refinancing Senior Debt” means any Indebtedness of the Borrower designated by
the Borrower as “Refinancing Senior Debt” issued in exchange for, or the Net
Cash Proceeds of which are used to refund, refinance, replace, defease or
discharge, other Indebtedness of the Borrower; provided that:

 

(a)       the Net Cash Proceeds of such Refinancing Senior Debt shall be used to
prepay the Loans, in whole or in part, in accordance with Section 2.09(b)
herein;

 

(b)       the Net Cash Proceeds of such Refinancing Senior Debt shall not exceed
an amount equal to the aggregate principal amount of such Loans so repaid (or to
be repaid) in accordance with Section 2.09(b) plus any amounts of Loans so
prepaid pursuant to Section 2.09(b) prior to the relevant time of determination;

 

(c)        to the extent applicable, such Refinancing Senior Debt shall have a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of the then-outstanding principal amount of the Loans;

 

(d)       such Refinancing Senior Debt shall not benefit from any Liens, unless
the benefits of any such other Liens have been granted to the Lenders on a pari
passu basis with the

 

  35

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

lenders or providers of such Refinancing Senior Debt pursuant to the Pari Passu
Intercreditor Agreement or otherwise reasonably satisfactory to the Required
Lenders; and

 

(e)        no Default or Event of Default shall have occurred and be continuing
at the time of the issuance of such Refinancing Senior Debt, or would occur as a
result of the issuance of such Refinancing Senior Debt.

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Reinvestment Deadline” has the meaning set forth in Section 2.09(e).

 

“Reinvestment Rights” has the meaning set forth in Section 2.09(e).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, attorneys-in-fact,
and advisors of such Person.

 

“Releases” means with respect to any Hazardous Material, any release, spill,
emission, emanation, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration of such Hazardous Material into the indoor or
outdoor environment, including, without limitation, the movement of such
Hazardous Material through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.

 

“Remaining PortionRelevant Governmental Body” has the meaning set forth in
Section 2.09(a)Section 2.15(e).

 

“Removal Effective Date” has the meaning set forth in Section 8.06(b).

 

“Replacement Deadline” has the meaning set forth in Section 2.09(a).

 

“Replacement Rights” has the meaning set forth in Section 2.09(a).

 

“Required Lenders” means, at any time, subject to Section 2.18, Lenders holding
outstanding Loans representing more than 50% of the sum of the principal amount
of all Loans outstanding at such time.

 

“Resignation Effective Date” has the meaning set forth in Section 8.06(a).

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Restricted Party” means any Person listed (a) in the Exhibit to Executive Order
No. 13224 of September 23, 2001 - Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten To Commit, or Support Terrorism; (b) on the
“Specially Designated Nationals and Blocked persons” list maintained by the
OFAC; (c) in any sanctions-related list of designated Persons maintained by OFAC
or the U.S. Department of State or any country, region or territory which is
itself the subject or target of any economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time pursuant to
Anti-Terrorism Laws, (d) in any successor list to either of the foregoing; or
(e) any Person

 

  36

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

operating, organized or resident in or owned or controlled by any such Person or
Persons described in the foregoing clauses (at the time of this Agreement, the
parties hereto acknowledge that Restricted Parties include the Crimea region of
Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

“S&P” means Standard & Poor’s Rating ServicesS&P Global Ratings or its
successors.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person, contemporaneously with the lease of such
property or asset by the seller thereof as lessee.

 

“Secured Obligations” has the meaning assigned thereto in the Pari Passu
Intercreditor Agreement.

 

“Secured Parties” means, collectively, the Agents, the Lenders and each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
this Agreement.

 

“Securitization Financing” means an issuance of any bonds, other evidence of
indebtedness or certificates of participation or beneficial interests that, in
compliance with Internal Revenue Service Revenue Procedure 2005-62, is (a)
issued by a Finsub and (b) secured by the intangible property right to collect
charges for the recovery of specified costs and such other assets, if any, of a
Finsub.

 

“Securitization Financing Order” has the meaning specified in clause (bb) of the
definition of “Permitted Liens”Section 6.06(ff).

 

“Securitization Statute” means any Law, including the Louisiana Electric Utility
Storm Recovery Securitization Act and the Louisiana Electric Utility Investment
Recovery Securitization Act, that (a) is enacted to facilitate the recovery of
certain specified costs incurred by OpCoPower; (b) authorizes OpCoPower to apply
for, and authorizes the applicable regulatory Governmental Authority to issue, a
financing order determining the amount of specified costs OpCoPower will be
allowed to recover; (c) provides that pursuant to the financing order, OpCoPower
acquires an intangible property right to charge, collect, and receive amounts
necessary to provide for the full recovery of the specified costs determined to
be recoverable, and assures that the charges are non-bypassable; (d) guarantees
that the applicable regulatory Governmental Authority will not rescind or amend
the financing order, revise the amount of specified costs, or in any way reduce
or impair the value of the intangible property right, except as may be
contemplated by periodic adjustments authorized by such legislation; (e)
provides (if applicable) procedures assuring that the sale, if any, of the
intangible property right from OpCoPower to any special purpose bankruptcy
remote Person that is a wholly owned (directly or indirectly) Subsidiary of
OpCosubsidiary of Power organized solely for the purpose of engaging in any
securitization financing pursuant to any order of the applicable regulatory
Governmental Authority will be perfected under applicable law as an absolute
transfer of OpCo’sPower’s right, title, and interest in the property, and (f)
authorizes the securitization of the intangible property right to recover the
fixed amount of specified costs through the issuance of bonds, other evidences
of Indebtedness, or certificates of participation or beneficial interest that
are issued

 

  37

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

pursuant to an indenture, contract or other agreement of the OpCoPower or a such
special bankruptcy remote Person.

 

“Security Documents” means, collectively, the Pari Passu Intercreditor
Agreement, the Pledge Agreement and, to the extent required by Section 6.03(o)
or Section 6.03(q) or otherwise agreed to in writing by the Borrower in its sole
discretion, any other security agreements, pledge agreements or other similar
agreements delivered to the Collateral Agent for the benefit of the Secured
Parties that create or purport to create a Lien in favor of the Collateral Agent
for the benefit of the Secured Parties.

 

“Senior Debt Rating” means at any date, the credit rating identified by S&P,
Fitch or Moody’s as the credit rating which (a) it has assigned to long term
unsecured senior unsecured debt of the Borrower or (b) it would assign to long
term unsecured senior unsecured debt of the Borrower were the Borrower to issue
or have outstanding any long term unsecured senior unsecured debt on such date.

 

“Senior Notes” means each of (i) (a) the $535,000,000 3.743% Senior Secured
Notes due 2026 issued by the Borrower on May 17, 2016, (b) the $350,000,000
4.973% Senior Secured Notes due 2046 issued by the Borrower on May 17, 2016 and
(c) the $165,000,000 3.25% Senior Secured Notes due 2023 issued by the Borrower
on May 24, 2016, in each case, pursuant to the Indenture, dated as of May 17,
2016, by and between the Borrower and Wells Fargo Bank, N.A., as trustee, as
supplemented from time to time., and (ii) the $300,000,000 3.375% Senior Notes
due 2029 issued by the Borrower on September 11, 2019 pursuant to the Indenture,
dated as of September 11, 2019, by and between the Borrower and Regions Bank, as
trustee, as supplemented from time to time.

 

“SOFR” has the meaning set forth in Section 2.15(e).

 

“Solvent” means, when used with respect to any Person, as of any date of
determination, that (a) such Person is able to pay all of its liabilities as
such liabilities become due, (b) the sum of the debt (including contingent
liabilities) of such Person and its subsidiaries, on a consolidated basis, does
not exceed the fair value of the present assets of such Person and its
subsidiaries, on a consolidated basis, and (c) the capital of such Person and
its subsidiaries, on a consolidated basis, is not unreasonably small in relation
to their business, taken as a whole, as contemplated on such date of
determination (provided that, as used in this definition, the amount of any
contingent liability shall be the amount that, in light of all of the facts and
circumstances existing as of such date of determination, represents the amount
that can reasonably be expected as of that date to become due and payable as an
actual or matured liability (and for avoidance of doubt, excluding any
liabilities treated as pass-through costs under the applicable regulatory
regime), as determined reasonably and in good faith by such Person).

 

“Sponsors” means, collectively, MIP Cleco Partners L.P. (f/k/a Como B L.P.),
bcIMC Como Investment Limited Partnership and John Hancock Life Insurance
Company (U.S.A.), and each of their respective Affiliates.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any of its
Subsidiaries in connection with a

 

  38

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

Permitted Receivables Financing which are reasonably customary in accounts
receivable financing transactions.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated in right to the SecuredLoan
Obligations.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than

50% of the general partnership interests are, as of such date, owned, Controlled
or held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to
tax, penalties or similar liability with respect thereto.

 

“Term Loan Facility” has the meaning set forth in the Recitals hereto.

 

“Term SOFR” has the meaning set forth in Section 2.15(e).

 

“Test Period” means, as of any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date for which financial statements have been or are required to be
delivered pursuant to Section 5.02(a) or 5.02(b). Any financial ratio or
compliance with any covenant in respect of any Test Period shall be determined
on the date on which the financial statements pursuant to Section 5.02(a) or
Section 5.02(b) have been, or should have been, delivered for the applicable
fiscal period ending on such Quarter End Date.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Financing Documents, the borrowing of the Loans and
the use of the proceeds thereof.

 

“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

  39

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” has the meaning set forth in Section 2.15(e).

 

“United States” and “U.S.” mean the United States of America.

 

“Unliquidated Obligations” means, at any time, any Loan Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Loan Obligation that is: (a) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (b) any other obligation
(including any guarantee) that is contingent in nature at such time; or (c) an
obligation to provide collateral to secure any of the foregoing types of
obligations.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Tax Code.

 

“U.S. Tax Certificate” has the meaning set forth in Section 2.15(f)(ii)(D).

 

“Withdrawal Liability” means liability to a Multiemployer ERISA Plan as a result
of a complete or partial withdrawal from such Multiemployer ERISA Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means,:

 

(a)    with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.; and

 

(b)    with respect to the United Kingdom, any powers of the applicable
Resolution Authority under the Bail-In Legislation to cancel, reduce, modify or
change the form of a liability of any UK Financial Institution or any contract
or instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.

 

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar

 

  40

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

 

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules, Recitals, paragraphs, clauses, Appendices shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement (and
Articles, Sections, etc. shall be deemed to be incorporated by reference into
this Agreement), (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(g) all actions by specified officers of a Person shall be deemed to be taken by
such specified officer solely in such specified officer’s capacity as such
officer, (h) all calculations are to be made without duplication unless
otherwise specified, (i) references to “days” means calendar days unless the
term “Business Days” is used, and (j) references to a time of day means such
time in New York, New York unless otherwise specified.

 

SECTION 1.04 Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose) (including, without limitation, any change in
GAAP resulting in any operating lease being reclassified as a capital lease),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in

 

  41

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
(“ASC”) 159) (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value”, as
defined therein and (ii) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under ASC 470-20-15 (previously
referred to as Financial Accounting Standards Board Staff Position APB 14-1) to
value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. Notwithstanding anything herein to the contrary, in
the event of an accounting change requiring all leases to be capitalized, only
those leases (assuming for purposes hereof that such leases were in existence
before ASC 842 took effect) that would constitute capital leases in conformity
with GAAP before ASC 842 took effect shall be considered capital leases, and all
calculations and deliverables under this Agreement or any other Financing
Document shall be made or delivered, as applicable, in accordance therewith.

 

(b)          All computations on a Pro Forma Basis with respect to any period
shall be made giving effect to any acquisition, investment or disposition, or
issuance, incurrence or assumption of or amendment to Indebtedness, or other
transaction that occurred after the first day of such period, in each case, as
if such acquisition, investment or disposition, or issuance, incurrence or
assumption of or amendment to Indebtedness, or other transaction had occurred on
the first day of such period (or, in the case of any balance sheet item, on the
last day of the relevant period), and, to the extent applicable, giving pro
forma effect to historical earnings and cash flows associated with assets
acquired and investments made and excluding the pro forma effect of historical
earnings and cash flows associated with assets disposed of, in each case, during
such relevant period (but, in each case, without giving effect to any synergies
or cost savings therefrom) and any related incurrence or reduction of
Indebtedness, including adjustments in accordance with Article 11 of Regulation
S-X under the Securities Act. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Hedging
Arrangements applicable to such Indebtedness).

 

SECTION 1.05            Status of Obligations. In the event that the Borrower
shall at any time issue or have outstanding any Subordinated Indebtedness, the
Borrower shall take all such actions as shall be necessary to cause the
SecuredLoan Obligations to constitute senior indebtedness (however denominated)
in respect of such Subordinated Indebtedness and to enable the Collateral Agent
and the Secured Parties Administrative Agent (and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to this
Agreement) , and the Lenders to have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Subordinated Indebtedness. Without limiting the
foregoing, the Loan Obligations are hereby designated as “senior indebtedness”
and as “designated senior indebtedness” and words of similar import under and in
respect of any indenture or other agreement or instrument under which such
Subordinated Indebtedness is outstanding and are further given all such other
designations as

 

  42

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

  

shall be required under the terms of any such Subordinated Indebtedness in order
that the Secured PartiesAdministrative Agent (and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to this
Agreement), the Lenders may have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Subordinated Indebtedness.



SECTION 1.06            Divisions. For all purposes under the Financing
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

ARTICLE II 

THE CREDITS

 

SECTION 2.01            Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make a single Loan in Dollars to
Borrower on the Effective Date in the original aggregate principal amount equal
to its Commitment or its Applicable Percentage of the amount of all Loans
requested by Borrower. Amounts paid or prepaid in respect of Loans may not be
reborrowed. To the extent Borrower requests less than all of the aggregate
Commitments for funding on the Effective Date, the remaining unfunded commitment
shall be deemed terminated at the end of business on the Effective Date.

 

SECTION 2.02             Loans and Borrowings. (a) Each Loan shall be made as
part of a Borrowing consisting of Loans of the same Type made by the Lenders
ratably in accordance with their respective Applicable Percentages. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)          Subject to Section 2.12, each Borrowing shall be comprised entirely
of Base Rate Loans or Eurodollar Loans as the Borrower may request in accordance
herewith; provided, that, except to the extent the Administrative Agent shall
have received an indemnification substantially consistent with the terms of
Section 2.13not less than three (3) Business Days prior to the Effective Date,
all Borrowings made on the Effective Date must be made as Base Rate Borrowings
but may be converted into Eurodollar Borrowings in accordance with Section 2.06.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan (and in the case
of an Affiliate, the provisions of Section 2.12, 2.13, 2.14 and 2.15 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)           Each Borrowing of Eurodollar Loans shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $5,000,000. Each
Borrowing of Base Rate Loans shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. Borrowings of more than one
Type may be outstanding at the same time; provided

  

  43

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding.

 

SECTION 2.03             Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone,
hand delivery, facsimile or electronic transmission, which such notice shall be
in the form of (or, in the case of telephonic notification, promptly confirmed
in the form of) a written Borrowing Request signed by the Borrower (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of a Base Rate Borrowing, not later than 11:00 a1:00 p.m., New York City
time, on the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i)           the aggregate amount of the requested Borrowing;

 

(ii)          the date of such Borrowing, which shall be a Business Day;

 

(iii)         whether such Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04              Reserved.

 

SECTION 2.05             Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may

 

  44

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

assume that such Lender has made such share available on such date in accordance
with clause (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing or (ii) in the case of the
Borrower, the interest rate applicable to Base Rate Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. A notice of the Administrative Agent
to any Lender or the Borrower with respect to any amount owing under this
subsectionclause (b) shall be conclusive, absent manifest error.

 

(c)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in this Section 2.05, and
such funds are not made available to the Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

SECTION 2.06            Interest Elections. (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone, hand delivery,
facsimile or electronic transmission by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and shall be
in the form of (or in the case of telephonic notice, shall be confirmed promptly
by hand delivery, facsimile or electronic transmission to the Administrative
Agent of) a written Interest Election Request signed by the Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower to (i) elect an Interest Period for Eurodollar
Loans that would end after the Maturity Date or (ii) convert any Borrowing to a
Borrowing of a Type not available under the Commitments.

  

  45

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)         whether the resulting Borrowing is to be a Base Rate Borrowing or
a Eurodollar Borrowing; and

 

(iv)         if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Base Rate Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing the Borrower may only elect
Interest Periods not in excess of one month; provided that the Administrative
Agent may (or, if so instructed by the Required Lenders, shall) notify the
Borrower otherwise, whereupon each Eurodollar Borrowing shall be converted to a
Base Rate Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.07            Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
ratable account of each Lender the then unpaid principal amount of each Loan on
the Maturity Date the aggregate principal amount of all Loans then outstanding.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

  

  46

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)          The entries made in the accounts maintained pursuant to clause (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans made by it be evidenced by a
Note in substantially the form of Exhibit F. In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 9.04) be represented by one or more Notes
in such form payable to the order of the payee named therein (or, if such Note
is a registered note, to such payee and its registered assigns).

 

SECTION 2.08             Optional Prepayment of Loans. The Borrower shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, subject to prior notice in accordance with the provisions of this
Section 2.08. The Borrower shall notify the Administrative Agent by telephone,
hand delivery, facsimile or electronic transmission (promptly confirmed, in the
case of telephonic notice, by hand delivery, facsimile or electronic
transmission) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three (3)
Business Days before the date of prepayment or (ii) in the case of prepayment of
a Base Rate Borrowing, not later than 1:00 p.m., New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify (x) the
prepayment date, (y) the principal amount of each Borrowing or portion thereof
to be prepaid and (z) the Type of Borrowing to be prepaid; provided that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities or the consummation of another
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in a
minimum aggregate amount of $1,000,000 and $500,000 increments in excess
thereof. Any such prepayment will be applied to the relevant Loans of the same
type designated by the Borrower, at its sole discretion; provided, however, no
optional prepayments or redemptions may be made in respect of any Refinancing
Senior Debt unless the Loans are prepaid on at least a pro rata basis.
Prepayments shall be payable without penalty or premium and shall be accompanied
by (i) accrued interest to the extent required by Section 2.11 and (ii) break
funding payments to the extent required by Section 2.14.

  

  47

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

SECTION 2.09 Mandatory Prepayments and Mandatory Offers.

 

(a) Mandatory Offer with the Net Cash Insurance Proceeds of Casualty Events. On
each applicable Offer Date, the Borrower shall make a mandatory offer to each
Lender for the prepayment of outstanding Loans in an amount equal to 100% of the
Prepayment Portion of any Net Cash Insurance Proceeds received by the Borrower
or any of its Subsidiaries since the last Interest Payment Date (and not yet
applied in accordance with this Section 2.09(a)) to the extent all such Net Cash
Insurance Proceeds received in such fiscal year exceed $30,000,000 (such amount,
the “Casualty Event Offer Amount”); provided, however, no such mandatory offer
shall be required under this Section 2.09(a) to the extent the Borrower notifies
the Administrative Agent in writing no later than five (5) Business Days before
the relevant Offer Date that the Borrower or such Subsidiary has elected to
apply such Casualty Event Offer Amount to restore or replace the affected
Property or otherwise to reinvest in Property of a kind then used or usable in
the Business (including reinvestments in Permitted Acquisitions) within
three-hundred sixty (360) days of the receipt of such Casualty Event Offer
Amount (the “ Replacement Deadline ” and such rights, the “ Replacement Rights
”); provided, further, to the extent the Borrower or Subsidiary fails to apply
any or all of such Casualty Event Offer Amount to any such restoration,
replacement or reinvestment by the Replacement Deadline (any amount of the
relevant Net Cash Insurance Proceeds not so applied, the “Remaining Portion”),
the Borrower shall make a mandatory prepayment offer in accordance with the
procedures set forth in Section 2.09(f) below.

 

(b) Mandatory Prepayment with the Net Cash Proceeds of Refinancing Senior Debt.
On the Business Day the Borrower receives any such Net Cash Proceeds after all
outstanding loans, and accrued interest thereon, under the HoldCo Acquisition
Loan Facility have been repaid or paid in full or, if so agreed by the
Administrative Agent (acting on the instructions of the Required Lenders), on
the next Interest Payment Date thereafter, the Borrower shall make a mandatory
prepayment of the Loans in an amount equal to 100% of the Net Cash Proceeds
received by the Borrower on account of the issuance of Refinancing Senior Debt
since the last Interest Payment Date. Any such amount required to be prepaid
hereunder shall be applied in accordance with Section 2.09(g) and Section
2.09(h) below.

 

(c) Mandatory Prepayment of the Cure Amount. On each Interest Payment Date (or,
at the Borrower’s election, on any earlier date, subject to the payment of
breakage costs in accordance with Section 2.14, if applicable), the Borrower
shall make a mandatory prepayment of the Loans in an amount equal to 100% of the
Cure Amount received by the Borrower since the last Interest Payment Date and
not yet applied in accordance with this Section 2.09(c). Any such amount
required to be prepaid hereunder shall be applied in accordance with Section
2.09(g) and Section 2.09(h) below.

 

SECTION 2.09              (d) Reserved.

 

(e) Mandatory Offer with Net Cash Proceeds of a Disposition . On each applicable
Offer Date, the Borrower shall make a mandatory offer to each Lender for the
prepayment of outstanding Loans in an amount equal to 100% of the Prepayment
Portion of the Net Cash Proceeds received by the Borrower or any of its
Subsidiaries on account of any Disposition pursuant to Section 6.01(b) herein
since the last Interest Payment Date (and not yet subject to an

  

  48

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

offer in accordance with this Section 2.09(e)) to the extent all such Net Cash
Proceeds received in such fiscal year exceed $30,000,000 (the “ Disposition
Offer Proceeds ”); provided , however , no such offer shall be required under
this Section 2.09(e) to the extent the Borrower notifies the Administrative
Agent in writing no later than five (5) Business Days before the relevant Offer
Date that the Borrower or such Subsidiary has elected to apply such Disposition
Offer Proceeds to reinvest in Property of a kind then used or usable in the
Business (including reinvestments in Permitted Acquisitions) within
three-hundred sixty (360) days of the receipt of such Disposition Offer Proceeds
(the “ Reinvestment Deadline ” and such rights, the “ Reinvestment Rights ”);
provided , further , to the extent the Borrower or Subsidiary fails to apply any
or all of such Disposition Offer Proceeds to any such reinvestment by the
Reinvestment Deadline (any amount of the Disposition Offer Proceeds not so
applied, the “ Available Disposition Offer Proceeds ”), the Borrower shall make
a mandatory prepayment offer in accordance with the procedures set forth in
Section 2.09(f) below.

 

(f) Mandatory Offer Procedures . Any mandatory offer pursuant to Section 2.09(a)
or Section 2.09(e) shall be made in accordance with the following procedures:

 

(i) not more than thirty (30) days after (x) in the event the Borrower does not
exercise its Replacement Rights, receipt of the Casualty Event Offer Amount or,
in the event the Borrower does exercise its Replacement Rights, the Replacement
Deadline, or (y) in the event the Borrower does not exercise its Reinvestment
Rights, receipt of the Disposition Offer Proceeds or, in the event the Borrower
does exercise its Reinvestment Rights, the Reinvestment Deadline, as applicable
(the “ Offer Date ”), the Borrower shall send a notice to the Administrative
Agent for distribution to each Lender (such notice, the “ Offer Notice ” and the
procedures set forth therein, the “ Offer Procedures ”) stating:

 

(A) that a prepayment offer is being made pursuant to Section 2.09(a) or Section
2.09(e) , as applicable,

 

(B) the amount of Offer Proceeds subject to such offer,

 

(C) that any Lender that accepts such offer in accordance with this Section
2.09(f)(i) shall receive a prepayment of its Loans equal to its Proportional
Share of the Offer Proceeds determined as of the Offer Payment Date, to be
applied in accordance with Section 2.09(h) of this Agreement,

 

(D) the time and date by which such Lender must deliver to the Administrative
Agent and Borrower written notice of its acceptance of such offer (which, in any
case, shall not be less than five (5) Business Days nor longer than twenty (20)
Business Days after the distribution of the Offer Notice) (the “ Acceptance
Deadline ”),

 

(E) the date such prepayment is to occur (which, in any case, shall be no later
than the next Interest Payment Date occurring after the Acceptance Deadline)
(the “ Offer Payment Date ”),

 

(F) that any Lender accepting such offer shall be required to surrender the
Notes (if any) held by such Lender to be so prepaid by no later than the Offer
Payment Date (unless such requirement is waived by the Borrower in its sole
discretion), if

  

  49

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

applicable, subject to receipt of, and only in exchange for, a replacement Note
pursuant to clause (iii) below, and

 

(G) that any Lender that accepts the offer shall be entitled to withdraw its
election if the Administrative Agent receives written notice thereof by no later
than 5:00 p.m. New York City time on the date before the Offer Payment Date.

 

(ii) Any Loans held by a Lender that validly accepts such offer by the
Acceptance Deadline will continue to accrue interest at the rate otherwise
required hereunder until (but excluding) the Offer Payment Date (or, if
different, the date actually repaid).

 

(iii) The Lenders whose Loans are being repaid only in part will, if requested,
be issued new Notes equal in principal amount to the unpaid portion of the
Loans.

 

(iv) The Loans to be prepaid pursuant to the offer shall be paid without penalty
or premium and shall be accompanied by (A) accrued interest to the extent
required by Section 2.11 and (B) break funding payments to the extent required
by Section 2.14 .

 

(v) The Proportional Share of the Offer Proceeds of any Lender that does not
accept the offer in accordance with the Offer Procedures shall be retained by
the Borrower.

 

(vi) The offer and prepayment will be carried out in accordance with the
applicable Offer Procedures.

 

(g) Notice; Interest. The Borrower shall notify the Administrative Agent by
telephone, hand delivery, facsimile or electronic transmission (promptly
confirmed, in the case of telephonic notice, by hand delivery, facsimile or
electronic transmission) of any prepayment under Section 2.09(b) or Section
2.09(c) (i) in the case of prepayment of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three (3) Business Days before the date of
prepayment and (ii) in the case of prepayment of a Base Rate Borrowing, not
later than 1:00 p.m., New York City time, on the date of prepayment. Each such
notice shall specify (x) the prepayment date, (y) the principal amount of each
Borrowing or portion thereof to be prepaid and (z) the Type of Loans to be
prepaid in accordance with Section 2.09(h) . Prepayments shall be payable
without penalty or premium and shall be accompanied by (i) accrued interest to
the extent required by Section 2.11 and (ii) break funding payments to the
extent required by Section 2.14 .

 

(h) Application of Mandatory Prepayments and Mandatory Offers . Prepayments
required to be made pursuant to Section 2.09(b) , Section 2.09(c) and Section
2.09(f) shall be applied to the outstanding Loans on a pro rata basis in
accordance with the amount of Loans held by each Lender.

 

Amounts to be applied pursuant to this Section 2.09(h) to the prepayment of
Loans shall be applied, first , to reduce outstanding Base Rate Loans and, then
, to reduce outstanding Eurodollar Loans, unless otherwise directed by the
Borrower.

 

  50

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

SECTION 2.10           Fees(A) . (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender on the Effective Date an
upfront fee in accordance with the Fee LetterLetters.

 

(b)       The Borrower agrees to pay to the Administrative Agent, for its own
account, agency fees in accordance with the Fee LetterLetters.

 

(c)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees and participation fees, to the applicable Lenders.
Fees paid shall not be refundable under any circumstances.

 

SECTION 2.11          Interest. (a) The Loans comprising each Base Rate
Borrowing shall bear interest at the Base Rate plus the Applicable Margin;
provided that notwithstanding the foregoing, such interest rate shall at no time
be less than 0.00% per annum.

 

(b)        The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin; provided that notwithstanding the
foregoing, such interest rate shall at no time be less than 0.00% per annum.

 

(c)        Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in clause (a) or (b) of
this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to Base Rate Loans as provided in clause (a) of this Section.

 

(d)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to clause (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor in accordance with this
Agreement, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(e)        All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate at times
when the Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate, Adjusted Eurodollar Rate or
Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.12        Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:; Effect of Benchmark Transition
Event.

 

 

  51 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement





 

 

--------------------------------------------------------------------------------

 

 

(a) the Administrative Agent determines (acting reasonably and taking into
consideration the conditions in the bank credit markets generally) that adequate
and reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate
or the Eurodollar Rate, as applicable, for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders (acting
reasonably and taking into consideration the conditions in the bank credit
markets generally) that the Adjusted Eurodollar Rate or the Eurodollar Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist (and
the Administrative Agent shall provide such notice promptly following such
circumstances no longer existing as determined by the Administrative Agent in
its sole discretion (or, in the case of clause (b) above, promptly following the
Administrative Agent being advised thereof by the Required Lenders)), (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be converted or continued as a Base Rate
Borrowing on the last day of the then current Interest Period applicable thereto
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing.

 

(a)      Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Financing Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace the Eurodollar Rate
with a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of the Eurodollar
Rate with a Benchmark Replacement pursuant to this Section will occur prior to
the applicable Benchmark Transition Start Date.

 

(b)      Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right, acting in good faith, to make Benchmark Replacement Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Financing Document, any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action
or consent of any other party to this Agreement.

 

(c)      Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark

 

  52 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement





 

--------------------------------------------------------------------------------

 

Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section, including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, shall be made in good faith
and shall be conclusive and binding absent manifest error and may be made in its
or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section.

 

(d)      Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a Eurodollar Borrowing of, conversion to or continuation
of Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the Eurodollar Rate will not be used in any determination
of Base Rate.

 

(e)      Certain Defined Terms. As used in this Agreement, each of the following
capitalized terms has the meaning given to such term below:

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the 

 

  53 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement





 

--------------------------------------------------------------------------------

 

definition of “Base Rate,” the definition of “Interest Period,” timing and
frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:

 

(1)      in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the London interbank offered rate (“LIBOR”) permanently or
indefinitely ceases to provide LIBOR; or

 

(2)     in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:

 

(1)      a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

(2)      a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

 

(3)      a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders,

 

  54 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement





 

 

--------------------------------------------------------------------------------

 

as applicable, by notice to the Borrower, the Administrative Agent (in the case
of such notice by the Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 2.15 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 2.15.

 

“Early Opt-in Election” means the occurrence of:

 

(1)      (i) a determination by the Administrative Agent or (ii) a notification
by the Required Lenders to the Administrative Agent (with a copy to the
Borrower) that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.15, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate, and

 

(2)      (i) the election by the Administrative Agent or (ii) the election by
the Required Lenders to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent of written notice of
such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

SECTION 2.13      Increased Costs; Illegality. (a) If any Change in Law shall:

 

(i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with 

 

  55 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement





 

 

--------------------------------------------------------------------------------

 

 

or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted Eurodollar Rate);

 

(ii)      impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender; or

 

(iii)       subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)      If any Lender determines that any Change in Law, or directive from the
BIS or another regulatory authority that such Lender is regulated by, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), by an amount deemed by
such Lender to be material, then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)      A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof.

 

(d)      Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than two hundred ten (210) days prior to the date that
such Lender notifies the Borrower of the Change in Law or directive giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such 

 

  56 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement





 

--------------------------------------------------------------------------------

 

 

increased costs or reductions is retroactive, then the two hundred ten (210)-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

Notwithstanding the foregoing, (i) to the extent that (x) a Lender will increase
its level of capital or liquidity above the level that would have been
maintained by such Lender had the Effective Date occurred on October 17, 2014
and there has not been a Change in Law or a directive from BIS or another
regulatory authority that such Lender is regulated by or (y) there has been a
Change in Law or a directive from BIS or another regulatory authority that such
Lender is regulated by and a Lender will increase its level of capital or
liquidity by an amount greater than the increase attributable thereto, the
Borrower will not be required to pay any amount or amounts pursuant to this
Section 2.13 with respect to such increase in capital above that required by the
Change in Law and (ii) to the extent that an assignment of all or any portion of
the Loan or commitment of any Lender would, at the time of such assignment,
result in an increase in costs from those being charged by the assigning Lender
prior to the assignment, then the Borrower will not be required to pay such
increased costs.

 

(e)      If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
lending office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Loans or to convert Base Rate
Loans to Eurodollar Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurodollar
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate (and such Lender shall
use commercially reasonable efforts to provide such notice promptly following
such circumstances no longer existing as determined by such Lender in its sole
discretion). Upon

 

  57 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement





 

--------------------------------------------------------------------------------

 

 

any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.

 

SECTION 2.14      Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.08 or Section 2.09), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.17, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurodollar Rate (excluding, for the
avoidance of doubt, the Applicable Margin) that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof.

 

SECTION 2.15       Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by
the Borrower under any Financing Document shall be made without withholding for
any Taxes, unless such withholding is required by any law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.

 

(b)       Payment of Other Taxes by the Borrower. The Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)      Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. 

 

  58 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement





 

 

--------------------------------------------------------------------------------

 

 

(d)      Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Financing Document (including amounts paid or payable
under this Section 2.15(d)) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.15(d) shall be paid within ten (10) days after
the Recipient delivers to the Borrower a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing in
reasonable detail the basis of the indemnity claim. Such certificate shall be
conclusive of the amount so payable absent manifest error; provided that the
Borrower will not be required to indemnify a Lender pursuant to this Section
2.15 for any amounts paid by such Lender more than two hundred ten (210) days
prior to the date of delivery of such certificate. Such Recipient shall deliver
a copy of such certificate to the Administrative Agent.

 

(e)      Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent for any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent or the Borrower (as applicable) in
connection with any Financing Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.15(e) shall be paid within ten (10) Business Days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

 

(f)       Status of Lenders.

 

(i)      Any Recipient that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Financing
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without, or at a reduced rate of, withholding. In addition,
any Recipient, if requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
any withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.15(f)(ii)(A) through Section
2.15(f)(ii)(E) below) shall not be required if in the Recipient’s judgment such
completion, execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient. Upon the reasonable request of the
Borrower or the Administrative Agent, any Recipient shall

 

 

  59 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement





 

--------------------------------------------------------------------------------

 

 

update any form or certification previously delivered pursuant to this Section
2.15(f). If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Recipient, such Recipient shall promptly (and in any event within ten (10)
days after such expiration, obsolescence or inaccuracy) notify the Borrower and
the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.

 

(ii)      Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Recipient shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Recipient becomes a party hereto, duly completed and executed
copies of whichever of the following is applicable:

 

(A)      in the case of a Recipient that is a U.S. Person, IRS Form W-9
certifying that such Recipient is exempt from U.S. federal backup withholding
tax;

 

(B)      in the case of a Non-U.S. Recipient claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Financing Document, IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (2)
with respect to any other applicable payments under any Financing Document, IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(C)      in the case of a Non-U.S. Recipient for whom payments under any
Financing Document constitute income that is effectively connected with such
Recipient’s conduct of a trade or business in the United States, IRS Form
W-8ECI;

 

(D)      in the case of a Non-U.S. Recipient claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN or W-8BEN-E, as applicable, and (2) a certificate substantially in
the form of Exhibit G (a “U.S. Tax Certificate”) to the effect that such
Recipient is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

 

(E)      in the case of a Non-U.S. Recipient that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this clauseSection
2.15(f)(ii) that would be required of each such beneficial owner or partner of
such partnership if such beneficial owner or partner were a Lender; provided,
however, that if the Recipient is a

  

 

  60 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement





 

 

--------------------------------------------------------------------------------

partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Recipient may provide
a U.S. Tax Certificate on behalf of such partners; or

 

(F)       any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

 

(iii)         If a payment made to a Recipient under any Financing Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such
Recipient were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to the Withholding Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine whether such Recipient is in compliance with such Recipient’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.15(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(g)      Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including
additional amounts paid pursuant to this Section 2.15), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.15(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.15(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.15(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person. 

 

  61 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement





 

 

--------------------------------------------------------------------------------

 

 

SECTION 2.16      Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.

 

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.13,
Section 2.14 or Section 2.15, or otherwise) prior to 1:00 p.m., New York City
time on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at
Harborside Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098,
Attention of Nobu Sakyo, (Telecopy No. 201-626-9335), (Telephone No.
201-626-9333), except that payments pursuant to Section 2.13, Section 2.14,
Section 2.15 and Section 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

 

(b) Subject to the terms of the Pari Passu Intercreditor Agreement, any proceeds
of CollateralIf at any time insufficient funds are received by the
Administrative Agent (i) not constituting a specific paymentto pay fully all
amounts of principal, interest, and fees or other sum payablesums then due under
the Financing Documents (which shall be applied as specified by the Borrower) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably as follows:

 

first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent from the Borrower,

 

second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower,

 

third, to pay interest then due and payable on the Loans ratably,

 

fourth, to prepay principal on the Loans, and

 

fifth, to the payment of any other SecuredLoan Obligation then due and payable
to the Administrative Agent or any Lender by the Borrower.

 

(c)      Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless a Default or Event of Default is
in existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (i) on the expiration
date of the Interest Period applicable to any such Eurodollar Loan or (ii) in
the event, and only to the extent, that there are no outstanding Base Rate Loans
and, in any event, the Borrower shall pay the break funding payment required in
accordance with Section 2.14. The Administrative Agent and the Lenders shall
have the 

 

  62 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement





 

 

--------------------------------------------------------------------------------

 

 

continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the SecuredLoan Obligations.

 

(d)      At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees and expenses pursuant to Section 9.03), and other
sums payable under the Financing Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section.

 

(e)       If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(f)      Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
applicable Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

(g)       If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b), 2.15(e) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), (i)
apply any amounts thereafter received by

 

  63 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement





 

--------------------------------------------------------------------------------

 

 

the Administrative Agent for the account of such Lender and for the benefit of
the Administrative Agent to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section; in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

SECTION 2.17      Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.13, or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or Section 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)       If (i) any Lender requests compensation under Section 2.13 or, (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or (iii) any Lender becomes a Defaulting Lender then the Borrower may, at its
sole expense, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Financing Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (A) the Borrower shall have paid
to the Administrative Agent the assignment fees (if any) specified in Section
9.04, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) in the case of any such assignment resulting
from a claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments and (D) such assignment does not conflict with
applicable Governmental Rules. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. In the event that a Lender being
replaced hereunder does not execute an Assignment and Assumption pursuant to
this Section within three (3) Business Days after receipt by such Lender of a
notice of replacement pursuant to this Section, the Administrative Agent shall
be entitled (but not obligated) to execute such an Assignment and Assumption on
behalf of such Lender, and any such Assignment and Assumption so executed by the
Administrative Agent and the replacement Lender shall be effective for purposes
of this Agreement.

 

SECTION 2.18      Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then any
payment of

 

 

  64 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement






 

--------------------------------------------------------------------------------

 

 

principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:

 

first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

 

second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

 

third, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement;

 

fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement;

 

fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

 

sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, such payment shall be applied solely to pay
the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to Section 2.17. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.18 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

SECTION 2.19    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Financing Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers
of an EEAthe applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: 

 

  65 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement





 

 

--------------------------------------------------------------------------------

 

 

(a)       the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

 

(b)       the effects of any Bail-inBail-In Action on any such liability,
including, if applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Financing Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.

 

SECTION 2.20 Expansion OptionA) . (a) The Borrower may from time to time elect
to add one or more additional tranches of term loans or increase the existing
Loan (each an “Incremental Term Facility” and the loans extended thereunder, the
“Incremental Loans”) or a combination thereof in (i) an unlimited amount so long
as, on a Pro Forma Basis after giving effect to the incurrence of any such
Incremental Term Facility (assuming the full amount thereof is drawn) and after
giving effect to any acquisition consummated in connection therewith and all
other appropriate pro forma adjustments, the Borrower is in compliance with the
financial covenant in Section 5.12(a) as of the last date of the immediately
preceding Test Period plus, (ii) the amount of any optional prepayments of the
Loans or any Incremental Loans since the Effective Date (it being understood
that any such voluntary prepayment financed with the proceeds of a substantially
concurrent borrowing under an Incremental Term Facility shall be permitted under
this clause (ii)), in each case, subject solely to the following terms and
conditions:

 

(i) no existing Lender will be required to participate in any such Incremental
Term Facility without its consent;

 

(ii) no Default or Event of Default under the Financing Documents would exist
after giving effect thereto, or, if the proceeds of any Incremental Term
Facility are being used to finance a Permitted Acquisition or other permitted
investment, no Default or Event of Default would exist as of the date of signing
the definitive agreement with respect to such Permitted Acquisition or other
permitted investment;

 

(iii) (y) the maturity date of such Incremental Term Facilities shall be no
earlier than the Maturity Date or, if later, the latest maturity date of any
other Incremental Term Facility then outstanding and (z) if such Incremental
Term Facility (a) is made a part of the existing tranche of Loans, shall be on
the exact same terms and pursuant to the exact same documentation applicable to
the Facility (other than with respect to closing fees, 




 

  66 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement






 

--------------------------------------------------------------------------------

 

 

upfront fees and similar closing payments which shall be as agreed between the
Borrower and the Increasing Lender) or (b) consists of an additional tranche of
term loans, shall have such terms as determined by the Borrower and the
Augmenting Lenders; and

 

(iv) the interest rate margins and (subject to clause (iii)(z)) amortization
schedule applicable to any Incremental Term Facility shall be determined by the
Borrower and the Augmenting Lenders or other lenders thereunder.

 

(b) The Borrower may arrange for any such increase or tranche to be provided by
one or more Lenders (each Lender so agreeing to an increase in its existing
Loan, or to participate in such Incremental Term Facility, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”), to increase their existing Loan, or to participate in such Incremental
Term Facility, as the case may be; provided that (i) each Increasing Lender and
Augmenting Lender shall be subject to the approval of the Borrower and the
Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Borrower and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Borrower and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto. Incremental Term Facilities created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.

 

(c) The Incremental Term Facilities shall rank pari passu in right of payment
with the Facility.

 

(d) Incremental Term Facilities may be made pursuant to separate documentation
(which shall be subject to the Pari Passu Intercreditor Agreement, if
applicable) or hereunder pursuant to an amendment or restatement (an
“Incremental Term Facility Amendment”) of this Agreement and, as appropriate,
the other Financing Documents, executed by the Borrower, each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, and the Administrative Agent. The Incremental Term Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Financing Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20. Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Loan hereunder, or provide Incremental Term Facilities,
at any time. This Section 2.20 shall supersede any provisions herein requiring
pro rata treatment of the Lenders or Section 9.02 to the contrary.

 

  67 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement






 

--------------------------------------------------------------------------------

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

SECTION 3.01          Organization. The Borrower is a limited liability company,
duly formed, validly existing and in good standing under the laws of the State
of Louisiana.

 

SECTION 3.02          Authority. The Borrower and each of its Subsidiaries has
the full power and authority to conduct its business as now conducted and as
proposed to be conducted by it and to execute, deliver and perform its
respective obligations under the Financing Documents to which it is a party.

 

SECTION 3.03          Necessary Action. All necessary action on the part of the
Borrower or any of its Subsidiariesand its Affiliates required to authorize the
execution, delivery and performance of the Financing Documents has been duly and
effectively taken.

 

SECTION 3.04          Due Authorization, Etc. The execution, delivery and
performance of the Financing Documents have been duly authorized by all
necessary action on the part of the Borrower and each of its Subsidiaries party
thereto, and the Financing Documents have been executed and delivered by the
Borrower and each such Subsidiary and constitute the legal, valid and binding
obligations of the Borrower and each such Subsidiary, enforceable against the
Borrower and each such Subsidiary in accordance with the terms thereof, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws affecting the rights of
creditors generally and subject to general principles of equity (regardless of
whether considered in equity or at law).

 

SECTION 3.05          Compliance with Law. Except as otherwise disclosed in
writing to the HoldCo Facilities Mandated Lead Arrangers Lenders prior to
October 17, 2014the Amendment No. 3 Effective Date, the Borrower and each of its
Subsidiaries is in compliance with all Governmental Rules (including
Environmental Law) applicable to the Borrower and such Subsidiary and with the
terms of all Governmental Approvals obtained by the Borrower except to the
extent that where (i) any failure to so comply would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect or (ii)
the necessity of compliance therewith is contested pursuant to Permitted Contest
Conditions.

 

SECTION 3.06          No Litigation. Except as otherwise disclosed to the HoldCo
Facilities Mandated Lead ArrangersLenders prior to October 17, 2014the Amendment
No. 3 Effective Date , no action, suit or other proceeding is pending and, to
the Borrower’s Actual Knowledge, no action, suit or proceeding has been
threatened in writing or any investigation instituted, in each case with respect
to the execution and delivery of the Financing Documents or the performance of
any of the Borrower’s obligations thereunder that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, except
that the commencement by the Borrower or any of its Subsidiaries or any
Governmental Authority of a rate proceeding, fuel adjustment clause audit or,
earnings review or market power filing before such Governmental Authority shall
not constitute such an action, suit or proceeding unless and

 

  68 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

until such Governmental Authority has made a final determination thereunder that
would reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.07 Title(A) . As of the Effective Date, (a) OpCo has a valid ownership
interest in and good title in all material property it purports to own, and (b)
the Borrower has a valid ownership interest and good title in the membership
interests of OpCo it purports to own and in all other material property it
purports to own, in each case free and clear of Liens, subject only to Permitted
Liens (limited in the case of equity interests in OpCo to Liens securing the
Loan Obligations and non-consensual Permitted Liens that do not secure any
Indebtedness) and except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or reasonably
anticipated to be conducted or to utilize such properties for their intended
purposes.

 

SECTION 3.07          SECTION 3.08 Governmental Approvals. All Governmental
Approvals required to be obtained by the Borrower and each of its Subsidiaries
in connection with (i) the execution and delivery of, and performance by it of
its obligations, and the exercise of its rights, under and in accordance with,
the Financing Documents, (ii) the ownership and operation of the Acquired
AssetsBorrower and its Subsidiaries in accordance with all Governmental Rules
(including all applicable material Environmental Laws) and (iii) the validity
and enforceability of the Financing Documents to which it is a party have been
obtained, except in any such case, to the extent not required to be obtained at
the date this representation is made or repeated or where any failure to obtain
the same would not reasonably be expected to result in a Material Adverse
Effect. Such Governmental Approvals that are required to be in effect on or
prior to the date this representation is made or repeated have been validly
issued and are in full force and effect. With respect to any Governmental
Approval not required to be obtained as of such date, the Borrower has no reason
to believe that such Governmental Approval will not be obtained in the ordinary
course of business as and when needed except to the extent that the failure to
obtain any such Governmental Approval would not reasonably be expected to result
in a Material Adverse Effect.

 

SECTION 3.08          SECTION 3.09 Financial Condition. The Borrower’s latest
financial statements provided on any date subsequent to the Effective Date,
copies of which shall have been delivered to the Administrative Agent, have been
prepared in conformity with GAAP and, in each case, present fairly, in all
material respects, (a) the financial condition of the Borrower and its
Subsidiaries on a consolidated basis as of the Effective Date or the date of
such financial statements, as applicable, and (b) all material liabilities,
direct and contingent, of the Borrower and its Subsidiaries, which are required
by GAAP to be so disclosed, existing as of the date of such financial
statementstatements are disclosed in such statements. No Material Adverse Effect
shall have occurred and be continuing since the date of the most recent audited
annual financial statements of the Borrower delivered pursuant to Section
5.02(a).

 

SECTION 3.10 Capitalization. On the Effective Date:

 

(a) the Sponsors collectively own, directly or indirectly, 100% of the equity
interests of the Borrower; and

 

  69 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

(b) the Borrower owns 100% of the equity interests of OpCo and all Permitted
Subordinated Debt owed by OpCo or any subsidiary of OpCo, in each case free and
clear of all Liens other than non-consensual Permitted Liens that do not secure
any Indebtedness or Liens securing the obligations under the Facility and the
HoldCo Loan Facilities.

 

SECTION 3.11 Subsidiaries. As of the Effective Date, the Borrower has no
subsidiaries other than those that have been created or acquired in accordance
with the Financing Documents that have been (or will promptly be) disclosed in
writing to the Administrative Agent.

 

SECTION 3.12 Taxes. The Borrower and each of its Subsidiaries has timely filed
or caused to be filed all material income Tax returns and all other material Tax
returns and reports which are required to be filed by it, and has paid or caused
to be paid all material income Taxes and all other material Taxes due, except
such Taxes, if any, as are being contested pursuant to Permitted Contest
Conditions.

 

SECTION 3.13 No Default. No Default or Event of Default has occurred and is
continuing under the Financing Documents to which it is a party.

 

SECTION 3.14 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.09          SECTION 3.15 No Violation. None of the execution, delivery
or performance by the Borrower or any of its Subsidiaries of the Financing
Documents to which it is a party (i) violates, contravenes or conflicts with the
terms of the Borrower’s or such Subsidiary’s Constitutive Documents or (ii)
violates or constitutes a default or requires consent (except for such consents
that have been obtained or are not required at the date this representation is
made or repeated) by the Borrower or any of its Subsidiaries under any material
Governmental Rule applicable to the Borrower or any of its Subsidiaries or the
Acquired Assets or any other material contractual obligation to which the
Borrower or any such Subsidiary is a party, except for, with respect solely to
clause (ii) hereof, for any defaults or violations or consents that would not
reasonably be expected to result in a Material Adverse Effect. None of the
execution, delivery or performance of the Financing Documents results in, or
requires, the creation or imposition of any Lien on properties or revenues of
the Borrower or any of its Subsidiaries except for Permitted Liens.

 

SECTION 3.10          SECTION 3.16 Not Investment Company. The Borrower is not,
and is not required to be registered as, an “Investment Company” within the
meaning of the Investment Company Act of 1940, as amended.

 

SECTION 3.11         SECTION 3.17 Accuracy of Disclosures. The written
information furnished by or on behalf of the Borrower to the Administrative
Agent and the Lenders in connection with the Financing Documents or delivered
thereunder (other than any report prepared by an independent third party
consultant), that relates to the Borrower, or any of its Subsidiaries or the
Acquired Assets, other than any projections, forecasts, estimates, budgets and
other forward-looking statements, does not contain, as of the date furnished any
untrue statement

 

  70 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

  

--------------------------------------------------------------------------------

of a material fact or omit to state any material fact necessary in order to make
the statements therein, not materially misleading in light of the circumstances
under which they were made, provided that with respect to projections,
forecasts, estimates, budgets and other forward-looking statements and
information, the Borrower only represents that such projections, forecasts,
estimates, budgets and other forward-looking information were prepared in good
faith upon assumptions believed by the Borrower to be reasonable at the time
made.

 

SECTION 3.12          SECTION 3.18 Margin Regulations. The use of proceeds of
the Facility will not violate or result in a violation of Regulations T, U and X
of the Board of Governors of the Federal Reserve System of the United States of
America. The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System of the United States), or extending credit for the
purpose of purchasing or carrying margin stock.

 

SECTION 3.19 Labor Relations. Except as would not reasonably be expected to have
a Material Adverse Effect, there is (a) no unfair labor practice complaint
pending or, to the best knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries before the National Labor Relations Board
and no grievance or arbitration proceeding arising out of or under a collective
bargaining agreement is so pending or, to the knowledge of the Borrower or any
of its Subsidiaries, threatened, (b) no strike, labor dispute, slowdown or
stoppage pending or threatened against the Borrower or any of its Subsidiaries,
and (c) no union representation question existing with respect to the employees
of the Borrower or any of its Subsidiaries and, no union organizing activities
are taking place with respect to any thereof.

 

SECTION 3.13          SECTION 3.20 Environmental Matters. Except as otherwise
disclosed in writing to the HoldCo Facilities Mandated Lead Arrangers prior to
October 17, 2014 (including, without limitation, the draft of the disclosure
letter delivered by Cleco Corp. in connection with the Merger Agreement):Lenders
prior to the Amendment No. 3 Effective Date:

 

(a)       To the Borrower’s knowledge, the facilities and properties owned,
leased or operated by the Borrower and its Subsidiaries (as used in this Section
3.20Section 3.13, “properties”) do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute or constituted a violation of, or
(ii) could give rise to liability under, any applicable Environmental Law except
in either case insofar as such violation or liability, or any aggregation
thereof, is not reasonably likely to result in a Material Adverse Effect.

 

(b)      To the Borrower’s knowledge, (i) except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect,
the properties and all operations at the properties are in compliance, and have,
for the last five years, been in compliance in all material respects with all
applicable Environmental Laws and Environmental Permits, and (ii) there is no
contamination at, under or about the properties or violation of any applicable
Environmental Law or Environmental Permit with respect to the properties or the
Business except as would not reasonably be expected to have a Material Adverse
Effect. All Environmental Permits necessary in connection with the ownership and
operation of the Borrower’s or its Subsidiaries’ businesses have been obtained
and are in full force and effect,

 

  71 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

  

--------------------------------------------------------------------------------

except where any such failure to obtain and maintain in full force and effect
(individually or in the aggregate) has not had and is not reasonably likely to
result in a Material Adverse Effect.

 

(c)      Neither the Borrower nor any of its Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability pursuant to Environmental Laws or Environmental Permits with
regard to any of the properties or the Business, nor does the Borrower have
knowledge or reason to believe that any such notice is being threatened, except
insofar as such notice or threatened notice, or any aggregation thereof, does
not involve a matter or matters that is or are reasonably likely to result in a
Material Adverse Effect.

 

(d)      To the Borrower’s knowledge, Hazardous Materials have not been
transported or disposed of from the properties in violation of, or in a manner
or to a location which could reasonably be expected to give rise to liability
under, any applicable Environmental Law, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of the properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law, except insofar as any such violation or liability
referred to in this paragraph, or any aggregation thereof, is not reasonably
likely to result in a Material Adverse Effect.

 

(e)       No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law against the Borrower or any of its Subsidiaries with respect
to any of the properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements or liens outstanding under any
Environmental Law with respect to any of the properties or the Business, except
insofar as such proceeding, action, decree, order or other requirement or lien,
or any aggregation thereof, is not reasonably likely to result in a Material
Adverse Effect.

 

(f)       To the Borrower’s knowledge of the Borrower, there has been no release
or threat of release of Hazardous Materials at or from any of the properties
arising from or related to the operations of the Borrower or any of its
Subsidiaries in connection with any of the properties or otherwise in connection
with the Business in violation of or in amounts or in a manner that could
reasonably be expected to give rise to liability under applicable Environmental
Laws, except insofar as any such violation or liability referred to in this
paragraph, or any aggregation thereof, is not reasonably likely to result in a
Material Adverse Effect.

 

SECTION 3.14          SECTION 3.21 Anti-Terrorism Laws and; Sanctions;
Anti-Corruption Laws. (a) The Borrower and each of its Subsidiaries has not,
directly or indirectly, (i) knowingly conducted any business or engaged in
making or receiving any contribution of funds (including the proceeds from any
Borrowing), goods or services to or for the benefit of any Restricted Party,
(ii) knowingly dealt in, or otherwise engaged in any transaction relating to,
any property or interests in property blocked pursuant to any Anti-Terrorism
Law, or (iii) knowingly engaged in or conspired to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law. To the
knowledge of the Borrower, its employees and agents are in

 

  72 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

compliance with Anti-Terrorism Laws applicable to the Borrower in all material
respects. As of the Amendment No. 3 Effective Date, the information included in
any Beneficial Ownership Certification (to the extent required to be provided)
is true and correct in all respects.

 

(b)        The Borrower and its Subsidiaries have conducted their businesses in
compliance in all material respects with applicable Anti-Corruption Laws and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

SECTION 3.22 Immunity. Neither the Borrower nor any of its material assets or
material properties is entitled to any immunity from jurisdiction or legal
process.

 

SECTION 3.23 Pari Passu Rankings. The obligations of the Borrower under the
Financing Documents rank at least pari passu in right of payment with the claims
of all of its other unsecured and unsubordinated creditors.

 

SECTION 3.24 Solvency. After giving effect to the incurrence of the Debt being
incurred in connection herewith on the Effective Date, the Borrower and each of
its Subsidiaries, on a consolidated basis, will be Solvent.

 

SECTION 3.25 Use of Proceeds. The Borrower is using or has used the proceeds of
the Loans exclusively for the purposes specified in Section 5.01.

 

ARTICLE IV

CONDITIONS

 

SECTION 4.01           Reserved.

 

SECTION 4.01 Effective Date. The effectiveness of the Facility and the
obligations of the Lenders to make Loans hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02) (the making of such Loans being conclusively
deemed to be its satisfaction or waiver of the conditions precedent):

 

(a)   This Agreement, the Pledge Agreement, the Pari Passu Intercreditor
Agreement and any Notes required to be in place on the Effective Date shall have
been duly authorized, executed, and delivered by the Borrower and shall be in
full force and effect.

 

(b)   The Administrative Agent shall have executed an Accession Agreement (as
defined in the Pari Passu Intercreditor Agreement) and acceded to the Pari Passu
Intercreditor Agreement as the Secured Debt Representative (as defined in the
Pari Passu Intercreditor Agreement) for the Lenders in accordance with Section
4.06 of the Pari Passu Intercreditor Agreement, and the Borrower shall have
acknowledged and executed such Accession Agreement.

 

(c)   The Administrative Agent shall have received the following documents, each
certified as indicated below:

 

  73 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

(i) a copy of a certificate as to the existence/authorization of the Borrower
from the Secretary of State of the Borrower’s state of organization dated as of
a recent date;

 

(ii) a copy of the articles of incorporation or certificate of formation (or
such other Constitutive Documents as the case may be) of the Borrower, together
with any amendments thereto, certified by the Secretary of State of the
Borrower’s state of organization dated as of a recent date; and

 

(iii) a certificate of the Borrower, executed by an Authorized Officer of such
Person certifying:

 

(A)  that attached to such certificate is a true and complete copy of the
Constitutive Documents of the Borrower, as amended and in effect on the date of
such certificate;

 

(B)  that attached to such certificate is a true and complete copy of
resolutions duly adopted by the authorized governing body of the Borrower,
authorizing the execution, delivery and performance of the Financing Documents
to which it is a party and that such resolutions have not been modified,
rescinded or amended and are in full force and effect; and

 

(C)  as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of the Borrower, executing the Financing Documents to
which the Borrower is a party and each other document to be delivered by the
Borrower, from time to time pursuant to the terms thereof (and the
Administrative Agent and each Lender may conclusively rely on such incumbency
certification until it receives notice in writing from the Borrower).

 

(d) The Administrative Agent shall have received (A) a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Kirkland & Ellis LLP, New York counsel for the Borrower, in
substantially the form attached hereto as Exhibit I-1, (ii) Phelps Dunbar
L.L.P., Louisiana regulatory counsel for the Borrower, in substantially the form
attached hereto as Exhibit I-2, and (iii) Van Ness Feldman LLP, federal
regulatory counsel for the Borrower, in substantially the form attached hereto
as Exhibit I-3 and (B) a reliance letter (addressed to the Administrative Agent
and the Lenders and dated the Effective Date) of Baker, Donelson, Bearman,
Caldwell & Berkowitz, PC, Louisiana counsel for the Borrower, in substantially
the form attached hereto as Exhibit I-4.

 

(e) The Administrative Agent and the Lenders shall have received, or
simultaneously with the Effective Date shall receive, all fees, expenses and
other amounts due and payable to, or for the account of, the Agents and Lenders
on or prior to the Effective Date.

 

(f) The Administrative Agent shall have received, at least three Business Days
prior to the requested funding date in the case of Eurodollar Loans and on the
requested funding date in the case of Base Rate Loans, a Borrowing Request, duly
executed by an Authorized Officer of the Borrower, requesting the funding of the
Loans.

 

  74 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

(g) The representations and warranties made by the Borrower in Article III and
in Section 5 of the Pledge Agreement, in each case, shall be true and correct
(and to the extent that any such representation and warranty is otherwise
qualified by materiality or material adverse effect, such representation and
warranty shall be true and correct in all respects) on and as of the Effective
Date (or to the extent that such representations and warranties specifically
refer to a specified date, as of such specified date).

 

(h) The Lenders shall, to the extent the Borrower shall have received a
reasonable request therefor at least ten (10) Business Days in advance, have
received at least three (3) Business Days in advance of the Effective Date all
documentation and other information reasonably required by the Lenders to comply
with any requirements of bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act. (Title III of Pub. Law 107-56 (signed into law
October 26, 2001), as amended.

  

(i) There has been no Material Adverse Effect on the Borrower since December 31,
2015.

 

(j) The Administrative Agent shall have received certified copies of UCC, tax
and judgment lien searches, or equivalent reports or searches, each as of a
recent date prior to the Effective Date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name the Borrower as debtor and that
are filed in those state and county jurisdictions in which the Borrower is
organized or maintains its principal place of business, none of which encumber
the Collateral covered or intended to be covered by the Pledge Agreement (other
than Permitted Liens).

 

(k) At the time of and immediately after giving effect to such Loans, no Default
or Event of Default shall have occurred and be continuing, or would occur as a
result of such Loans.

 

(l) The Administrative Agent shall have received evidence the HoldCo Acquisition
Loan Facility shall have been terminated and cancelled and all indebtedness
thereunder shall have been fully repaid.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Loan Obligations shall have been
paid in full, the Borrower covenants and agrees with the Lenders that the
Borrower will, and will cause its Subsidiaries (other than any Receivables
Entity or any Finsub) to:

 

SECTION 5.01          Use of Proceeds. The Borrower shall use the proceeds of
the Loans (a) to repay outstanding loans under the HoldCo Acquisition Loan
Facility, pay accrued interest thereon and pay fees and the expenses incurred by
or on behalf of the Borrower in connection therewith and with the Facility and
(b) for general corporate purposes.

 

  75 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

SECTION 5.02           Financial Statements. Deliver to the Administrative Agent
(for prompt further distribution to each Lender):

 

(a) within one-hundred twenty (120) days after the end of each fiscal year of
the Borrower, a copy of the audited balance sheet, and related statements of
comprehensive income, stockholder’s equity and cash flows of the Borrower and
its Subsidiaries on a consolidated basis as of the end of and for such fiscal
year, setting forth in comparative form the respective audited figures for the
previous fiscal year, if such comparative figures shall be available, prepared
in accordance with GAAP and certified by an independent public accounting firm
of recognized national standing or any other independent registered public
accounting firm acceptable to the Required Lenders (without qualification or
exception as to scope of the audit) to the effect that the financial statements
present fairly in all material respects the consolidated financial condition and
results of operations of the Borrower and its consolidated Subsidiaries as at
the end of, and for, such fiscal year in accordance with GAAP, consistently
applied;

 

(b) within sixty (60) days after the end of each fiscal quarter of the Borrower
(commencing with the first full quarter to end following the Effective Date),
copies of the unaudited consolidated balance sheet and related statements of
comprehensive income, stockholder’s equity and cash flows of the Borrower and
its consolidated Subsidiaries as of the end of such quarterly period or for the
portion of the fiscal year then-ended prepared in accordance with GAAP and
stating in comparative form the respective figures for the corresponding period
in the previous fiscal year, if such comparative figures shall be available, all
certified by one of the Borrower’s Authorized Officers as presenting fairly in
all material respects the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as to the end of such period and the results of
its operations as of the end of such period in accordance with GAAP,
consistently applied, subject to normal year-end adjustments and the absence of
footnotes; and

 

(c) concurrently with the delivery of the annual and quarterly financial
statements of the Borrower under Section 5.02(a) or Section 5.02(b), (i) a
certificate of an Authorized Officer of the Borrower (A) certifying whether, to
such Authorized Officer’s Actual Knowledge, a Default or Event of Default has
occurred at any time since the delivery of the prior certificate delivered
pursuant to this Section 5.02(c) (or, with respect to the first such
certificate, since the Effective Date) and, if a Default or Event of Default has
occurred and is continuing, a statement specifying the nature thereof and any
action taken or proposed to be taken with respect thereto to remedy the same and
(B) if any change has occurred in GAAP or in the application thereof since the
date of the most recent audited financial statements of the Borrower previously
delivered to the Administrative Agent pursuant to Section 5.02(a) that has had a
material effect on the financial statements accompanying such certificate,
specifying the effect of such change, and (ii) a certificate of a Financial
Officer of the Borrower in the form attached as Exhibit E (a “Financial Ratio
Certificate”) together with the supporting documentation therein specified.

 

  76 Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

 

SECTION 5.03 Notices of Material Events.

 

(a)           The Borrower will, as soon as practicable and in any event within
five (5) Business Days after the Borrower obtains Actual Knowledge of any of the
following, give written notice to the Administrative Agent:

 

(i)           the occurrence of any Default or Event of Default (with a
description of any action being taken or proposed to be taken with respect
thereto);

 

(ii) the occurrence of any event of loss which would reasonably be expected to
result in a mandatory prepayment under Section 2.09(a);

 

(iii) any sale or other disposition of the assets or other property of the
Borrower or any of its Subsidiaries which would result in an offer to make a
mandatory prepayment pursuant to Section 2.09(e);

 

(ii)          (iv) any written notice to the Borrower indicating that any
material Governmental Approval will not be granted or renewed or will be granted
or renewed on terms materially more burdensome than proposed or will be
terminated, revoked or suspended, or any action, suit or other proceeding has
been filed or commenced related to any of the foregoing;, in each case other
than any rate proceeding, fuel adjustment clause audit, earnings review or
market power filing before any Governmental Authority unless and until such
Governmental Authority has made a final determination thereunder that would
reasonably be expected to result in a Material Adverse Effect;

 

(iii)         (v) any material citation, summons, subpoena, order, notice, claim
or proceeding brought by, or brought against, the Borrower or any of its
Subsidiaries, with respect to (A) any proceeding before any Governmental
Authority (other than proceedings in the ordinary course of business before any
applicable regulatory authority) or (B) any real property under any
Environmental Law, in each case that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect;

 

(iv)         copies of all reports on Form 8-K that the Borrower or any Material
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange;

 

(v)     (vi) the occurrence of a Change in Control; and

 

(vii) any occurrence, fact or circumstance that would reasonably be expected to
have a Material Adverse Effect since the date of the most recent audited annual
financial statements of the Borrower delivered pursuant to Section 5.02(a); and

 

(vi)         (viii) details of each change to the Senior Debt Rating.

 

(b)          “Know Your Customer.”; Beneficial Ownership. The Borrower will
promptly provide any information requested by the Administrative Agent (on
behalf of the Lenders or any of them) within twenty (20) Business Days of such
request in order for the Lenders to

 

  77

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

comply with their respective internal “know your customer” or similar internal
processes (but solely to the extent that such internal processes are designed to
ensure compliance by such Lenders with Governmental Rules in respect of
anti-money laundering, counter-terrorism financing or similar matters) or the
Beneficial Ownership Regulation.

 

(c)         Additional Debt. The Borrower will, promptly upon execution thereof,
deliver to the Administrative Agent a copy of each Material Debt Financing
Document (excluding, for the avoidance of doubt, commitment letters, fee letters
and similar letters with respect to the arrangement, establishment, syndication,
or underwriting of any additional DebtIndebtedness); provided, that the Borrower
shall have the right to redact any provision set forth in such Material Debt
Financing Documents to the extent necessary to comply with binding
confidentiality obligations or to protect proprietary market information.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of an Authorized Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 5.03(a), (b) or (c) (as applicable) and (y) in the case of
any notice pursuant to Section 5.03(a)(i), (iv)(ii), (v) (iii) or (vii)(vi),
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

 

Documents required to be delivered hereto (including pursuant to Section 5.02
and Section 5.03) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 9.01; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), provided that the Borrower shall notify the Administrative Agent (by
hand delivery, facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

SECTION 5.04            Inspection of Property. The Borrower and each of its
Subsidiaries will keep proper books and records in accordance with GAAP and will
permit reasonable examinations of its books and records and reasonable
inspections of its property (subject to reasonable procedures relating to safety
and security), accompanied by personnel of the Borrower, by the Administrative
Agent and/or its any Lender and/or their respective accountants or other
professional advisers; provided that such examinations and inspections (a) will
occur not more frequently than twiceonce in any calendar year, with reasonable
efforts to make combined visits (unless a Default or an Event of Default has
occurred and is continuing in which case such examinations may occur as
frequently as reasonably determined by the Administrative Agent or any Lender,
with no obligation to combine visits), (b) will be at the sole expense of the
Administrative Agent and/or requesting Lender, as the case may be (unless a
Default or an Event of Default has occurred and is continuing in which case such
examinations will be at the expense of the Borrower), (c) will be undertaken at
reasonable times following the provision of written

 

  78

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

notice in advance to the Borrower, and (d) will not unduly interfere with the
operations or management of the Borrower’s business. Notwithstanding anything
set forth herein to the contrary, under no circumstances shall the Borrower or
any Subsidiary be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (i) that constitutes non−financial trade secrets or non-financial
confidential proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective Affiliates,
representatives, contractors, accountants or other professionals) is prohibited
by any Governmental Rule or binding confidentiality agreement with a Person that
is not an Affiliate of the Borrower and that was not entered into in
contemplation of this Agreement or, (iii) that is subject to attorney−client or
similar privilege or constitutes attorney work product, or (iv) in the case of
any discussions with accountants, only if the Borrower has been given the
opportunity to participate in the discussions.

 

SECTION 5.05           Maintenance of Properties. The Borrower and each of its
Subsidiaries will maintain in all material respects in good working order and
condition (ordinary wear and tear and customary decommissioning and/or
degradation for maintenance excepted) all of its material assets necessary or
desirable in the conduct of its business taken in the aggregate; provided,
however, that nothing shall prevent the Borrower or its Subsidiaries, as
appropriate, from discontinuing the maintenance or operation of any property if
such discontinuance is, in the judgment of the Borrower or such Subsidiary,
desirable in the conduct of the business of the Borrower or such Subsidiary. It
is understood that this covenant relates only to working order and condition of
such property in accordance with prudent industry practices and shall not be
construed as a covenant not to dispose of property.

 

SECTION 5.06 Governmental Approvals. The Borrower and each of its Subsidiaries
will at all times obtain, comply with and maintain in full force and effect all
Governmental Approvals necessary for the operation and maintenance of its
business, except where the failure to maintain such Governmental Approvals would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 5.06           SECTION 5.07 Compliance with Laws. The Borrower and each
of its Subsidiaries will comply and will ensure that the Borrower is in
compliance in all respects with all applicable Governmental Rules (including
Environmental Laws), except where any failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect and except that the Borrower and each of its Subsidiaries may, in good
faith and by appropriate proceedings, diligently contest the validity or
application of any Governmental Rules subject to the Permitted Contest
Conditions.

 

SECTION 5.07           SECTION 5.08 Maintenance of Legal Status. The Borrower
and each of its Subsidiaries will at all times preserve and maintain in full
force and effect (a) its legal existence under the laws of the jurisdiction of
its organization (except in the case of any Subsidiary of the Borrower that is
not a MaterialImmaterial Subsidiary or as permitted under Section 6.01Section
6.01) and (b) all material rights, franchises, privileges and consents necessary
for the maintenance of its existence and the operation of its business, except,
with respect to this clause (b), where the failure to do any of the foregoing,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. It is

  

  79

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

understood that this covenant shall not be construed to prohibit the Borrower
from dissolving or terminating the corporate existence of any Subsidiary (except
OpCoPower) which is inactive or whose preservation otherwise is no longer
desirable in the conduct of the business of the Borrower and its Subsidiaries
taken as a whole.

 

SECTION 5.08            SECTION 5.09 Insurance. The Borrower and each of its
Subsidiaries will maintain with financially sound and reputable insurance
companies insurance and/or make provisions for self-insurance in such amounts
and against such risks as are usually carried by companies engaged in similar
business and as are consistent with the prudent operation of its business. The
Borrower will furnish to the Administrative Agent, upon written request of the
Administrative Agent or any Lender, reasonable information as to the insurance
carried; provided, however, such requests shall be limited to twice per calendar
year in the aggregate.

 

SECTION 5.09           SECTION 5.10 Taxes. The Borrower and each of its
Subsidiaries will timely pay and discharge all material income Taxes and all
other material Taxes for which it is responsible and make timely Tax filings
with respect to material Taxes prior to the date on which penalties, fines or
interest attach thereto; provided that the Borrower or such Subsidiary may
permit any such Tax to remain unpaid or unfiled if it meets the Permitted
Contest Conditions.

 

SECTION 5.11 Auditors. The Borrower will maintain independent auditors with
recognized national standing (or any other independent registered public
accounting firm acceptable to the Required Lenders).

 

SECTION 5.10            SECTION 5.12 Financial Covenant.

 

(a)    The Borrower shall not permit the Debt to Capital Ratio as of the last
day of any fiscal quarter occurring prior to the Maturity Date to be greater
than 65%.

 

(b) In the event that the Borrower fails to comply with the requirement set
forth in Section 5.12(a) as of the last day of any fiscal quarter, then until
the date that is fifteen (15) Business Days after the deadline for delivery of
(or, if earlier, the date of actual delivery of) the Financial Ratio Certificate
required to be delivered in respect of such fiscal quarter then-ended (the “Cure
Expiration Date”), the Borrower shall have the right to obtain from its members
or shareholders an equity contribution in the Borrower in cash (the “Cure
Right”) in the amount necessary (but not in excess of such amount) to cause
compliance with the requirement set forth in Section 5.12(a) and for no other
purpose. Upon the receipt by the Borrower of the cash proceeds pursuant to the
exercise of the Cure Right (the “Cure Amount”), (x) the covenant set forth in
Section 5.12(a) (and no other provision hereof, including Section 6.06) shall be
recalculated solely with such Cure Amount deemed to increase shareholders equity
on a Dollar- for-Dollar basis. The Borrower’s right to exercise the Cure Right
shall be subject to a maximum of (a) two (2) such cures in any period of four
(4) consecutive fiscal quarters, and (b) four (4) such cures during the term of
the Facility. For the avoidance of doubt, (i) the Cure Right shall be applicable
for this Section 5.12 and this Section 5.12 alone and no effect shall be given
to any equity cure pursuant to this Section 5.12 for any other purpose under the
Financing

 

  80

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

Documents and (ii) such cash contributions shall be given effect for purposes of
this Section 5.12 with respect to applicable successive fiscal quarters.

 

(c) Notwithstanding anything set forth herein to the contrary, in the event the
Borrower has exercised its Cure Right under this Section 5.12, (i) no Default or
Event of Default shall be deemed to have occurred on the basis of any failure to
comply with Section 5.12(a) unless such failure is not cured pursuant to this
Section 5.12 on or prior to the Cure Expiration Date and (ii) none of the
Administrative Agent, the Collateral Agent or any Lender shall have the right to
take any remedial actions, including the right to accelerate the Loans or to
foreclose on the Pledged Equity solely on the basis of a violation of Section
5.12(a) unless such failure is not cured pursuant to this Section 5.12 on or
prior to the Cure Expiration Date.

 

SECTION 5.13 Debt Rating. So long as the Facility is available or outstanding,
the Borrower shall use commercially reasonable efforts to maintain a rating (but
not a specific rating) applicable to the Borrower’s long term unsecured senior
Indebtedness from any two of S&P, Moody’s or Fitch.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Loan Obligations have been paid in
full, the Borrower covenants and agrees with the Lenders that the Borrower shall
not, nor shall it permit any of its Subsidiaries (other than any Receivables
Entity or any Finsub), to:

 

SECTION 6.01            Fundamental Changes; Sale of Assets; Etc.

 

The Borrower and each of its Subsidiaries shall not (ia) (Ai) enter into any
merger or consolidation (except for Permitted Acquisitions or transactions in
which Borrower is successor), (B) in the case of Borrower or OpCo, change its
form of organization (provided that the Borrower may change its form of
organization to a limited liability company formed under the laws of a state of
the United States of America if (1) other than for any such change effective
within seven (7) days after the Effective Date, the Borrower delivers to the
Administrative Agent a written notice of such change at least five (5) Business
Days prior to such change, (2) immediately before and after giving effect to
such change, no Default or Event of Default shall have occurred and be
continuing, and (3) the obligations of the Borrower under the Financing
Documents shall not be affected by such change), or (C) change its business, or
(ii) split-off or liquidate, wind up or dissolve itself, or suffer any
liquidation or dissolution or (iib) convey, sell, lease, assign, transfer or
otherwise dispose of all or substantially all of its assets other than as may be
expressly permitted pursuant to the terms of the Financing Documents (including
Section 6.01(b) and 6.05); provided that, with respect to clauses (ia) and
(iib), any Subsidiary of the Borrower (x) may merge into any other Subsidiary of
the Borrower or, if the Borrower is the surviving entity, the Borrower, or (y)
may transfer all or substantially all of its assets to another Subsidiary of the
Borrower or to the Borrower, or (z) may be dissolved, liquidated or wound-up

 

  81

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

if another Subsidiary of the Borrower or the Borrower assumes all assets and
obligations of such dissolving, liquidating or wound-up Subsidiary.

 

(b) The Borrower and each of its Subsidiaries shall not, except as otherwise
permitted in accordance with the Financing Documents (including Section
6.01(a)), Dispose of, in one transaction or a series of related transactions,
any of its properties or assets in excess of $60,000,000 per year in the
aggregate except for:

 

(i) sales or other dispositions of obsolete, worn out or defective equipment in
the ordinary course of business;

 

(ii) sales or other dispositions of equipment or other property where the
proceeds of such sale or disposition are to be used to replace such equipment or
property;

 

(iii) sales, transfers or other dispositions of cash and Cash Equivalents;

 

(iv) sales of assets for which the Net Cash Proceeds are (A) (x) reinvested or
(y) committed to be reinvested (in Property (including Permitted Acquisitions)
identified to the Administrative Agent in writing with reasonable specificity),
in each case, within one-hundred eighty (180) days following the receipt of such
Net Cash Proceeds and, in the case of clause (y), such reinvestment is completed
within three-hundred sixty (360) days after the receipt of such Net Cash
Proceeds or (B) an offer to apply such Net Cash Proceeds to the Loans is made in
accordance with and to the extent required by Section 2.09(e) and Section
2.09(f);

 

(v) sales of assets pursuant to transactions permitted under Section 6.03(d);

 

(vi) sales of receivables under Permitted Receivables Financings not to exceed
$50,000,000 in face value of receivables subject thereto at any one time
outstanding;

 

(vii) sales, transfers or other dispositions of assets between or among the
Borrower and its Subsidiaries; and

 

(viii) sales, dispositions or transfers of equity interests of OpCo to current
or former officers, directors and employees (or their respective family members,
estates or trusts or other entities for the benefit of any of the foregoing) in
connection with any long-term incentive plan.

  

  82

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

SECTION 6.02           Conduct of Business. The Borrower and each of its
Subsidiaries shall not engage at any time in any business other than the
management and operation of the Acquired Assetstheir assets as conducted on the
Amendment No. 3 Effective Date and other activities reasonably related,
incidental, synergistic or ancillary thereto (including but not limited to other
regulated utility businesses) (the “Business”) such that the general nature of
the business in which the Borrower and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
Business.

 

SECTION 6.03 Indebtedness. The Borrower and each of its Subsidiaries shall not
create, incur, assume or permit to exist any Indebtedness, except for the
following (“Permitted Debt”):

 

(a) Indebtedness incurred or created under the Financing Documents or the HoldCo
Financing Documents (including any incremental facility permitted under the
HoldCo Acquisition/Revolver Credit Agreement), Indebtedness of OpCo incurred or
created under the OpCo Financing Documents (including any incremental facility
permitted thereunder) and OpCo’s or its Subsidiaries’ Indebtedness existing as
of the Effective Date;

 

(b) (x) additional Debt of OpCo and its subsidiaries if:

 

(i) both before and after giving effect thereto on a Pro Forma Basis as of the
last day of the most recently-ended Test Period, OpCo would be in compliance
with Section 5.12 of the OpCo Credit Agreement or any similar financial
covenants in any replacement, refinancing, refunding, renewal or extension
thereof; and

 

(ii) such additional Debt shall not benefit from any Liens, unless the benefits
of any such other Liens have been granted to the lenders under the OpCo
Financing Documents (or lenders under any replacement, refinancing, refunding,
renewal or extension thereof) on a pari passu basis with the lenders of such
additional Debt pursuant to intercreditor provisions reasonably satisfactory to
the Required Lenders (as such term is defined in the OpCo Credit Agreement or
any similar term in any replacement, refinancing, refunding, renewal or
extension thereof),

 

together with (y) any other additional Indebtedness of OpCo and its subsidiaries
as permitted under the OpCo Financing Documents, in the case of clause (x) and
(y), so long as such additional Indebtedness shall not have restrictions on the
ability of OpCo or its subsidiaries to pay dividends or make other distributions
to their respective members or shareholders more restrictive than those set
forth in the OpCo Financing Documents on the Effective Date or as may be
required by law;

 

(c) Hedging Arrangements permitted under Section 6.12;

 

(d) purchase money obligations of the Borrower Group Members incurred to finance
discrete items of equipment that extend to and are secured by only the equipment
being financed in an aggregate principal amount outstanding not to exceed
$125,000,000 at any time;

 

(e) Indebtedness of OpCo and its subsidiaries or of the Purchaser and its
subsidiaries, in each case, created in connection with any Capital Lease, Sale
and Leaseback Transaction or

  

  83

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

lease-leaseback transaction in an aggregate principal amount outstanding not to
exceed $100,000,000 at any time;

 

(f) current accounts payable arising, accrued expenses incurred, and financing
of insurance premiums, in the ordinary course of business which are payable in
accordance with customary practices that are not overdue by more than ninety
(90) days (unless the Borrower or the applicable Subsidiary is contesting the
existence or amount of such accounts payable in accordance with the Permitted
Contest Conditions);

 

(g) amounts payable or provided as collateral under any contracts to which the
Borrower or any of its Subsidiaries is a party that are permitted pursuant to
the Financing Documents (to the extent the same constitute Indebtedness);

 

(h) Indebtedness owing by the Borrower or any of its Subsidiaries to the
Borrower or any other subsidiary, and guarantees by the Borrower or any
guarantee by the Borrower or any of its Subsidiaries of any Indebtedness, or
other obligations or liabilities of the Borrower or any such Subsidiary
otherwise permitted hereunder;

 

(i) Permitted Subordinated Debt;

 

(j) liabilities arising under the Merger Agreement or with respect to customary
indemnification obligations in favor of sellers in connection with acquisitions
or investments (including Permitted Investments) and purchasers in connection
with dispositions permitted under Section 6.01;

 

(k) Indebtedness under deferred compensation or other similar arrangements
incurred in connection with an acquisition or any other investment permitted
hereunder (including Permitted Investments);

 

(l) obligations in respect of performance, bid, appeal and surety bonds, in each
case in the ordinary course of business or consistent with past practice of
Cleco Corp. or the Borrower and its Subsidiaries;

 

(m) Indebtedness assumed by OpCo or any of its subsidiaries or by the Purchaser
or any of its subsidiaries, in each case, in connection with any acquisition
permitted hereunder (including Permitted Investments) and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct and contingent obligors with respect
thereto are not changed, as a result of or in connection with such refinancing,
refunding, renewal or extension;

 

(n) other additional unsecured Debt in an aggregate principal amount outstanding
not to exceed $125,000,000 at any time;

 

(o) (i) the Senior Notes and (ii) Refinancing Senior Debt;

  

  84

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

(p) other additional Debt of OpCo, so long as (i) such Debt is issued in place
of all or a portion of the Debt of OpCo contemplated by the OpCo Financing
Documents, (ii) such additional Debt has a weighted average life to maturity
equal to or greater than the weighted average life to maturity of the Debt being
refinanced and (iii) such additional Debt does not have restrictions on the
ability of OpCo or its subsidiaries to pay dividends or make other Distributions
to their respective members or shareholders more restrictive than those set
forth in the OpCo Financing Documents as in effect on the Effective Date or as
may be required by law; and

 

(q) so long as no loans under the HoldCo Acquisition Loan Facility remain
outstanding, additional Debt of Borrower if:

 

(i) both before and after giving effect thereto on a Pro Forma Basis as of the
last day of the most recently-ended Test Period, the Borrower would be in
compliance with Section 5.12;

 

(ii) such additional Debt has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of the then-outstanding
principal amount of the Loans; and

 

(iii) such additional Debt shall not benefit from any Liens, unless (A) the
benefits of any such other Liens have been granted to the Lenders on a pari
passu basis with the lenders of such additional Debt pursuant to intercreditor
provisions reasonably satisfactory to the Required Lenders and (B) no Default or
Event of Default shall have occurred and be continuing at the time of the
incurrence of such additional Debt, or would occur as a result of the incurrence
of such additional Debt; and

 

(r) any Permitted Refinancing Indebtedness in respect of clauses (a) through (q)
above.

 

SECTION 6.04 Liens. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon or with
respect to (i) any Equity Interests in, or Permitted Subordinated Debt owed by,
OpCo, except (A) Liens securing the Loan Obligations, (B) Liens securing other
Secured Obligations on a pari passu basis with the Loan Obligations in
accordance with the Pari Passu Intercreditor Agreement and (C) non-consensual
Permitted Liens that do not secure any Indebtedness or (ii) any of its other
property, assets or revenues, except for Permitted Liens.

 

SECTION 6.05 Investments. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, make any investments in any equity or debt securities (issued
by Persons other than the Borrower) or make any loan or advance to any Person,
other than (collectively, “Permitted Investments”):

 

(a) Cash Equivalents;

 

(b) Hedging Arrangements permitted under Section 6.12;

  

  85

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

(c) investments by the Borrower or any of its Subsidiaries in any Subsidiary of
the Borrower;

 

(d) investments by OpCo and its subsidiaries in the equity of any Receivables
Entity, pursuant to a Permitted Receivables Financing in an aggregate amount not
to exceed $75,000,000 at any one time outstanding;

 

(e) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and supplies,
in each case in the ordinary course of business;

 

(f) extensions of trade credit by the Borrower Group Members in the ordinary
course of business;

 

(g) investments made as a result of the receipt of non-cash consideration from
dispositions in compliance with Section 6.01;

 

(h) loans and advances made in the ordinary course of business to the Borrower’s
or any of its Subsidiaries’ employees in an aggregate principal amount not to
exceed $3,000,000 at any time outstanding;

 

(i) Permitted Acquisitions by the Borrower Group Members;

 

(j) additional investments by the Borrower Group Members so long as the
aggregate amount invested, loaned or advanced does not exceed $10,000,000 in any
fiscal year;

 

(k) additional investments so long as both before and after giving effect
thereto (i) no Default or Event of Default has occurred and is continuing under
Article VII(a), Article VII(b), Article VII(f), Article VII(g), Article VII(h)
or Article VII(l) and (ii) the Borrower would be in compliance with the
financial covenant in Section 5.12(a) on a Pro Forma Basis as of the relevant
Test Period as though such investments had been consummated as of the first day
of such Test Period; and

 

(l) to the extent constituting investments, transactions permitted under Section
6.01, Section 6.03, Section 6.04 or Section 6.06.

 

SECTION 6.03          SECTION 6.06 Distributions. The Borrower shall not
directly or indirectly make or declare any Distribution if any Default or Event
of Default then exists or would result therefrom upon giving pro forma effect to
such Distribution, except that, so long as no Default or Event of Default under
Article VII(a), Article VII(b), Article VII(f), Article VII(g), Article VII(h)
or Article VII(l) shall have occurred and be continuing or would result from
such Distribution, the Borrower may declare and pay tax Distributions to its
members and shareholders at any time in an amount equal to the federal and state
taxable income of such members or shareholders or their shareholders, partners
or members, as applicable, with respect to the taxable income generated with
respect to the Borrower and its Subsidiaries (if any), as calculated in
accordance with the Code and applicable federal and state income tax
regulations,

 

 

  86

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

multiplied by the highest marginal tax rate applicable to such respective
federal and state taxable income.

 

SECTION 6.04          SECTION 6.07 Transactions with Affiliates. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, enter into any
agreement or arrangement with any of its Affiliates or Sponsors or any Affiliate
of any Sponsor (in each case, other than any such agreement or arrangement with
the Borrower or any of its Subsidiaries and any other subsidiary or other than
de minimis contracts with consideration less than an amount to be
agreed$500,000) unless such transaction is in compliance with applicable laws
and regulations of the Federal Energy Regulatory Commission and the Louisiana
Public Service Commission pertaining to affiliate transactions and is (i)
entered into in the ordinary course of business, (ii) authorized by a tariff or
rate schedule which has been approved by a Governmental Authority or performed
in accordance with its orders, (iii) permitted under Section 6.01 or Section
6.03, (ivSection 6.01, (iv) Indebtedness owing by the Borrower to any Subsidiary
or by any Subsidiary to the Borrower or any other Subsidiary and other
arrangements (including with respect to any Permitted Receivables Financing or
any Securitization Financing) among the Borrower and its Subsidiaries or among
Subsidiaries, (v) a Guaranty by any Borrower Group Member of any obligations or
liabilities of another Borrower Group Member, (vi) pursuant to any contract in
effect on the Effective Date, as the same may be amended, extended or replaced
from time to time so long as such contract as so amended, extended or replaced
is, taken as a whole, not materially less favorable to the Borrower and its
Subsidiaries, or (vvii) on terms no less favorable to the Borrower (or the
applicable Subsidiary) than the Borrower (or the applicable Subsidiary) could
obtain in a comparable arm’s-length transaction with a Person that is not an
Affiliate of a Sponsor.

 

SECTION 6.08 Constitutive Documents. The Borrower will not, nor will it permit
any of its Subsidiaries to, modify its Constitutive Documents to the extent that
such change will materially and adversely affect the rights of the Lenders.

 

SECTION 6.05          SECTION 6.09 Anti-Terrorism Laws and Sanctions; Anti-Money
LaunderingAnti-Corruption Laws. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, (a) directly or indirectly, (i) knowingly conduct any
business or engage in making or receiving any contribution of funds (including
the proceeds of any Borrowing), goods or services to or for the benefit of any
Restricted Party or in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Restricted Party in violation of any Anti-Terrorism Laws, (ii) knowingly
deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to any Anti-Terrorism Law, or (iii)
knowingly engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and the Borrower shall
deliver to the Lenders any certification or other evidence requested from time
to time by any Lender in its reasonable discretion, confirming compliance with
this Section 6.09) orSection 6.05) or Anti-Corruption Laws, or (b) cause or
knowingly permit any of the funds of the Borrower that are used to repay the
Loans to be derived from any unlawful activity with the result that the making
of the Loans would (1) be in violation of law or benefit any Restricted Party.
or (2) violate any applicable Anti-Corruption Laws. The Borrower shall at all
times implement and maintain policies and procedures reasonably designed to
ensure compliance by

 

 

  87

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

 

the Borrower and its Subsidiaries with all applicable Anti-Terrorism Laws and
Anti-Corruption Laws.

 

SECTION 6.10 Name, Fiscal Year. The Borrower shall not change its name or its
fiscal year without providing prior written notice to the Administrative Agent.

 

SECTION 6.11 Registered Office. The Borrower shall not move its registered
office from the State of Louisiana without providing prior written notice to the
Administrative Agent and shall maintain at its principal place of business
originals or copies of its principal books and records.

 

SECTION 6.06          SECTION 6.12 Derivative TransactionsLiens. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, enter into any
derivative transactions, except (i) transactions in futures, floors, collars and
similar Hedging Arrangement involving the stock price of a Person involved in a
merger or similar transaction permitted by the Financing Documents or (ii) in
the ordinary course of the Borrower’s or such Subsidiary’s business for
non-speculative purposes, including, but not limited to, interest rate Hedging
Arrangements with respect to create, incur, assume or permit to exist any Lien
upon or with respect to (i) any Equity Interests in Power (other
than non-consensual Permitted Liens that do not secure any Indebtedness) or (ii)
any of its property, assets or revenues, owned or hereafter acquired, except for
the following (“Permitted Debt.Liens”):

 

(a)         Liens that secure Indebtedness incurred or created under the
Financing Documents and, so long as the Loan Obligations are also secured on a
pari passu basis, under the Other Borrower Financing Documents, the Senior Notes
or other Indebtedness;

 

(b)         Liens, deposits or pledges incurred or created by the Borrower or
any Subsidiary in the ordinary course of business or under applicable
Governmental Rules in connection with or to secure the performance of bids,
tenders, contracts, leases, statutory obligations, surety bonds or appeal bonds;

 

(c)         pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (but not ERISA);

 

(d)         mechanics’, materialmen’s, workers’, contractors’, repairmens’,
employees’, warehousemen’s, carriers’, maritime, customs, or other like Liens
arising in the ordinary course of business or under Governmental Rules securing
obligations which are not yet due, or which are adequately bonded and which are
being contested pursuant to the Permitted Contest Conditions;

 

(e)          Liens for Taxes, assessments or governmental charges, which are not
yet due or which are being contested pursuant to the Permitted Contest
Conditions;

 

(f)          Liens arising out of judgments or awards fully covered by insurance
(other than customary deductibles) or with respect to which an appeal or
proceeding for review is being

 

  88

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

 

prosecuted pursuant to the Permitted Contest Conditions, or that do not
constitute an Event of Default under clause (i) of Article VII;

 

(g)         easements, servitudes (contractual and legal), rights-of-way,
restrictions, encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property of the Borrower or any Subsidiary
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Borrower or applicable Subsidiary;

 

(h)         zoning, building and other generally applicable land use
restrictions, which, in the aggregate, do not in any case materially interfere
with the ordinary conduct of the business of the Borrower or applicable
Subsidiary;

 

(i)          Liens that have been placed by a third party on the fee title of
leased real property or property over which the Borrower or applicable
Subsidiary has easement, servitude, right-of-way or franchise rights, and
subordination or similar agreements relating thereto;

 

(j)          any interest of a lessor or licensor in property under an operating
lease under which the Borrower or any Subsidiary is lessee or licensee, and any
restriction or encumbrance to which the interest of such lessor or licensor is
subject;



(k)         leases or subleases granted to others that do not materially
interfere with the ordinary conduct of business of the Borrower and its
Subsidiaries;

 

(l)          licenses of intellectual property granted by the Borrower or any
Subsidiary in the ordinary course of business and not materially interfering
with the ordinary conduct of the business of the Borrower and its Subsidiaries;

 

(m)        with respect to properties involved in the production of oil, gas and
other minerals, unitization and pooling agreements and orders, operating
agreements, royalties, reversionary interests, preferential purchase rights,
farmout agreements, gas balancing agreements and other agreements, in each case
that are customary in the oil, gas and mineral production business in the
general area of such property and that are entered into in the ordinary course
of business;

 

(n)         Liens (including contractual security interests and rights of
set-off) arising in the ordinary course of business from netting services,
overdraft protection, banking services obligations and otherwise in connection
with deposit, securities and commodities accounts;

 

(o)         Liens for the fees and expenses of trustees and escrow agents
pursuant to any indenture, escrow agreement or similar agreement establishing a
trust or escrow arrangement, and Liens on monies held by trustees in payment or
construction accounts under indentures;

 

(p)         Liens on cash or invested funds used to make a defeasance, covenant
defeasance or in substance defeasance of any Debt pursuant to an express
contractual provision in the agreements governing such Debt or GAAP, provided
that immediately before and immediately after giving effect to the making of
such defeasance, no Default or Event of Default shall exist;

 

 

  89

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

(q)       Liens granted on cash or invested funds constituting proceeds of any
sale or disposition of property deposited into escrow accounts to secure
indemnification, adjustment of purchase price or similar obligations incurred in
connection with such sale or disposition, in an amount not to exceed the amount
of gross proceeds received from such sale or disposition;

 

(r)        Liens for purchase money security interests or Capital Lease
obligations which are secured solely by the assets acquired;

 

(s)       Liens arising from filed UCC-1 financing statements relating solely to
leases not prohibited by this Agreement;

 

(t)        Liens created or incurred by the Borrower or any Subsidiary securing
obligations arising under natural gas purchase agreements, natural gas
transportation and storage agreements, and Hedging Arrangements;

 

(u)       Liens securing other obligations in an aggregate amount not exceeding
$100,000,000 at any time outstanding;
 
(v)       Liens created or incurred by any Subsidiary securing any Permitted
Receivables Financing;
 
(w)       Liens on any cash collateral for Letters of Credit issued under this
Agreement or for letters of credit issued or permitted under any Other Borrower
Credit Agreement or for a Defaulting Lender’s LC Exposure;

 

(x)        Liens created or incurred by the Borrower or any Subsidiary in favor
of Governmental Authorities encumbering assets acquired in connection with a
government grant program, and the right reserved to, or vested in, any
Governmental Authority by the terms of any right, power, franchise, grant,
license, or permit, or by any provision of law, to terminate such right, power,
franchise, grant, license or permit or to purchase, condemn, recapture or
designate a purchaser of any property, or any obligations or duties to any
Governmental Authority affecting the property of the Borrower or applicable
Subsidiary with respect to any franchise, grant, license or permit;

 

(y)       agreements for an obligation (other than repayment of borrowed money)
relating to the joint or common ownership, operation, and use of property,
including Liens under joint venture or similar agreements securing obligations
incurred in the conduct of operations or consisting of a purchase option, call
or right of first refusal with respect to the Equity Interests in such jointly
owned Person or assets;

 

(z)        Liens on any property in existence on or prior to the Effective Date;

 

(aa)      any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any of its Subsidiaries, or existing on any property
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary or that is merged with or into or
consolidated with the Borrower or any Subsidiary prior to such merger or
consolidation, provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary or such
merger, as the case may be,

 

  90

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

(ii) such Lien shall not apply to any other property or asset of the Borrower or
any of the Subsidiaries, and (iii) such Lien shall secure only those obligations
and liabilities that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary of the Borrower or such merger, as the case may be,
and any extensions, renewals, refinancings and replacements thereof that do not
increase the outstanding amount thereof;

 

(bb)      Liens (including precautionary Liens in connection with Capital
Leases) on fixed or capital assets and other property (including any natural
gas, oil or other mineral assets, pollution control facilities, electrical
generating plants, equipment and machinery, and related accounts, financial
assets, contracts and general intangibles) acquired, constructed, explored,
drilled, developed, improved, repaired or serviced (including in connection with
the financing of working capital and ongoing maintenance) by the Borrower or any
Subsidiary, provided that (i) such security interests and the obligations and
liabilities secured thereby are incurred prior to or within two hundred seventy
(270) days after the acquisition of the relevant asset or the completion of the
relevant construction, exploration, drilling, development, improvement, repair
or servicing (including the relevant financing of working capital and ongoing
maintenance), or within two hundred seventy (270) days after the extension,
renewal, refinancing or replacement of the obligations and liabilities secured
thereby, as the case may be, (ii) the obligations and liabilities secured
thereby do not exceed the cost of acquiring, constructing, exploring, drilling,
developing, improving, repairing or servicing (including the financing of
working capital and ongoing maintenance in respect of) the relevant assets, and
(iii) such security interests shall not apply to any other property beyond the
relevant property set forth in this clause (bb) (and in the case of construction
or improvement, any theretofore unimproved real property on which the property
so constructed or the improvement is located) and clause (cc), as applicable, of
the Borrower or any Subsidiary, and (iv) recourse for such obligations and
liabilities under any financing secured under this clause (bb) shall be limited
to the property subject to Liens permitted under this clause (bb) and clause
(cc) and (A) in the case of any financing of Power, to Power and (B) in the case
of any other financing, to a special purpose, bankruptcy-remote Person described
in clause (cc);

 

(cc)       Liens on any Equity Interest owned or otherwise held by or on behalf
of the Borrower or any Subsidiary in any Person created in connection with any
project financing;

 

(dd)      Liens on assets of Power securing the payment of Indebtedness of Power
to a state of the United States or any political subdivision thereof issued in a
transaction in which such state or political subdivision issued industrial
revenue bonds or other obligations, the interest on which is excludable from
gross income by the holders thereof pursuant to the provisions of the Code, as
in effect at the time of the issuance of such obligations, and Indebtedness to
the issuer of a letter of credit, bond insurance or guaranty to support any such
obligations to the extent Power is required to reimburse such issuer for
drawings under such letter of credit, bond insurance or guaranty with respect to
the principal of or interest on such obligations, including Liens arising
pursuant to a pledge of Power’s mortgage bonds issued under the Power Mortgage;
provided that such pledged bonds shall not exceed an aggregate principal amount
of $125,000,000 at any time;

 

(ee)       Liens created for the sole purpose of extending, renewing or
replacing in whole or in part Indebtedness secured by any lien, mortgage or
security interest referred to in this

 

  91

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

definition of “Permitted Liens”; provided, however, that the principal amount of
Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement
and that such extension, renewal or replacement, as the case may be, shall be
limited to all or a part of the property or Indebtedness that secured the lien
or mortgage so extended, renewed or replaced (and any improvements on such
property);

 

(ff)        Liens created by any Finsub for any Securitization Financing
pursuant to any order of the applicable regulatory Governmental Authority (such
as the Louisiana Public Service Commission) which allows for a securitization
financing by Power and/or a Finsub authorized by a Securitization Statute (any
such order, a “Securitization Financing Order”);

 

(gg)     Liens created to secure Debt of any Subsidiary to the Borrower or any
other Subsidiary;

 

(hh)      the Lien evidenced by the Power Mortgage as renewed or replaced from
time to time; provided, however, that such Lien shall not extend to or over any
property of a character not subject on the Effective Date to the Lien granted
under the Power Mortgage; or
 
(ii)         “permitted liens” as defined under Section 1.04 of the Power
Mortgage, as in effect on the Effective Date, other than “funded liens”
described in clause (ix) of said Section 1.04, and other Liens not otherwise
prohibited by Section 5.05 of the Power Mortgage, as in effect on the Effective
Date, and in the event the Power Mortgage is terminated, Liens of the same type
and nature as the foregoing Liens referred to in this clause (ii), provided,
that the amounts secured by such other Liens shall not exceed the amounts that
may be secured by such foregoing Liens as of the last day on which the Power
Mortgage was in effect.

 

 

ARTICLE VII

EVENTS OF DEFAULT

 

The occurrence and continuance of any one or more of the following events shall
(after the lapse of any cure period applicable thereto) constitute an “Event of
Default”:

 

(a)           The Borrower shall fail to pay any principal of or interest on the
Loans on the date when due or, in the event of any technical or administrative
error in connection with the making of any such payment of interest, such
failure is not remedied within three (3) Business Days after the applicable due
date therefor;

 

(b)           The Borrower shall fail to pay fees or other amounts payable under
any Financing Document (other than interest and principal) when due and such
failure is not remedied within ten (10) Business Days after the applicable due
date therefor;

 

(c)           The Borrower or any of its Subsidiaries shall fail to comply with
any covenant or agreement applicable to it contained in (A) Section 5.01,
Section 5.03(a)(i), Section 5.08(a), Section 6.01, Section 6.02, Section 6.04 or
Section 6.06, (B) Section 5.02, Section 5.04, Section 6.03, Section 6.05,
Section 6.07 or Section 6.09Section 5.01, Section 5.03(a)(i), Section 5.07(a),
Section 5.10, Section 6.01, Section 6.02, Section 6.03, Section 6.05 or Section
6.06, (B) Section 5.02, Section 5.04 or Section 6.04 unless such failure is
remedied within ten (10) Business Days after the Borrower becomes aware of such
failure, or

 

 

  92

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

 

 

(C) Section 5.08 (other than Section 5.08(a)), Section 5.10 or Section
6.12Section 5.07 (other than Section 5.07(a)), or Section 5.09, unless such
failure is remedied within thirty (30) days after the Borrower becomes aware of
such failure, or such longer period not to exceed sixty (60) days (as may be
extended by the Required Lenders), as is reasonably necessary under the
circumstances to remedy such failure, or (D) Section 5.12 and such failure shall
not have been cured in accordance therewith;;

 

(d)          The Borrower or any of its Subsidiaries shall fail to comply with
any covenant under this Agreement (other than set forth in clauses (a) through
(c) above) and such failure is not remedied within thirty (30) days after the
Borrower becomes aware of such failure or such longer period, not exceeding
ninety (90) days, or is reasonably necessary under the circumstances to remedy
such failure; provided, that, if the Borrower or the applicable Subsidiary is
continuing diligently in good faith to remedy such failure, such ninety (90) day
period will be extended to the earlier of (i) the date in which the Borrower or
such Subsidiary is no longer working in good faith to remedy such failure and
(ii) one-hundred twenty (120) days (as may be extended by the Required
Lenders);;

 

(e)          Any representation or warranty made by the Borrower or any of its
Subsidiaries in any Financing Document or in any certificate or document
required to be delivered thereby proves to have been incorrect in any material
respect when made, unless such misrepresentation is capable of remedy and either
(A) is remedied within thirty (30) days after the Borrower becomes aware of such
misrepresentation or (B) the Borrower or the applicable Subsidiary is continuing
diligently in good faith to remedy such inaccuracy, in which case the thirty
(30) day period will be extended to the earlier of (1) the date on which the
Borrower or such Subsidiary is no longer working in good faith to remedy such
inaccuracy and (2) sixty (60) days (as may be extended by the Required
Lenders);;

 

(f)           Any Financing Document ceases (other than in accordance with its
terms) to be in full force and effect (other than, in the case of the Equity
Pledge, as a result of any act or omission by the Administrative Agent or any
Lender), or or the Borrower denies in writing further liability or obligation
under, or otherwise repudiates, any Financing Document;

 

(g)          Any Change in Control shall occur;

 

(h)          A Bankruptcy Event shall occur with respect to the Borrower or any
of its Material Subsidiaries;

 

(i)           A final judgment shall be entered against the Borrower or any of
its Subsidiaries for the payment of money in an aggregate amount in excess of
$50,000,000 (to the extent not covered by insurance or an enforceable indemnity)
and such judgment remains unsatisfied without any procurement of a stay of
execution for a period of sixty (60) days;

 

(j)           Any material Governmental Approval necessary for the execution,
delivery and performance of the material obligations under the Financing
Documents shall be terminated or shall not be obtained, maintained, or complied
with; unless such Governmental Approval is replaced, obtained, re-obtained,
renewed or complied with within forty-five (45) days after the Borrower receives
written notice of such termination or failure to obtain, maintain or comply

 

  93

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

from the Administrative Agent, or such longer period, not exceeding ninety (90)
days, as is reasonably necessary under the circumstances to replace, obtain,
re-obtain, renew or comply with any such Governmental Approval; provided that,
if the Borrower has commenced any process to obtain or re-obtain any such
Governmental Approval within such ninety (90) day period and is continuing
diligently in good faith to obtain or re-obtain any such Governmental Approval,
such ninety (90) day period will be extended to the earlier of (i) the date on
which the Borrower is no longer working in good faith to remedy such failure and
(ii) one-hundred eighty (180) days;

 

(k)           An ERISA Event shall have occurred which, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect; or

 

(l)           The Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) with respect
to any of its DebtIndebtedness in an aggregate principal amount outstanding in
excess of $50,000,000 when and as the same shall become due and payable (after
giving effect to any applicable grace or cure period), or any such
DebtIndebtedness in an aggregate principal amount outstanding in excess of
$50,000,000 shall have been declared immediately due and payable prior to its
scheduled maturity., provided that this clause (l) shall not apply to (i)
Indebtedness that becomes due as a result of a notice of voluntary prepayment or
redemption delivered by the Borrower or a Subsidiary, (ii) secured Indebtedness
that becomes due solely as a result of the voluntary sale or transfer of the
property or assets securing such Indebtedness, (iii) intercompany Indebtedness
or (iv) any Indebtedness of a Finsub or a Receivables SPC so long as there is no
recourse with respect to such Indebtedness to the Borrower or any of its
Subsidiaries.

 

If any Event of Default occurs and is continuing, then the Administrative Agent
(at the direction of the Required Lenders) shall have the right: (i) by notice
to the Borrower, to declare the commitments to be terminated, whereupon the same
will be terminated immediately; (ii) by notice to the Borrower, to declare the
entire unpaid principal amount of the Loans (together with all accrued and
unpaid interest thereon and any other amount then due under the Financing
Documents to the Lenders) to be forthwith due and payable, whereupon such
amounts will become and be immediately due and payable, without presentment,
demand, protest, or notice of any kind except as expressly provided herein, all
of which are hereby expressly waived by the Borrower; and (iii) to exercise all
rights and remedies permitted by law and as set forth in the Financing
Documents. Notwithstanding the foregoing, if the Event of Default set forth in
clause (h) occurs, the actions described in clause (i) and (ii) above will be
deemed to have occurred automatically and without notice.

 

Notwithstanding anything set forth herein or in any Financing Document to the
contrary, no Lender may, except by participating in a Lender vote under Section
9.02Section 9.02 of this Agreement, (i) sue for or institute any creditor’s
process (including an injunction, garnishment, execution or levy, whether before
or after judgment) in respect of any Loan Obligation (whether or not for the
payment of money) owing to it under or in respect of any Financing Document,
(ii) take any step for the winding-up, administration of or dissolution of, or
any insolvency proceeding in relation to, the Borrower or any of its
Subsidiaries, or for a voluntary arrangement, scheme of arrangement or other
analogous step in relation to the Borrower or any of its
 

 

 

  94

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

Subsidiaries, or (iii) apply for any order for an injunction or specific
performance in respect of the Borrower or any of its Subsidiaries in relation to
any of the Financing Documents.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

SECTION 8.01          Appointment and Authority. Each of the Lenders hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Financing Documents, and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Financing Documents, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of the Administrative Agent, the
Lenders, and, except as expressly provided in Section 8.06(a) or Section
8.06(b), the Borrower shall not have rights, whether as a third-party
beneficiary or otherwise, of any such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Financing Documents (or
any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

SECTION 8.02          Rights as a Lender. The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

SECTION 8.03          Exculpatory Provisions.

 

(a)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Financing Documents. Without limiting
the generality of the foregoing,

 

(i)            the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing,

 

(ii)           the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Financing Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Financing Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic

 

  95

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

stay under the Bankruptcy Code or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of the Bankruptcy
Code, and

 

(iii)           except as expressly set forth in the Financing Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02Section 9.02) or in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Financing Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Financing Document, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Financing Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Financing Document or any other agreement, instrument or
document, or (v) the creation, perfection or priority of Liens on the Collateral
or the existence of the Collateral or (vi) the satisfaction of any condition set
forth in Article IVArticle IV or elsewhere in any Financing Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 8.04          Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

SECTION 8.05          Delegation of Duties. The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more subagents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent

 

  96

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

that a court of competent jurisdiction determines in a final and non-appealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

 

SECTION 8.06          Resignation of Administrative Agent.

 

(a)           Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed),
to appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed
and provided such consent shall not be required for the appointment of any
successor Administrative Agent that is a Lender or an Affiliate of a Lender)
which shall be a bank with an office in the United States, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

(b)           If the bank serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such bank remove such bank as Administrative Agent and, with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed
and provided such consent shall not be required for the appointment of any
successor Administrative Agent that is a Lender or an Affiliate of a Lender),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Financing Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders under any of the
Financing Documents, the retiring or removed Administrative Agent shall continue

 

  97

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Financing Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Financing Documents, the provisions of this Article and Section
9.03 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

SECTION 8.07          Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Financing Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 8.08          No Other Duties. None of the Lenders, if any, identified
in this Agreement as a Mandated Lead Arranger shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Mandated Lead Arranger as it
makes with respect to the Administrative Agent in the preceding paragraph.

 

SECTION 8.09          No Liability. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.

 

SECTION 8.10        Representative of Secured Parties.

 

  98

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

(a) In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into the Pari Passu Intercreditor Agreement, the Pledge Agreement
and each other Security Document (if any) to which it is a party and to take all
action contemplated by such documents. Each Lender agrees that no Secured Party
(other than the Administrative Agent) shall have the right individually to seek
to realize upon the security granted by any Security Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Security Documents.

 

(b) In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations in accordance with Section
6.03(o), Section 6.03(g) or otherwise as agreed by the Borrower in writing in
its sole discretion, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Financing Documents necessary or appropriate to grant and perfect a
Lien on such Collateral in favor of the Administrative Agent on behalf of the
Secured Parties.

 

(c) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) as described in Section 9.02(d); (ii) as permitted
by, but only in accordance with, the terms of the applicable Financing Document;
or (iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto. Upon any sale, transfer or Disposition of
assets constituting Collateral which is permitted pursuant to the terms of any
Financing Document, or consented to in writing by the Required Lenders or all of
the Lenders, as applicable, and upon at least five (5) Business Days’ prior
written request by the Borrower to the Administrative Agent, the Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold, transferred or Disposed;
provided, however, that (x) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (y) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

 

(d) In accordance with Section 8.01 of the Pari Passu Intercreditor Agreement,
the Administrative Agent and the Lenders hereby designate and appoint Wells
Fargo Bank, N.A. as the Collateral Agent under the Pari Passu Intercreditor
Agreement and the Pledge Agreement, vested with all the authority, rights,
powers, duties and obligations of the Collateral Agent

 

  99

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

thereunder. By its execution of the Accession Agreement referred to in Section
4.01(b), Wells Fargo Bank, N.A. will accept such designation and appointment.

 

SECTION 8.11 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loan and all other obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.10 and Section 9.03) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.10 and Section 9.03.

 

SECTION 8.11          Certain ERISA Matters.

 

(a)          Each Lender (i) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (ii) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:

 

  (A) such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement;      

  (B) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance



 

  100

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

 

company pooled separate accounts), PTE 91-38 (a class exemption for certain
transactions involving bank collective investment funds) or PTE 96-23 (a class
exemption for certain transactions determined by in-house asset managers), is
applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement;

 


(C) (I) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (II) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (III) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84- 14 and (IV) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or      


(D) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.      

(b)          In addition, unless either (i) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (ii) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (D) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Financing Document or any documents related
hereto or thereto).

 

(c)          As used in this Section 8.11, the following terms have the
respective meanings set forth below:

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

 

  101

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.  

 

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.01          Notices.          (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and subject
to clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy (or e-mail in
accordance with Section 9.01(b) below), as follows:

 

(i)        if to the Borrower, to it at Cleco Corporate Holdings LLC, 2030
Donahue Ferry Road, Pineville, LA 71360-5226, Attention of Kazi Hasan, CFO
(Telecopy No. 318-484-7777), (; Telephone No. 318-484-7701), with a copy to
(which shall not constitute notice) Cleco Corporate Holdings LLC, 2030 Donahue
Ferry Road, Pineville, LA 71360-5226, Attention of: Kristin  Guillory,Vincent
Sipowicz, Treasurer (Telecopy No. 318-484- 7765), (7777; Telephone No. 318-484-
77157400), and Julia Callis,Cleco Corporate Holdings LLC, 2030 Donahue Ferry
Road, Pineville, LA 71360-5226, Attention of General Counsel (Telecopy No.
318-484-7685), (; Telephone No. 318-484-7675), and Phelps Dunbar LLP, 365 Canal
Street, Suite 2100, New Orleans, LA 70130-6534, Attention of James Stuckey,
(Telecopy No. 504-568-9130), (; Telephone No. 504-584-9239);

 

(ii)       if to the Administrative Agent, to it at Mizuho Bank, Ltd.,
Harborside Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098,
Attention of Nobu Sakyo, Telecopy No. 201-626-9335,Joyce Raynor,
Agency/Bilateral Loan Administration Unit (Telephone No. 201-626-93339330;
e-mail: joyce.raynor@mizuhogroup.com), with a copy to (other than with respect
to a Borrowing Request or an Interest Election Request) Shearman and Sterling
LLP, 599 Lexington Ave., New York, NY 10022-6069, Attention of Gregory Tan,Susan
Hobart (Telecopy No. 212-646-8324,848-7847; Telephone No. 212-848-83247847); and

 

(iii)      if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion,

 

  102

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)          Any party hereto may change its address or telecopy number or email
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if received by the recipient during its normal
business hours.

 

SECTION 9.02        Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Financing Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Financing Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by clause (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time.

 

(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified and no consent to any departure therefrom shall be effective
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall:

 

(i)          extend, reinstate or increase the Commitment of any Lender without
the written consent of such Lender,

 

  103

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

(ii)         reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder or change the currency of
any Loan, without the written consent of each Lender directly affected thereby,

 

(iii)        postpone the scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby,

 

(iv)        change Section 2.15(b) Section 2.16(b) or (d) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each affected Lender whose share is to be decreased, or

 

(v)         release all or substantially all of the Collateral, without the
consent of each Lender or as otherwise expressly required by law (excluding any
such law that exists or is applicable to the Collateral due to any action or
omission by the Borrower or any of its Affiliates), or

 

(v)          (vi) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each affected Lender whose voting power is to be decreased;

 

provided that no amendment, waiver or consent with respect to any provision of
this Agreement that materially and adversely affects the Administrative Agent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent; and

 

provided, further, in each case, that any Lender that is a direct or indirect
owner of the Equity Interests of the Borrower and any Affiliate of such Person
(an “Affiliated Lender”) shall not, in any event, be entitled to vote (and the
Loans of any such Person shall be disregarded in such vote) unless such
amendment disparately or disproportionately affects such Affiliated Lender;
provided, however, if such vote is sufficient to effectuate any amendment,
modification, waiver, consent or other action, such Affiliated Lender shall be
deemed to have voted affirmatively. The Lenders shall use reasonable efforts to
promptly review any requests by the Borrower to amend, modify, supplement and/or
waive any provision in this Agreement or any related document.

 

(c) Notwithstanding the foregoing (but subject to the limitations set forth in
Section 9.02(b)(i), Section 9.02(b)(ii) and Section 9.02(b)(iii)), this
Agreement and any other Financing Document may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (x) to add one or more credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Financing Documents with the
Loans and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

 

  104

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Borrower on the Pledged Equity and any other
Collateral from time to time granted in the Borrower’s sole discretion (i) upon
the termination of all the Commitments, payment and satisfaction in full in cash
of all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Loan
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Borrower in respect of) all interests retained by the
Borrower, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

 

(d)           (e)  If, in connection with any proposed amendment, waiver or
consent requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may upon prior written notice to the Administrative
Agent and such Non-Consenting Lender elect to replace such Non-Consenting Lender
as a Lender party to this Agreement, provided that, concurrently with such
replacement, (A) (i) another Person that is an Eligible Assignee which is
reasonably satisfactory to the Borrower shall agree, as of such date, to
purchase for cash at par the Loans and other Loan Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04; provided that in the case of any
such assignment, such assignment shall be sufficient (together with all other
consenting Lenders) to cause the adoption of the applicable change, waiver,
consent or departure from this Agreement and/or (ii) so long as no Event of
Default shall have occurred and be continuing, Borrower may repay at par all
Loans and other Loan Obligations of the Borrower owing to any such
Non-Consenting Lender relating to the Loans and participations held by such
Non-Consenting Lenders as of such repayment date; provided, it is agreed and
understood that in the case of clauses (A)(i) and (A)(ii) above the pro rata
prepayment requirements otherwise required under this Agreement shall not apply,
and (B) the Borrower shall pay to such Non-Consenting Lender in same day funds
on the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Section 2.13 and Section 2.15, and (2) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 2.14 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. In the event that a Non-Consenting Lender does not execute
an Assignment and Assumption pursuant to this Section within three (3) Business
Days after receipt by such Non-Consenting

 

  105

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

Lender of a notice of replacement pursuant to this Section, the Administrative
Agent shall be entitled (but not obligated) to execute such an Assignment and
Assumption on behalf of such Non-Consenting Lender, and any such Assignment and
Assumption so executed by the Administrative Agent and the replacement Lender
shall be effective for purposes of this Agreement.

 

(e)            (f)  Notwithstanding anything to the contrary in this Section
9.02, if any amendment, waiver or consent to this Agreement is ministerial in
nature or is necessary to correct an error or inconsistency in this Agreement
and does not involve any material change, then the Administrative Agent may
execute or approve such amendment, waiver or consent in its discretion without
seeking instructions of the Required Lenders. The Administrative Agent shall
provide to each of the Lenders a copy of any such amendment, waiver or consent
promptly upon its effectiveness.

 

SECTION 9.03          Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and the Mandated Lead Arrangers, including the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel for the Administrative
Agent and Mandated Lead Arrangers (limited, in the case of legal fees, to the
legal fees of one primary outside counsel and, to the extent reasonably
necessary and requested by the Mandated Lead Arrangers, one outside Louisiana
counsel, in each case, for the Administrative Agent and the Mandated Lead
Arrangers, taken as a whole), in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the Facility provided for herein, the preparation
and administration of this Agreement and the other Financing Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided, however, under no circumstances shall the Borrower be
responsible for any travel or transportation costs of the Administrative Agent
or Mandated Lead Arrangers, and (ii) all expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender (but solely one counsel and,
if requested by the Mandated Lead Arrangers, one Louisiana counsel, in respect
of the Administrative Agent, the Mandated Lead Arrangers and the Lenders,
collectively) in connection with the enforcement or protection of its rights in
connection with this Agreement and any other Financing Document, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans; provided, that,
notwithstanding anything herein to the contrary, other than as set forth in this
Section 9.03(a)(iii), the Borrower will not be responsible for any other amounts
relating to independent advisors, experts, counsel, consultants or other Persons
retained by the Administrative Agent, the Lenders or the Mandated Lead
Arrangers. Any agreements that the Administrative Agent enters into with
independent advisors, experts, counsel, consultants or any other Person
involving costs to be reimbursed by the Borrower shall be required to be
approved by the Required Lenders and be in accordance with the terms of the
Financing Documents.

 

(b) The Borrower shall indemnify the Administrative Agent, each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities

 

  106

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

and related expenses, including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising in connection with, or as a result of (i) the preparation, execution or
delivery of any Financing Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Commitment or Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by the Borrower or
any Subsidiary, or any Environmental Liability with respect to the Borrower or
any Subsidiary, or (iv) any actual claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or the material breach in bad faith by any
Indemnitee of its express obligations hereunder or any other Financing Document.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under clause (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent.

 

(d)           To the fullest extent permitted by applicable law, none of the
parties hereto or to any other Financing Document shall assert, and each such
party hereby waives, any claim against any other party on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof or arising out of the activities in connection therewith;
provided, however, that, for the avoidance of doubt, the waiver in this Section
9.03(d) shall be without prejudice to the rights and remedies of an Indemnitee
under Section 9.03(b) with respect to any and all out-of-pocket losses, claims,
damages, liabilities and related expenses incurred by any Indemnitee as and to
the extent provided in Section 9.03(b).

 

(e)            In the event that any claim, litigation, investigation or
proceeding shall be brought against any Indemnitee relating to the matters set
forth in clause (a)(iii) of this Section 9.03, such Indemnitee shall promptly
notify the Borrower thereof, and the Borrower shall be entitled, in its sole
discretion, to assume and direct the defense thereof and appoint counsel of its
own choosing in connection therewith. The same shall be a condition to the
ability of such Indemnitee to receive any related indemnification contemplated
herein. Notwithstanding the Borrower’s assumption and direction of such defense
or election to appoint

 

  107

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

counsel to represent an Indemnitee in any action, such Indemnitee shall have the
right to employ separate counsel (including local counsel, but only one such
counsel in any jurisdiction in connection with any action), and the Borrower
shall bear the reasonable fees, costs and expenses of such separate counsel if,
and only if (i) the use of counsel chosen by the Borrower to represent the
Indemnitee would present such counsel with a conflict of interest, (ii) the
actual or potential defendants in, or targets of, any such action include both
the Indemnitee and the Borrower, and the Indemnitee shall have reasonably
concluded that there may be legal defenses available to it or other Indemnitees
which are different from or additional to those available to the Borrower, (iii)
the Borrower shall not have employed counsel to represent the Indemnitee within
a reasonable time after notice of the institution of such action shall have been
received by the Borrower, or (iv) the Borrower shall authorize the Indemnitee to
employ separate counsel at their reasonable expense. The Borrower shall not be
liable for any settlement or compromise of any action or claim by an Indemnitee
affected without its prior written consent, but if settled with the Borrower’s
written consent, or if there is a final judgment against an Indemnitee in any
such proceeding, the Borrower agrees to indemnify and hold harmless each
Indemnitee in the manner and subject to the conditions set forth in this Section
9.03. In any such claim or proceeding, the defense of which is assumed by the
Borrower, the Borrower agrees that it will not, without the prior written
consent of the relevant Indemnitees, which consent shall not be unreasonably
withheld, delayed or conditioned, settle any pending or threatened claim or
proceeding relating to the matters contemplated in this clause (e) (whether or
not such Indemnitee is a party to such claim or proceeding) unless such
settlement includes a provision unconditionally releasing such Indemnitee from
all liability in respect of any such claims or proceedings by any releasing
party related to or arising out of such relevant proceedings and does not impose
upon such Indemnitee any payment or performance obligations or similar liability
and does not contain any factual or legal admission or finding by or with
respect to such Indemnitee.

 

(f)            All amounts due under this Section shall be payable not later
than fifteen (15) days after written demand therefor.

 

(g)           Each party’s obligations under this Section shall survive the
termination of the Financing Documents and payment of the obligations hereunder.

 

SECTION 9.04     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in clause (c) of this Section) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

  108

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

(b)         (i)   Subject to the conditions set forth in clause Section
9.04(b)(ii) below, any Lender may assign or sell (either as an assignment or any
other means by which title or interest in any rights, including economic rights,
to its respective Loans (or any portion thereof) are alienated, transferred,
sold or otherwise encumbered (including by use of any derivative instrument))
(for purposes of this Section 9.04, an “assignment”) to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:

 

(A)       the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); and provided, further, that no consent of the Borrower
shall be required for an assignment if an Event of Default has occurred and is
continuing); and

 

(B)       the Administrative Agent;

 

provided that (x) no assignment to the Borrower or any Affiliate of the Borrower
shall be permitted, (y) any assignment made in violation of this proviso shall
be void ab initio and (z) no such consent by the Borrower or the Administrative
Agent shall be required for any assignment to a Qualified Eligible Assignee, and
the assigning Lender shall provide written notice of such assignment to a
Qualified Eligible Assignee to the Administrative Agent and the Borrower
promptly following such assignment.

 

 (ii)   Assignments shall be subject to the following additional conditions:

 

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and will be in integral
multiples of $1,000,000 in excess thereof unless the Borrower otherwise
consents, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan assigned;

 

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 or such other fee as may be agreed in relation to
such Assignment and Assumption, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

 

(D)      the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain

 

  109

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

material non-public information about the Borrower and its affiliates and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including federal and state securities laws.

 

(iii)         Subject to acceptance and recording thereof pursuant to
clauseSection9.04 (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.13, Section 2.14, Section 2.15 and Section 9.03, each only
as to the costs, amounts and claims relating to the period prior to such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender with respect to the
entries applicable to such Lender and its Affiliates, at any reasonable time and
from time to time upon reasonable prior notice. For the avoidance of doubt the
parties intend that the Loans shall at all times be maintained in “registered
form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section and any written consent to such assignment required by clause (b) of
this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(b),
Section 2.15(e) or Section 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full,

 

  110

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

together with all accrued interest thereon, or otherwise waived. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(vi)         Notwithstanding anything set forth herein to the contrary, to the
extent that an assignment under this Section 9.04(b) results at the time of such
assignment in an increase in costs described in Section 2.13 or Section 2.15
from those being charged by the assigning Lender prior to such assignment
(measured as of the date on which the assignment is made to such assignee), then
the Borrower will not be required to pay such costs in excess of the comparable
costs that were required to be paid by the Borrower to the assigning Lender as
of such date (prior to giving effect to such assignment).

 

(c)           Notwithstanding anything to the contrary in this Section 9.04, any
Lender may at any time, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to one or more Persons (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loan owing
to it); provided that (A) such Lender’s obligations under this Agreement or any
Financing Document shall remain unchanged and such participation shall not
constitute a “Lender” hereunder; (B) such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations and such
participation shall not give rise to any legal privity between the Borrower and
the Participant; (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) such participation shall not entitle the Participant to consent to any
amendments, consents or waivers with respect to any Financing Document;
provided, further that no participation may be sold to any individual, the
Borrower, the Sponsors, any Affiliate of the Borrower or any Sponsor, or any
private equity, infrastructure or mezzanine fund. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and each other
Financing Document and to approve any amendment, modification or waiver of any
provision of this Agreement and each other Financing Document; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver to
the extent such amendment, modification or waiver would (i) extend the final
scheduled maturity of any Loan in which such Participant is participating, or
reduce the rate or extend the time of payment of principal or interest thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or the calculations in respect thereof shall not constitute a
reduction in the rate of interest), or increase the amount of the Participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory prepayment of the
Loans or reduction of Commitments shall not constitute a change in the terms of
such participation) or (ii) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement. The Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.12,
Section 2.13, Section 2.14 and Section 2.15 (subject to the requirements and
limitations therein, including the requirements under Section 2.15(f) (it being
understood that the documentation required under Section 2.15(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by

 

  111

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

assignment pursuant to clause (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.15 and 2.16
as if it were an assignee under clause (b) of this Section; (B) shall not be
entitled to receive any payment under Section 2.13 or Section 2.15, unless such
participation shall have been made with the Borrower’s prior written consent,
and (C) shall not be entitled to receive any greater payment under Section 2.13
or Section 2.15, with respect to any participation greater than its
participating Lender would have been entitled to receive; provided further,
other than as provided in the foregoing clause (B), no participation shall
result in the Borrower having to pay any additional amounts as a result thereof.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.15(d) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other Loan Obligations under this
Agreement and each other Financing Document (the “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of doubt
the parties intend that the Loans shall at all times be maintained in
“registered form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2)
of the Code.

 

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto or otherwise affect
or alter the obligations or rights of the Borrower.

 

SECTION 9.05     Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Financing Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Financing Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Financing Documents and the making of any Loans, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement or any other
Financing Document is outstanding and unpaid and so long as the Commitments have
not expired or terminated. The provisions of Section 2.13, Section 2.14, Section
2.15 and Section 9.03 and Article VIII shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any other Financing Document
or any provision hereof or thereof.

 

  112

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

SECTION 9.06      Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, thisThis Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 9.07      Severability. Any provision of any Financing Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08      Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all of the SecuredLoan
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Financing Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 9.09      Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Financing Document, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in

 

  113

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

this Agreement or any other Financing Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Financing Document against
the Borrower or its properties in the courts of any jurisdiction.

 

(c)          The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Financing Document in
any court referred to in clause (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Financing Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12        Confidentiality. Each of the Administrative Agent, the
Mandated Lead Arrangers and the Lenders agrees to maintain the confidentiality
of the Information (as defined below) contained in any documents exchanged or
otherwise disclosed in connection with the transactions contemplated by the
Financing Documents, except that Information may be disclosed (a) to any of its
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Financing Document or any suit,

 

  114

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

action or proceeding relating to this Agreement or any other Financing Document
or any action or proceeding relating to this Agreement or any other Financing
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its Related Parties or brokers) to
any Hedging Arrangements or other transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder as permitted pursuant to the Financing Documents, (g) with
the prior written consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Mandated Lead
Arranger, any Lender or any of their respective Affiliates on a non-confidential
basis from a source other than the Borrower (except as a result of a breach of a
confidentiality obligation known to such Administrative Agent, Mandated Lead
Arranger, Lender or respective Affiliate). For the purposes of this Section,
“Information” means all information received from the Borrower or its
Subsidiaries relating to the Borrower or its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any of its Subsidiaries (except as a result of a
breach of a confidentiality obligation known to such Administrative Agent,
Lender or Affiliate). Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each party’s obligations under this
Section will terminate on the second (2nd) anniversary of the date on which the
principal of and interest on each Loan and all fees and other Loan Obligations
are paid in full.

 

SECTION 9.13       USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 10756 (signed into law
October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

SECTION 9.14   Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

 

SECTION 9.14      SECTION 9.15 Interest Rate Limitation. Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the

 

  115

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment, shall have been received by such
Lender.

 

SECTION 9.15    SECTION 9.16 No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Financing Document), the Borrower acknowledges and agrees that: (i) (A)
the arranging and other services regarding this Agreement provided by the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders and their Affiliates, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Financing
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other
Financing Documents; and (iii) each of the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and no
Lender or any of its Affiliates has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

[Signature Pages Follow]

 

  116

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[Signature Pages Follow]

 

   

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

--------------------------------------------------------------------------------

 

SCHEDULE 2.01 TO TERM LOAN CREDIT AGREEMENT

 

COMMITMENTS AND LENDERS

 

Lenders Commitment     Mizuho Bank, Ltd. $40,000,000.00 JPMorgan Chase Bank,
N.A. $60,000,000.00 Canadian Imperial Bank of Commerce, New York Branch
$40,000,000.00 CoBank, ACB $40,000,000.00 Regions Bank $40,000,000.00 Sumitomo
Mitsui Banking Corporation $40,000,000.00 The Bank of Nova Scotia $40,000,000.00
Total $300,000,000.00

 

 

   

Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Credit Agreement identified below (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Term Loan Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex I attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Term Loan Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Term Loan Credit Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

  1. Assignor:                 2. Assignee:           [and is an
Affiliate/Approved Fund of [identify Lender]1]      
            3. Borrower: Cleco Corporate Holdings LLC, a Louisiana limited

 



1 Select as applicable.

  

 

 

Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement     Term
Loan Credit Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

 

liability company               4. Administrative Agent: Mizuho Bank, Ltd., as
the administrative agent under the Term Loan Credit Agreement             5.
Term Loan Credit Agreement: The Term Loan Credit Agreement dated as of June 28,
2016, by and among Cleco Corporate Holdings LLC, a Louisiana limited liability
company, the Lenders party thereto and Mizuho Bank, Ltd., as Administrative
Agent         6. Assigned Interest:  

 

Aggregate Amount of   Amount of Loans   Percentage Assigned Loans for all
Lenders   Assigned   of Loans2 $   $   % $   $   % $   $   %

        

Effective Date:  _____________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR         [NAME OF ASSIGNOR]         By:     Name:   Title:

 

  ASSIGNEE         [NAME OF ASSIGNEE]         By:     Name:   Title:

 

[Consented to and Accepted:

 



2 Set forth, so at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.


 

 

A-2 

A-Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement    
Term Loan Credit Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

Mizuho Bank, Ltd., as Administrative   Agent         By:     Name:   Title: ] 3
        [Consented to:         CLECO CORPORATE HOLDINGS LLC, as Borrower        
By:     Name:   Title: ]4  

  




3 To be added only if the consent of the Administrative Agent is required by the
terms of the Term Loan Credit Agreement.

 


4 To be added only if the consent of the Borrower is required by the terms of
the Term Loan Credit Agreement.

  

 

A-3

A-Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement    
Term Loan Credit Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.            Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Credit Agreement or any other Financing Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Financing Documents or any collateral thereunder, (iii) the financial condition
of the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Financing Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Financing Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Term Loan Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Term Loan Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Term Loan Credit Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 5.02 thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, and (vii) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Term Loan Credit Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Financing Documents, and (ii) it will perform in accordance

 

 

A-4

A-Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement    
Term Loan Credit Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

with their terms all of the obligations which by the terms of the Financing
Documents are required to be performed by it as a Lender.

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

  

 

A-5

A-Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement    
Term Loan Credit Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1 

FORM OF BORROWING REQUEST

 

Mizuho Bank, Ltd.,

as Administrative Agent for the Lenders
under the Term Loan Credit Agreement
referred to below

 

Attention: Nobu Sakyo

 

[Date]1

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Credit Agreement, dated as of June
28, 2016 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Term Loan Credit Agreement”), by and
among Cleco Corporate Holdings LLC, a Louisiana limited liability company (the
“Borrower”), the lenders from time to time party thereto (collectively, the
“Lenders”) and Mizuho Bank, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Terms defined in the Term Loan
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.

 

The undersigned Borrower hereby irrevocably gives you notice pursuant to Section
2.03 of the Term Loan Credit Agreement that it requests a Borrowing under the
Term Loan Credit Agreement, and in connection therewith sets forth below the
terms on which such Borrowing is requested to be made:

 

  (A) Type of Borrowing:   [Eurodollar Borrowing]/           [Base Rate
Borrowing]                 (B) Date of Borrowing:
(which is a Business Day)                     (C)  Funds are requested to be
disbursed to the      

 




1 Signed Borrowing Request must be irrevocable and delivered (a) in the case of
a Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three (3)
Business Days before the proposed Borrowing and (b) in the case of an Base Rate
Borrowing, not later than 11:00 a1:00 p.m., New York City time, on the date of
the proposed Borrowing; provided that if a telephonic notice of such request has
been made at such time, then a signed Borrowing Request must be delivered
promptly thereafter.

  

 

 

Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement     Term
Loan Credit Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

 
undersigned Borrower’s account with:   [BANK] (Account No. [ ]).                
(D) Aggregate principal amount of Borrowing:  
$__________________________________________________________________________________
                (F) If a Eurodollar Borrowing, the Interest Period:   [one week]
[[one][two][three][six][twelve]2
month[s]]
[        ]3  

 

[Remainder of page intentionally left blank]

 




2 If twelve months, must be agreed to by all Lenders.

 


3 The initial Interest Period selected by the Borrower for any Eurodollar
Borrowing may be an irregular Interest Period beginning on the date of the
proposed Borrowing and ending on the final day of any calendar month that is not
less than three Business Days after, and not more than three months after, the
date of such Eurodollar Borrowing.

 

 

B-1-2 

Exhibits – Cleco Corporate Holdings LLC     Exhibits – Cleco Corporate Holdings
LLC 2016 Term Loan Credit Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

This Borrowing Request is issued pursuant to and is subject to the Term Loan
Credit Agreement executed as of the date set forth above.

 

  CLECO CORPORATE HOLDINGS LLC         By:    
Name:  
Title:

 

 

B-1-3

Exhibits – Cleco Corporate Holdings LLC     Exhibits – Cleco Corporate Holdings
LLC 2016 Term Loan Credit Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2

FORM OF INTEREST ELECTION REQUEST

 

Mizuho Bank, Ltd.,

as Administrative Agent for the Lenders
under the Term Loan Credit Agreement
referred to below

 

Attention: Nobu Sakyo

 

Re: CLECO CORPORATE HOLDINGS LLC

 

[DATE]1

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Credit Agreement, dated as of June
28, 2016 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Term Loan Credit Agreement”), by and
among Cleco Corporate Holdings LLC, a Louisiana limited liability company (the
“Borrower”), the lenders from time to time party thereto (collectively, the
“Lenders”) and Mizuho Bank, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Terms defined in the Term Loan
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.

 

This notice constitutes an Interest Election Request delivered pursuant to
Section 2.06 of the Term Loan Credit Agreement, and the undersigned Borrower
hereby irrevocably makes an election with respect to Loans under the Term Loan
Credit Agreement, and in connection therewith such Borrower specifies the
following [continuation][conversion] with respect to such election:

 

1.                The Borrowing to which this Interest Election Request applies:
___________.

 

2.                Amount of Borrowing resulting from this Interest Election
Request: ___________.

 

3.                After the conversion or continuation of the related Loans, the
resulting Borrowing in respect of such Loans will be a [an Base Rate] [a
Eurodollar] Borrowing.

 



1 Signed Interest Election Request must be irrevocable and delivered (a) not
later than 11:00 a.m., New York City time, three (3) Business Days prior to
conversion or continuation, to convert any Base Rate Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period and (b) not later than 1:00 p.m., New York City
time, three (3) Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period; provided that if a telephonic notice of such request has been made at
such applicable time, then a signed Interest Election Request shall be delivered
promptly thereafter.

 

   

Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

    Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

4.                The effective date of the election made pursuant to this
Interest Election Request (which shall be a Business Day) shall be:
_______________.

 

5.                If this Interest Election Request is in respect of a
conversion to or continuation of Eurodollar Loans, then the Interest Period
shall be [one week]/[[one][two][three][six][twelve]2 month[s]].

 

[Remainder of page intentionally left blank]

 



2 If twelve months, must be agreed to by all Lenders. If an Event of Default has
occurred and is continuing the Borrower may only elect Interest Periods not in
excess of one month; provided that the Administrative Agent may (or, if so
instructed by the Required Lenders, shall) notify the Borrower otherwise,
whereupon each Eurodollar Borrowing shall be converted to a Base Rate Borrowing
at the end of the Interest Period applicable thereto.

 

  B-2-2 Exhibits – Cleco Corporate Holdings LLC

Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

[Different first page setting changed from off in original to on in modified.].

 

This Interest Election Request is issued pursuant to and is subject to the Term
Loan Credit Agreement executed as of the date set forth above.

        CLECO CORPORATE HOLDINGS LLC         By:       Name:     Title:

 

[Different first page link-to-previous setting changed from off in original to
on in modified.]

[Different first page setting changed from off in original to on in modified.].

 

    Signature Page to (Cleco Corporate Holdings LLC)

Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

[Different first page setting changed from off in original to on in modified].

 

[Different first page link-to-previous setting changed from off in original to
on in modified]

[Different first page setting changed from off in original to on in modified].

 

  B-2-D-2 Exhibits – Cleco Corporate Holdings LLC    

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated [ ], 20[ ] (this “Supplement”), by and among
each of the signatories hereto, to the Term Loan Credit Agreement, dated as of
June 28, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Credit Agreement”), among
Cleco Corporate Holdings LLC, a Louisiana limited liability company (the
“Borrower”), the lenders from time to time party thereto (collectively, the
“Lenders”) and Mizuho Bank, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Terms defined in the Term Loan
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Term Loan Credit Agreement, the
Borrower has the right, subject to the terms and conditions thereof, to
effectuate from time to time an increase in the existing Loans under the Term
Loan Credit Agreement by requesting one or more Lenders to increase the amount
of its existing Loan and/or to participate in such a tranche;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Loans pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Term Loan Credit Agreement, the
undersigned Increasing Lender now desires to increase the amount of its Loan
under the Term Loan Credit Agreement by executing and delivering to the Borrower
and the Administrative Agent this Supplement.

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.        The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Term Loan Credit Agreement, that on the date of this
Supplement it shall have its Loan increased by $[ ], thereby making the
aggregate amount of its total Loan equal to $[ ].

 

2.        The Borrower hereby represents and warrants that no Default or Event
of Default under the Financing Documents will exist after giving effect to the
increase of the undersigned Increasing Lender’s Loan as set forth herein, and,
if the proceeds of any Incremental Term Facility are being used to finance a
Permitted Acquisition or other permitted investment, no Default or Event of
Default will exist as of the date of signing the definitive agreement with
respect to such Permitted Acquisition or other permitted investment.

 

3.        This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

4.       This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

    Exhibits – Cleco Corporate Holdings LLC    

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

  C-2 Exhibits – Cleco Corporate Holdings LLC    

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

        [INSERT NAME OF INCREASING
LENDER]         By:     Name:   Title:

 

Accepted and agreed to as of the date first written above:

 

CLECO CORPORATE HOLDINGS LLC

    By:   Name: Title:

  

Acknowledged as of the date first written above:

 

MIZUHO BANK, LTD.
as Administrative Agent

    By:   Name: Title:

 

  C-3 Exhibits – Cleco Corporate Holdings LLC    

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated [ ], 20[ ] (this “Supplement”), by and among
each of the signatories hereto, to the Term Loan Credit Agreement, dated as of
June 28, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Credit Agreement”), Cleco
Corporate Holdings LLC, a Louisiana limited liability company, as borrower (the
“Borrower”), the lenders from time to time party thereto (collectively, the
“Lenders”) and Mizuho Bank, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Terms defined in the Term Loan
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.

 

W I T N E S S E T H

 

WHEREAS, the Term Loan Credit Agreement provides in Section 2.20 thereof that
any bank, financial institution or other entity may extend Loans under the Term
Loan Credit Agreement, subject to the approval of the Borrower and the
Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Term Loan Credit Agreement in
substantially the form of this Supplement; and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the Term
Loan Credit Agreement but now desires to become a party thereto.

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.       The undersigned Augmenting Lender agrees to be bound by the provisions
of the Term Loan Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Term Loan Credit Agreement
to the same extent as if originally a party thereto, with a Loan of $[ ].

 

2.       The undersigned Augmenting Lender (a) represents and warrants that it
is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Term Loan Credit Agreement and each other Financing
Document, together with copies of the most recent financial statements delivered
pursuant to Section 5.02 of the Term Loan Credit Agreement, as applicable, and
has reviewed such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Supplement; (c)
agrees that it will, independently and without reliance upon the Administrative
Agent or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Term Loan Credit Agreement, any other Financing
Document or any other instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Term Loan Credit Agreement, any other Financing Document or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent or the Collateral Agent, as applicable, by
the terms thereof, together with such powers as are incidental thereto; and (e)
ratifies, as of the date hereof, and agrees that it will

 

    Exhibits – Cleco Corporate Holdings LLC    

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

be bound by the provisions of the Term Loan Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Term
Loan Credit Agreement are required to be performed by it as a Lender.

 

3.        For the purposes of Section 9.01 of the Term Loan Credit Agreement,
the undersigned Augmenting Lender hereby designates the following address for
notices:

 

[___________]

[___________]

[___________] 

Attention: [__________]

Facsimile: [__________]

Email: [__________]

 

4.        The Borrower hereby represents and warrants that no Default or Event
of Default under the Financing Documents will exist after giving effect to the
undersigned Augmenting Lender’s Loan as set forth herein, and, if the proceeds
of any Incremental Term Facility are being used to finance a Permitted
Acquisition or other permitted investment, no Default or Event of Default will
exist as of the date of signing the definitive agreement with respect to such
Permitted Acquisition or other permitted investment.

 

5.        This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

6.        This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

  D-2 Exhibits – Cleco Corporate Holdings LLC    

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

        [INSERT NAME OF AUGMENTING
LENDER]         By:     Name:   Title:

 

Accepted and agreed to as of the date first written above:

 

CLECO CORPORATE HOLDINGS LLC

    By:   Name: Title:

  

Acknowledged as of the date first written above:

 

MIZUHO BANK, LTD.
as Administrative Agent

    By:   Name: Title:

 

  D-3 Exhibits – Cleco Corporate Holdings LLC    

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF FINANCIAL RATIO CERTIFICATE

 

Financial Statement Date: _____________, 20 _____

 

Mizuho Bank, Ltd.,

as Administrative Agent for the Lenders
under the Term Loan Credit Agreement
referred to below

 

Re: Financial Covenants

 

Ladies and Gentlemen:

 

This Certificate is delivered pursuant to Section 5.02(c) of the Term Loan
Credit Agreement, dated as of June 28, 2016, (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Term Loan Credit Agreement”) by and among Cleco Corporate Holdings LLC, a
Louisiana limited liability company as borrower (the “Borrower”), the lenders
from time to time party thereto (collectively, the “Lenders”) and Mizuho Bank,
Ltd., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). All capitalized terms used herein but not defined
herein shall have the meanings specified with respect to such terms in the Term
Loan Credit Agreement.

 

The undersigned, [the chief financial officer] of the Borrower, hereby certifies
to the Administrative Agent on behalf of the Borrower as follows:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1. The Borrower has delivered the year-end audited financial statements required
by Section 5.02(a) of the Term Loan Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent public accounting firm required by such section certifying to the
effect that such financial statements fairly present, in all material respects,
the consolidated financial condition and results of operations of the Borrower
and its consolidated Subsidiaries in accordance with GAAP, consistently applied,
as of such date and for such fiscal year.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1. The Borrower has delivered the unaudited financial statements required by
Section 5.02(b) of the Term Loan Credit Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present,
in all material respects, the consolidated financial condition and results of
operations of the Borrower and its consolidated Subsidiaries in accordance with
GAAP, consistently applied, as of such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

2. I am a Financial Officer and an Authorized Officer of the Borrower and I am
familiar with the financial statements and financial affairs of the Borrower. I
am authorized to

 

   

Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

    Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

  execute and deliver this Certificate to the Administrative Agent on behalf of
the Borrower.

 

3. To my actual knowledge, as of the last day of the fiscal quarter most
recently ended, the Debt to Capital Ratio was _____%.

 

4. Based on the foregoing, I hereby certify that the Borrower [has][has not]
complied with Section 5.125.10 of the Term Loan Credit Agreement.

 

5. The financial covenant analyses and information set forth on Attachment 1
attached hereto supporting the ascertainment of the Debt to Capital Ratio are
true and accurate on and as of the date of this Certificate.

 

  E-2  

E- Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

    Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed and
delivered by an Authorized Officer that is a Financial Officer on [_____],
20[___].

        CLECO CORPORATE HOLDINGS LLC, as
Borrower         By:       Name:     Title:

 

  E-3  

E- Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

    Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

 

Attachment 1

Calculation of Debt to Capital Ratio

 

The information described herein is as of                      , 20     , and
pertains to the period from                       , 20 __ to      , 20      .

 

 A  Net DebtIndebtedness    $                                                (i)
DebtIndebtedness of the Borrower and its Subsidiaries11    $
                                                (a) the aggregate outstanding
principal amount and  accrued but  unpaid interest and fees with respect to the
Loans;    $                                                

plus,

                 

(b) the aggregate outstanding principal amount and accrued but unpaid interest,
fees and other amounts with respect to any other Indebtedness12 that is at least
pari passu with the Loans (as set forth in (a));

   $                                                

DebtIndebtedness of the Borrower and its
Subsidiaries:

   $                                      

minus

   

  

11 For purposes of calculating the DebtIndebtedness of the Borrower and its
Subsidiaries referred to in this clause (i), as of the last day of the fourth
full fiscal quarter following the Effective Date and any date thereafter,
outstanding DebtIndebtedness under any revolving loan facility of the Borrower
or any of its Subsidiaries used for working capital purposes shall be based on a
rolling four fiscal quarter average for such DebtIndebtedness.

 

12 “Indebtedness” of any Person means: (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person to pay the deferred purchase price of property or services (other than
trade payables not overdue for more than 180 days) that in accordance with GAAP
would be included as a liability on the balance sheet of such Person, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (e) any
Capital Lease obligations (and the amount of these obligations shall be the
amount so capitalized), (f) all obligations, contingent or otherwise, of such
Person under acceptances issued or created for the account of such Person, (g)
all unconditional obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any capital stock or other Equity
Interests of such Person or any warrants, rights or options to acquire such
capital stock or other Equity Interests, (h) all net obligations of such Person
pursuant to hedging transactions, (i) all Guarantees of such Person in respect
of obligations of the kind referred to in clauses (a) through (h) above and (j)
all Indebtedness of the type referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contracts rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such indebtedness.

 

E-4

 E-Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

    (ii) cash and Cash Equivalents                   (x) aggregate amount of
Borrower’s and its Subsidiaries’ cash and Cash Equivalents13 as of the last day
of such period on a consolidated basis, minus    $
                                                 

(y) $5,000,000 floor, minus

  $  5,000,000                                

(z) aggregate amount of any cash or Cash Equivalents that would appear as
“restricted” on a consolidated balance sheet of  the Borrower and its
Subsidiaries for such period.

   $                                                 

The lesser of (1) the sum of (x) through (z) and (2)
$75,000,000Net Indebtedness:

   $                                                  Net Debt:   $
                                                 

divided by

   

 

B. Adjusted Capital

 

(i) (a) DebtIndebtedness of the Borrower and its Subsidiaries minus 

(b) the lesser of (1) the sum of A(ii)(x) through A(ii)(z) and (2) $75,000,000

 

13 “ Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Subsidiary: (a) marketable direct
obligations of the United States of America; (b) marketable obligations directly
and fully guaranteed as to interest and principal by the United States of
America; (c) demand deposits, time deposits, certificates of deposit and
banker’s acceptances issued by any member bank of the Federal Reserve System
which is organized under the laws of the United States of America or any
political subdivision thereof or under the laws of Canada, Switzerland or any
country which is a member of the European Union having a combined capital and
surplus of at least $250,000,000 and having long term unsecured debt securities
rated “ A-2” or equivalent by one Rating Agency; (d) commercial paper or tax
exempt obligations given the highest rating by two Rating Agencies; (e)
obligations of any other bank meeting the requirements of clause (c) above, in
respect of the repurchase of obligations of the type as described in clauses (a)
and (b) above, provided, that such repurchase obligations shall be fully secured
by obligations of the type described in said clauses (a) and (b) above, and the
possession of such obligations shall be transferred to, and segregated from
other obligations owned by, such bank; (f) a money market fund or a qualified
investment fund given one of the two highest long term ratings available from
S&P and Moody’s; and (g) Eurodollar certificates of deposit issued by a bank
meeting the requirements of clause (c) above. With respect to any rating
requirement set forth above, if the issuer is rated by either S&P or Moody’s,
but not both, then only the rating of such rating agency shall be utilized for
the purpose of this definition.

 

E-5

E-Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

    plus,   $                                                  (ii)
shareholders’ equity of the Borrower (as of the last day of such period)   $
                                               

plus,

 
   

(iii) Permitted Subordinated Debt14
(as of the last day of such period)

  $                                  

Adjusted Capital (sum of (i) throughand (iiiii)):   $
                               

 

Debt to Capital Ratio:                            %

 

Required Level Under Section 5.125.10   No greater than 65%

of the Term Loan Credit Agreement

 

In Compliance   Yes/No

 


14 “Permitted Subordinated Debt” means any unsecured subordinated Indebtedness
incurred by Borrower or OpCo; provided that, all such Indebtedness shall (a)
have a maturity date not earlier than six (6) months after the Maturity Date,
(b) be fully subordinated in right of payment and liquidation to the prior
payment in full of the Facility (in the case of the Borrower) and the OpCo Loan
Facility (in the case of OpCo) in accordance with the terms set forth on Exhibit
H, and (c) in the case of any such Indebtedness owing by OpCo, be owed to the
Borrower.

 

E-6

E-Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF TERM LOAN NOTE

 

TERM LOAN NOTE

 

$                                                                 [DATE]

 

FOR VALUE RECEIVED, the undersigned, CLECO CORPORATE HOLDINGS LLC, a Louisiana
limited liability company (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO
PAY to the order of [LENDER NAME] (the “Lender”) the aggregate unpaid principal
amount of all Loans made by the Lender to the Borrower pursuant to the Term Loan
Credit Agreement (as defined below) on the Maturity Date or on such earlier date
as may be required by the terms of the Term Loan Credit Agreement. Capitalized
terms used herein and not otherwise defined herein are as defined in the Term
Loan Credit Agreement.

 

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Term Loan Credit Agreement. Interest hereunder is due and payable
at such times and on such dates as set forth in the Term Loan Credit Agreement.

 

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurodollar Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the Loan
Obligations of the undersigned Borrower hereunder or under the Term Loan Credit
Agreement.

 

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Term Loan Credit Agreement dated as of June 28, 2016, by and
among Cleco Corporate Holdings LLC, a Louisiana limited liability company, as
borrower (the “Borrower”), the financial institutions from time to time party
thereto as Lenders and Mizuho Bank, Ltd., as Administrative Agent (as the same
may be amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Term Loan Credit Agreement”). The
Term Loan Credit Agreement, among other things, (i) provides for the making of
Loans by the Lender to the undersigned Borrower from time to time in an
aggregate amount not to exceed at any time outstanding such Lender’s Commitment,
the indebtedness of the undersigned Borrower resulting from each such Loan to it
being evidenced by this Note, and (ii) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified. The obligations of the Borrower under this
Note and the other Financing Documents are secured by the Collateral as provided
in the Financing Documents.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the

 

Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

Lender or the Borrower, such reference shall be deemed to include, as
applicable, a reference to their respective successors and assigns. The
provisions of this Note shall be binding upon and shall inure to the benefit of
said successors and assigns. The Borrower’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for the Borrower.

 

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

F-2

F-Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 


CLECO CORPORATE HOLDINGS LLC         By:       Name:     Title:

 

F-3

 

F-Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

Signature Page to Note

 

F-4

 

F-Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

    Amount   Interest   Amount of
Principal
Paid or   Unpaid
Principal     Date   of Loan   Period   Prepaid   Balance   Notation Made By    
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                         

 

 

F-5

 

F-Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G-1

 

FORM OF U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Credit Agreement, dated as of June
28, 2016 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Term Loan Credit Agreement”), by and
among Cleco Corporate Holdings LLC, a Louisiana limited liability company, as
borrower (the “Borrower”), the lenders from time to time party thereto
(collectively, the “Lenders”) and Mizuho Bank, Ltd., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”). Terms defined in the
Term Loan Credit Agreement and not otherwise defined herein have, as used
herein, the respective meanings provided for therein.

 

Pursuant to the provisions of Section 2.15(f) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF LENDER]

 

By: ___________________________________________

Name:

Title:

 

Date: _______________________, 20______

Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement 

Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

EXHIBIT G-2

 

FORM OF U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes) Reference is made to that certain Term Loan Credit Agreement, dated as
of June 28, 2016 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Term Loan Credit
Agreement”), by and among Cleco Corporate Holdings LLC, a Louisiana limited
liability company, as borrower (the “Borrower”), the lenders from time to time
party thereto (collectively, the “Lenders”) and Mizuho Bank, Ltd., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Terms defined in the Term Loan Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.

 

Pursuant to the provisions of Section 2.15(f) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Term Loan Credit
Agreement or any other Financing Document, neither the undersigned nor any of
its partners/members is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER]

 

By:     Name:     Title:    

  

Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

Date: _______________________, 20______ 

 

G-2-1 

Holdings LLC

 

Exhibits - Cleco Corporate      

 

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

EXHIBIT G-3

 

FORM OF U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Credit Agreement, dated as of June
28, 2016 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Term Loan Credit Agreement”), by and
among Cleco Corporate Holdings LLC, a Louisiana limited liability company, as
borrower (the “Borrower”), the lenders from time to time party thereto
(collectively, the “Lenders”) and Mizuho Bank, Ltd., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”). Terms defined in the
Term Loan Credit Agreement and not otherwise defined herein have, as used
herein, the respective meanings provided for therein.

 

Pursuant to the provisions of Section 2.15(f) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

By: ______________________________________________________

Name:

Title:

 

Date: _______________________, 20______

 

Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

Term Loan Credit Agreement

 

 

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].

 

EXHIBIT G-4

 

FORM OF U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Credit Agreement, dated as of June
28, 2016

 

(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Term Loan Credit Agreement”), by and among
Cleco Corporate Holdings LLC, a Louisiana limited liability company, as borrower
(the “Borrower”), the lenders from time to time party thereto (collectively, the
“Lenders”) and Mizuho Bank, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Terms defined in the Term Loan
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.

 

Pursuant to the provisions of Section 2.15(f) of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

By: ______________________________________________________

Name:

Title:

 

Date: _______________________, 20______

 

[Different first page setting changed from off in original to on in modified.].

 

Signature Page to

Exhibits – Cleco Corporate Holdings LLC 2016 Term Loan Credit Agreement

 

(Cleco Corporate Holdings LLC)

 

 

--------------------------------------------------------------------------------

EXHIBIT H

 

TERMS OF PERMITTED SUBORDINATED INDEBTEDNESS

 

1.

 

GENERAL

 

Notwithstanding any provision of the Financing Documents to the contrary, the
Borrower and the holder of the Permitted Subordinated Debt, for themselves and
for all present and future holders of such Permitted Subordinated Debt, hereby
covenant and agree that the Permitted Subordinated Debt shall be and is hereby
expressly made subordinate and junior in right of payment to the prior payment
(in cash or Cash Equivalents) and  performance  in  full  of  all  Loan
 Obligations  of  the Borrower to the extent and in the manner provided below.  
    2.

WAIVER; MODIFICATION TO LOAN OBLIGATIONS

 

(a) No failure on the part of the holder of the Loan Obligations, and no delay
in exercising, any right, remedy or power under the Financing Documents shall
operate as a waiver thereof by any holder of the Loan Obligations, nor shall any
single or partial exercise by any holder of the Loan Obligations of any right,
remedy or power under the Financing Documents preclude any other or future
exercise of any other right, remedy or power. Each and every right, remedy and
power hereby granted to any holder of the Loan Obligations or available to any
holder of the Loan Obligations by law or other agreement shall be cumulative and
not exclusive of any other, and may be exercised by such holder of the Loan
Obligations from time to time as permitted or provided for in the Financing
Documents. All rights and interests of any holder of the Loan Obligations under
the Financing Documents and all agreements and obligations of the holder of the
Permitted Subordinated Debt and the Borrower thereunder shall remain in full
force and effect irrespective of any lack of validity or enforceability of the
Financing Documents; or any other circumstance that might otherwise constitute a
defense available to, or discharge of the Borrower (except for a full discharge
of the Loan Obligations).

 

(b) Without any way limiting the generality of the foregoing paragraph (a), each
holder of the Permitted Subordinated Debt (or any instrument evidencing the
same) by acceptance hereof waives any and all notice of the creation or accrual
of any such Loan Obligations and notice of proof of reliance upon these
subordination provisions by any holder of Loan Obligations and hereby agrees
that the holders of the Loan Obligations may, at any time and from time to time,
without the consent of or notice to the holder of the Permitted Subordinated
Debt, without incurring responsibility to the holder of the Permitted

 

Exhibits – Cleco Corporate Holdings LLC

Term Loan Credit Agreement

 

  

--------------------------------------------------------------------------------

   

Subordinated Debt, and without impairing or releasing the subordination or the
obligations described herein of the holder of the Permitted Subordinated Debt,
do any one or more of the following: (i) change the manner, place or terms of
payment of or extend or postpone the time of payment of, or renew or alter, the
Loan Obligations, or otherwise amend or supplement in any manner the Loan
Obligations or any instruments evidencing the same or any agreement under which
the Loan Obligations are outstanding; (ii) sell, substitute, exchange, release,
or otherwise deal with any property pledged, mortgaged or otherwise securing the
Loan Obligations or release any person liable in any manner for the Loan
Obligations; (iii) exercise or refrain from exercising any rights against the
Borrower or any other Person; or (iv) increase the amount of the Loan
Obligations. Any such Loan Obligations shall conclusively be deemed to have been
created, contracted or incurred in reliance upon these subordination provisions
and all dealings between the Borrower and any holder of Loan Obligations so
arising shall be deemed to have been consummated in reliance upon these
subordination provisions.

 

The Loan Obligations shall conclusively be deemed to have been created,
contracted or incurred in reliance upon these subordination provisions and all
dealings between the Borrower and any holder of Loan Obligations so arising
shall be deemed to have been consummated in reliance upon these subordination
provisions.

      3. EFFECTS OF CERTAIN DEFAULTS IN RESPECT OF LOAN OBLIGATIONS Without
prejudice to Section 4 below, if the Borrower shall default in the payment of
any principal of or interest on or other amount with respect to the Loan
Obligations when the same becomes due and payable, whether at maturity or at a
date fixed for prepayment or by acceleration or otherwise, or if any other
Default or Event of Default with respect to any such Loan Obligations shall have
occurred (each of the foregoing a “Senior Default”), and unless and until such
Senior Default shall have been remedied or waived or shall have ceased to exist,
no payment by the Borrower shall be made on account of the principal of, or
premium, if any, or interest on or other amount with respect to, the Permitted
Subordinated Debt.

 

4. LIMITATION ON PAYMENTS AND DEMAND FOR PAYMENTS For so long as any Loan
Obligations are outstanding, (i) the Borrower shall not, directly or indirectly,
make or cause or permit to be made, and the holders of the Permitted
Subordinated Debt will not accept, any payment of principal or interest on
account of the Permitted Subordinated Debt if any

 

 

 
H-2
Holdings LLC
Exhibits – Cleco Corporate
Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

 


  Event of Default or Default then exists or would result therefrom, other than
(1) payments of interest, (2) payments in connection with a refinancing of
Indebtedness, (3) exchanges of Permitted Subordinated Debt for equity interests
of the Borrower, (4) cancellation of such Permitted Subordinated Debt and (5)
payments made using the proceeds of a concurrent equity issuance and (ii)
without the prior written consent of the Administrative Agent, the holder of the
Permitted Subordinated Debt shall not demand, sue for, retain, or accept from
the Borrower or any other Person any payment of principal or interest on account
of such Permitted Subordinated Debt, other than payments of interest at any time
that no Event of Default or Default then exists or would result therefrom. 5.
LIMITATION ON ACCELERATION For so long as any Loan Obligations are outstanding,
the Permitted Subordinated Debt may not be declared to be due and payable before
its stated maturity unless all Loan Obligations have become due and payable
(whether automatically or by acceleration) before its stated maturity and such
acceleration has not been rescinded.



 

 

6. INSOLVENCY, ETC.

(a) In the event of any Bankruptcy Event, all Loan Obligations (including any
claim for interest thereon accruing at the contract rate after the commencement
of any such Bankruptcy Event and any claim for additional interest that would
have accrued thereon but for the occurrence of the Bankruptcy Event, whether or
not, in either case, such claim shall be enforceable in such proceedings) shall
first be paid in full in cash or Cash Equivalents before any direct or indirect
payment or distribution, whether in cash or Cash Equivalents, securities or
other property, is made in respect of the Permitted Subordinated Debt, and any
cash, securities or other property which would otherwise (but for these
subordination provisions) be payable or deliverable in respect of the Permitted
Subordinated Debt directly or indirectly by the Borrower from any source
whatsoever shall be paid or delivered directly to the holders of Loan
Obligations until all Loan Obligations (including claims for interest and
additional interest as aforesaid) shall have been paid in full in cash or Cash
Equivalents.

 

(b) The holder of Permitted Subordinated Debt shall not (i) accelerate the
maturity of the principal of and accrued interest on the Permitted Subordinated
Debt unless all Loan Obligations have become due and payable, whether

 

 
H-3
Holdings LLC
Exhibits – Cleco Corporate
Term Loan Credit Agreement



 

--------------------------------------------------------------------------------

 

   

automatically or by acceleration, before its stated maturity and such
acceleration has not been rescinded; (ii) commence any judicial action or
proceeding to collect payment of principal of or interest on the Permitted
Subordinated Debt; (iii) commence or join with any other creditor or creditors
of the Borrower in commencing any Bankruptcy Event against the Borrower; or (iv)
take any collateral security for the Permitted Subordinated Debt without the
consent of the Administrative Agent.

      7.

TURNOVER OF PAYMENTS

 

If (i) any payment or distribution shall be collected or received by the holder
of the Permitted Subordinated Debt in contravention of the terms hereof and
prior to the payment in full in cash or Cash Equivalents of all Loan Obligations
at the time outstanding and (ii) any holder of such Loan Obligations (or any
authorized agent thereof) shall have notified the holder of the Permitted
Subordinated Debt of the facts by reason of which such collection or receipt so
contravenes the subordination provisions hereof, the holder of the Permitted
Subordinated Debt will deliver such payment or distribution, to the extent
necessary to pay all such Loan Obligations in full in cash or Cash Equivalents,
to the Administrative Agent, for the benefit of the Lenders, in the form
received, and until so delivered, the same shall be held by the holder of the
Permitted Subordinated Debt in trust for the holders of the Loan Obligations and
shall not be commingled with other funds or property of the holder of the
Permitted Subordinated Debt.

      8. NO PREJUDICE OR IMPAIRMENT

Nothing contained herein shall impair, as between the Borrower and the holder of
the Permitted Subordinated Debt, the obligation of the Borrower to pay to the
holder thereof the principal thereof and premium, if any, and interest thereon
as and when the same shall become due and payable in accordance with the terms
thereof, or, except as provided herein, prevent the holder of the Permitted
Subordinated Debt from exercising all rights, powers and remedies otherwise
permitted by applicable law or thereunder upon the happening of an event of
default in respect of the Permitted Subordinated Debt, all subject to the rights
of the holders of Loan Obligations as provided in Paragraphs 6, 7 and 8 to
receive cash, securities or other property otherwise payable or deliverable to
the holder of the Permitted Subordinated Debt directly or indirectly by the
Borrower from any source whatsoever.

 
H-4
Holdings LLC
Exhibits – Cleco Corporate
Term Loan Credit Agreement



 

 

--------------------------------------------------------------------------------

9. PAYMENT OF LOAN OBLIGATIONS, SUBROGATION, ETC. Upon the payment in full in
cash or Cash Equivalents of all Loan Obligations, the holder of the Permitted
Subordinated Debt shall be subrogated to all rights of the holders of such Loan
Obligations to receive any further payments or distributions applicable to Loan
Obligations until the Permitted Subordinated Debt shall have been paid in full
in cash or Cash Equivalents, and, for the purposes of such subrogation, no
payment or distribution received by the holders of Loan Obligations of cash,
securities, or other property to which the holder of the Permitted Subordinated
Debt would have been entitled except for this Section shall, as between the
Borrower and its creditors other than the holders of Loan Obligations, on the
one hand, and the holder of the Permitted Subordinated Debt, on the other hand,
be deemed to be a payment or distribution by the Borrower on account of Loan
Obligations except as otherwise provided in Paragraph 4.       10. SUCCESSORS
AND ASSIGNS These subordination provisions shall be binding on and inure to the
benefit of the holder of the Permitted Subordinated Debt, any holder of the Loan
Obligations and their respective successors and permitted assigns.       11.
ASSIGNMENT A holder of Permitted Subordinated Debt may not sell, assign, pledge,
encumber or transfer all or a portion of, or any interest in, such Permitted
Subordinated Debt unless such Permitted Subordinated Debt shall, after giving
effect to such sale, assignment, pledge, encumbrance or transfer, remain subject
to the foregoing subordination provisions.       12. NOTICE A holder of
Permitted Subordinated Debt shall, for the benefit of each holder of the Loan
Obligations, promptly provide the Administrative Agent with notice of an event
of default by the Borrower of which such holder has Actual Knowledge in respect
of such Permitted Subordinated Debt.       13. MISCELLANEOUS The foregoing
subordination provisions are for the benefit of the holders of Loan Obligations
and, so long as any Loan Obligations are outstanding, may not be rescinded,
cancelled or modified adversely to the interests of the holders of the Loan
Obligations without the prior written consent thereto of the Administrative
Agent.       14. FURTHER ASSURANCES The holder of the Permitted Subordinated
Debt, at its cost, shall take all further action as the holders of the Loan
Obligations may reasonably request in order to more fully carry out the intent
and purpose of these subordination provisions.

 

 
H-6
Holdings LLC
Exhibits – Cleco Corporate
Term Loan Credit Agreement



 

--------------------------------------------------------------------------------

  

 15.

GO'VER ING LAW

THESE SUBORDINATION PROVISIONS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

 
H-6
Holdings LLC
Exhibits – Cleco Corporate
Term Loan Credit Agreement



--------------------------------------------------------------------------------

 

 

EXHIBIT I 1

 

FORM OF KIRKLAND & ELLIS LLP LEGAL OPINION

 

[ATTACHED]

 

 

Exhibits – Cleeo Corporate

Holdings LLC

Term Loan Credit Agreemeat

--------------------------------------------------------------------------------

 

EXHIBIT I 2

 

FORM OF PH ELPS DUNBAR L.L.P. LEGAL OPINION

 

[ATTACHED]

 

 

Exhibits – Cleeo Corporate Holdings LLC

Term Loan Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT I 3

 

FORM OF VAN NESS FELDMAN LLP LEGAL OPINION


[ATTACHED]

 

Exhibits – Cleeo Corporate Holdings LLC

Term Loan Credit Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT I 4

 

FORM OF BAKER, DONELSON, BEARMAN, CA LDWELL & BERKOWITZ, PC
RELIANCE LETTER

 

[ATTACHED]

 

Exhibits – Cleeo Corporate Holdings LLC

Term Loan Credit Agreement




--------------------------------------------------------------------------------